 



Exhibit 10.1
EXECUTION VERSION
AMENDED AND RESTATED PROGRAM AGREEMENT
          THIS AMENDED AND RESTATED PROGRAM AGREEMENT, dated as of April 1,
2006, is by and among GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation with a business address at 10 Riverview Drive, Danbury, CT 06810
(“GE”), GE CAPITAL INFORMATION TECHNOLOGY SOLUTIONS, INC., a California
corporation with a business address at 10 Riverview Drive, Danbury, CT 06810
(“GECITS”), and IKON OFFICE SOLUTIONS, INC., an Ohio corporation with its
principal place of business at 70 Valley Stream Parkway, Malvern, PA 19355
(“IKON”). Unless otherwise defined herein, all capitalized terms are defined in
Annex A.
RECITALS
          WHEREAS, GE, GECITS and IKON have entered into a Program Agreement,
dated as of March 31, 2004 (as amended to (but excluding) the date hereof, the
“Existing Program Agreement”) to provide for a Customer financing program with
respect to IKON’s and its Affiliates’ sales and financing of Equipment for
Customers of the IKON Companies at locations in the United States; and
          WHEREAS, GE and IKON have entered into an Asset Purchase Agreement,
dated as of April 1, 2006 (the “2006 Purchase Agreement”) pursuant to which GE
has agreed to, and shall purchase, as of the date hereof, substantially all of
the Financing Contracts in the Closing Date IKON Retained Financing Contracts
(as defined in the Existing Program Agreement); and
          WHEREAS, GE, GECITS and IKON desire to amend and restate the Existing
Program Agreement, effective as of the date hereof (and with respect to periods
from and after the date hereof) on the terms and subject to the conditions
herein set forth;
          NOW THEREFORE, in consideration of the above premises and of the
representations, warranties, covenants and indemnities contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
          The Existing Program Agreement is hereby amended and restated,
effective as of April 1, 2006 (and with respect to periods thereafter), as set
forth below:
ARTICLE 1.
PROGRAM FINANCING STRUCTURE
          1.1. Financing Structure.
          (a) During the Term and subject to the conditions set forth herein,
GECITS shall (i) originate, in the manner set forth below, contracts in the form
of lease or rental

 



--------------------------------------------------------------------------------



 



agreements relating to the lease or rental of Equipment to Customers (other than
State and Local Government Entities or the United States Government) of IKON and
its Subsidiaries (collectively, the “IKON Companies”) at locations in the United
States (each, an “Originated Financing Contract”), (ii) purchase, in the manner
set forth below, SLG Financing Contracts relating to the lease or rental of
Equipment to State and Local Government Entities at locations in the United
States, (iii) purchase, in the manner set forth below, IKON Originated Financing
Contracts relating to the lease or rental of Equipment to Customers of the IKON
Companies at locations in the United States and (iv) purchase, in the manner set
forth below, Program FM Stream Financings and Program EM Stream Financings
relating to the lease or rental of Equipment to Customers of the IKON Companies
at locations in the United States.
          (b) The payments that may from time to time become due under a Program
Financing Contract or Program Stream Financing Agreement consist of (i) the
periodic minimum payment thereunder (the “Minimum Periodic Payment”) which shall
be allocated between the parties as specified in Section 5.1 and (ii) one or
more of the following (if applicable): (A) the excess “cost per copy” meter
charge thereunder (i.e., the per copy charge for copies in excess of a stated
base volume of copies) (the “CPC Payment”), (B) Sales Tax Payments, (C) late
charges thereunder (“Late Charges”), (D) Uplift Payments, (E) collateral
protection insurance charges under Purchased Financing Contracts (the “CPI
Charges”), (F) payments by the Obligor thereunder in connection with the
exercise of any option to purchase the Equipment subject to such Program
Financing Contract or Program Stream Financing Agreement, (G) property tax
administration fees thereunder (“Administration Fees”) and/or (H) payments in
respect of other sundry charges thereunder.
ARTICLE 2.
MANAGEMENT OF THE PROGRAM
          2.1. Executive Committee.
          (a) Generally; Size. In connection with the Program, GE, GECITS and
IKON have established and shall maintain an executive committee (the “Executive
Committee”) to monitor and review the operation and administration of the
Program and oversee the relationship of the parties. The Executive Committee
shall consist of three (3) designees of IKON (collectively, the “IKON
Designees”), and three (3) designees of GE (collectively, the “GE Designees”),
all of whom shall be voting members of the Executive Committee. The current
Designees are listed on Annex B. From and after the date hereof, any appointment
or removal by GE of any GE Designee and any appointment or removal by IKON of
any IKON Designee shall be evidenced in writing signed by a duly authorized
representative of the appointing or removing party and shall be delivered to
each other party hereto.
          (b) Composition; Term of Office. The IKON Designees shall be employees
of an IKON Company familiar with the Program and generally familiar with the
Equipment and products offered by the IKON Companies. The GE Designees shall be
employees of GE familiar with the Program and generally familiar with the credit
markets, equipment leasing and financial

2



--------------------------------------------------------------------------------



 




services. Each Designee shall hold such position until his or her successor is
appointed in accordance with Section 2.1(h) or until his or her earlier
resignation, death or removal.
          (c) Meetings. Meetings of the Executive Committee shall be held at
such times as the Executive Committee may determine. One GE Designee shall be
designated by GE as the chairperson of the first meeting of the Executive
Committee, and thereafter, on an alternating basis, one IKON Designee or one GE
Designee shall be designated by IKON or GE (as applicable) as the chairperson of
each subsequent meeting of the Executive Committee. At or before the conclusion
of each meeting of the Executive Committee, GE or IKON (as applicable) shall
designate the chairperson of the next meeting of the Executive Committee (it
being agreed that each of IKON and GE shall be entitled, at or prior to each
meeting of the Executive Committee, to modify its appointment of the chairperson
for such meeting (to the extent such chairperson has been so designated by it)).
The Executive Committee shall meet at least once each calendar quarter or as
otherwise agreed by GE and IKON.
          (d) Notice. Notice of all meetings of the Executive Committee shall be
sent to each Designee by the chairperson of such meeting and shall be addressed
to such Designees at the addresses set forth on Annex B (or, with respect to any
Designee appointed after the date hereof, as specified in writing to each other
party hereto by the party making such appointment) by express mail or overnight
courier service, or be delivered personally or by telephone, not later than the
tenth (10th) Business Day before the day on which such meeting is to be held.
Such notice shall state the place, date, and time of the meeting and the purpose
or purposes for which it is called. Any requirements of furnishing a notice may
be waived by any Designee who signs a waiver of notice before or after the
meeting. The presence of a Designee at a meeting (whether in person or
telephonically) shall constitute a waiver by such Person of notice of such
meeting, except if such Designee attends such meeting for the express purpose of
objecting at the beginning of the meeting to the transaction of any business
thereat as a consequence of the meeting not properly being called or convened.
          (e) Quorum; Vote. A quorum for the transaction of business at any
Executive Committee meeting shall consist of at least two (2) IKON Designees and
two (2) GE Designees. The affirmative vote of a majority of each of the GE
Designees and the IKON Designees who, in each case, are present at any meeting
at which a quorum is present shall constitute an act of the Executive Committee.
The Executive Committee shall have the ability to act without a meeting if the
action to be taken is approved in writing by at least two (2) GE Designees and
at least two (2) IKON Designees.
          (f) Resignation. Any Designee may resign from the Executive Committee
at any time by giving written notice to the party that appointed such Designee
and to the other party hereto. The resignation of any Designee shall take effect
upon receipt of notice thereof by each of the parties hereto or at such later
time as shall be specified in such notice.
          (g) Removal. Any Designee may be removed, with or without cause, at
any time upon the written direction of the party that appointed such Designee,
effective upon the delivery of such written direction by the removing party to
the non-removing party.

3



--------------------------------------------------------------------------------



 



          (h) Vacancies. Unless otherwise provided in this Agreement, any
vacancies resulting from the death, resignation or removal of any Designee shall
be filled, in a manner consistent with this Agreement, by the party that
appointed such Designee.
          (i) Authority. The authority, functions and duties of the Executive
Committee shall consist solely of the following:
               (i) the review from time to time of the reports prepared by GE or
IKON in connection with the Program,
               (ii) subject to Section 4.1 (if applicable), the review and
approval of increases or decreases to the rates set forth in the GE Rate Sheets,
               (iii) without limiting GE’s rights under Section 4.2, the review
of any changes to the Credit Approval Policy effected from time to time by GE,
               (iv) without limiting IKON’s or GE’s rights under Section 4.3,
the review of any changes to the Residual Policy,
               (v) the mediation and resolution of disputes that may arise
between GE, GECITS and IKON relating to the Program, and
               (vi) the recommendation of new types of financing products and
modifications of existing financing products to be offered from time to time by
GE in connection with the Program.
In addition to the foregoing, the Executive Committee shall review the
operations of the Program on an overall basis and make recommendations to GE,
GECITS and IKON with respect to the improvement of such operations or other
matters relating to the Program.
          2.2. Program Relationship Managers. GE shall from time to time appoint
a relationship manager who shall function as GE’s and GECITS’ primary management
contact with IKON (the “GE Relationship Manager”), who shall be an employee of
GE and who shall be responsible for the maintenance of the regular and ongoing
relationship between the parties. IKON shall from time to time appoint a
relationship manager who shall function as IKON’s primary management contact
with GE and GECITS (the “IKON Relationship Manager”), who shall be an employee
of IKON and who shall be responsible for the maintenance of the regular and
ongoing relationship between the parties. As of the Amendment Effective Date,
the GE Relationship Manager is David O’Neill and the IKON Relationship Manager
is Michael Keenan.
ARTICLE 3.
THE PROGRAM
          3.1. Private Label Administration. (a) (i) Unless otherwise agreed by
GE, GECITS and IKON, and to the extent permitted by the Trademark License
Agreement and applicable Law, (A) GECITS shall enter into each Originated
Financing Contract as the lessor

4



--------------------------------------------------------------------------------



 



using the name “IKON Financial Services” and (B) GE shall bill, collect and
administer each Program Financing Contract, Program FM Stream Financing, Program
EM Stream Financing and Purchased Personal Property Tax Receivable using an
Assumed Name; provided, however, that notwithstanding anything to the contrary
herein, if (1) (I) an Obligor under a Program Financing Contract or in respect
of a Purchased Property Tax Receivable, a Program FM Stream Financing or a
Program EM Stream Financing notifies GE or GECITS of its inability or
unwillingness to make payments in respect of such Program Financing Contract,
Purchased Property Tax Receivable, or Program Stream Financing (for reasons
other than actual or asserted billing inaccuracies) and, to the extent that such
Obligor has asserted to GE or GECITS that any such unwillingness is the result
of an Asserted Service Failure, IKON has had the opportunity to respond to GE or
GECITS, as contemplated by Section 6.1(b)(iii), with respect thereto, (II) any
payment under any such Program Financing Contract or in respect of any such
Program FM Stream Financing or Program EM Stream Financing becomes 120 days or
more past due, provided that to the extent that such Obligor has asserted to GE
or GECITS that any such delinquency is the result of an Asserted Service
Failure, IKON has had the opportunity to respond to GE or GECITS, as
contemplated by Section 6.1(b)(iii), with respect thereto, (III) a Bankruptcy
Event (or event which, with the lapse of time would constitute a Bankruptcy
Event) occurs with respect to an Obligor under such Program Financing Contract
or in respect of such Purchased Property Tax Receivable, Program FM Stream
Financing or Program EM Stream Financing, or (IV) GE or GECITS commences
litigation with respect to such Program Financing Contract, Purchased Property
Tax Receivable, Program FM Stream Financing or Program EM Stream Financing,
(2) there shall have occurred a GE Termination Event of the type described in
Section 11.2(a)(i)(B), Section 11.2(a)(ii) or Section 11.2(a)(iii), (3) the
Program is terminated and IKON has not elected to exercise its option to
repurchase all Program Financing Contracts, Purchased Property Tax Receivables
and Program Stream Financings in accordance with Section 11.3, (4) GE or GECITS
at any time ceases to be entitled, pursuant to the Trademark License Agreement
or applicable Law, to utilize each of the Assumed Names, (5) GE or GECITS
determines that use of each of the Assumed Names poses a material risk of
liability to GE or any of its Affiliates for trademark infringement or dilution,
or (6) GE or GECITS determines that the use of the name “IKON Financial
Services” in connection with the origination of Originated Financing Contracts
poses a material risk of liability to GE or any of its Affiliates for trademark
infringement or dilution, then GE and GECITS (as applicable) shall, to the
extent otherwise permitted by this Agreement, have the right (at their option
after, in the case of clauses (1)(I), (1)(II) and (6) above, not less than ten
(10) Business Days’ prior written notice to IKON, which notice, in the case of
clause (1)(II), may be in the form of a 120-day delinquency report or on-line
queue) to enter into, bill, collect and administer Program Financing Contracts,
Program FM Stream Financings and Program EM Stream Financings and pursue
litigation or collection proceedings against, and give notices to or otherwise
communicate with, Obligors, in each case, in their own names, with respect to
the (x) applicable Program Financing Contract, Program FM Stream Financing or
Program EM Stream Financing (in the case of the occurrence of any event
described in clause (1)), (y) all Purchased Property Tax Rece ivables, Program
Financing Contracts, Program FM Stream Financings and Program EM Stream
Financings (in the case of the occurrence of any event described in clause (2),
(3), (4) or (5)), or (z) unless IKON shall have granted to GE and GECITS, during
the ten (10) Business Day period referred to above, a license pursuant to the
Trademark License Agreement to utilize a name (other than any Assumed Name)

5



--------------------------------------------------------------------------------



 



incorporating the “IKON” trademark (or such other name upon which GE, GECITS and
IKON shall agree) which GE and GECITS do not believe poses a material risk of
liability to GE or any of its Affiliates for trademark infringement or dilution,
all Originated Financing Contracts (in the case of the occurrence of any event
described in clause (6)).
               (ii) Unless otherwise agreed by GE, GECITS and IKON, and to the
extent permitted by the Trademark License Agreement and applicable Law, GECITS
shall bill, collect and administer each Federal Financing Contract under the
name “IKON Office Solutions”.
          (b) Notwithstanding the provisions of Section 3.1(a) to the contrary,
all Tax-Exempt Public Sector Financings shall be billed, collected and
administered in the name of GECITS; provided that invoices sent in respect of
such Tax-Exempt Public Sector Financings may also reflect an Assumed Name. In
respect of any SLG Financing Contract, Program EM Stream Financing or Program FM
Stream Financing in respect of which the Obligor thereunder is a State and Local
Government Entity pursuant to which notice to the applicable State and Local
Government Entity is required in connection with any assignment thereof, IKON
acknowledges and agrees that GECITS may send a notification letter
(substantially in the form of Exhibit H-1) to such State and Local Government
Entity at any time after the Transfer Date with respect to the Equipment subject
or related thereto.
          (c) On the Original Effective Date, GE, GECITS and IKON entered into
the Trademark License Agreement.
          3.2. GE as Preferred Provider. (a) IKON shall and shall cause its
Subsidiaries, during the Term, to promote and introduce the Program as its and
their preferred source of Customer financing for Equipment in the United States
(other than with respect to Excluded Transactions) by (i) adopting,
implementing, maintaining and enforcing the policies referred to in Sections
3.2(b) and 3.2(e) in the manner described in Sections 3.2(b), 3.2(c) and 3.2(e),
(ii) making the announcements regarding the Program referred to in Section
3.2(d) and (iii) providing GECITS with financing opportunities as provided in
Section 3.3.
          (b) IKON has adopted and has caused its U.S. Subsidiaries to adopt and
implement, and shall and shall cause its U.S. Subsidiaries to maintain,
company-wide, written policies and procedures that require their respective
sales representatives and similar personnel (i) to actively introduce and
promote as part of the sales and marketing process for Equipment, the use of
Financing Contracts available pursuant to the Program, (ii) to refer Customers
that express an interest in leasing, or financing the acquisition of, Equipment
to be located in the United States (other than Excluded Transactions) to the
Program, (iii) other than in connection with Excluded Transactions and proposed
Program Financing Contracts or Program Stream Financings offered to GECITS for
funding under the Program in accordance with this Agreement and rejected by GE
and GECITS hereunder, not to arrange, promote, or encourage financing of
Equipment from any source other than through GECITS under the Program,
(iv) other than in connection with Excluded Transactions, not to furnish rate
cards, promotional materials or other documentation of or information related to
any other source of Equipment financing and (v) to permit GE and VFS Macon
personnel to attend sales functions and sales and marketing meetings

6



--------------------------------------------------------------------------------



 



of the IKON Companies as representatives of the IKON Companies’ preferred source
for the leasing and financing of Equipment. IKON has provided and shall provide
the Executive Committee (with respect to all policies implemented or to be
implemented after the Original Effective Date) with an opportunity to review and
discuss the specific form and content of the policies proposed to be adopted by
the IKON Companies in accordance with this Section 3.2(b) within a reasonable
period of time prior to adoption thereof.
          (c) IKON shall and shall cause its U.S. Subsidiaries to use reasonable
efforts to monitor compliance by their sales representatives and similar
personnel with the policies referred to in Section 3.2(b). If GE or GECITS
notifies IKON, or any Responsible Officer of any IKON Company otherwise becomes
aware, that any such personnel has materially or persistently violated any such
policies, IKON shall take or cause to be taken such action as IKON reasonably
determines to be appropriate in order to emphasize the importance to IKON of
compliance with such policies and to discourage further violations of such
policies by such individual. To the extent not inconsistent with applicable Law,
IKON shall, upon request by GE, notify GE and GECITS as to the actions taken by
IKON in compliance herewith.
          (d) IKON has, and has caused its U.S. Subsidiaries to, announce both
publicly and separately to the sales representatives and similar personnel of
the IKON Companies, the commencement of the Program with GE and GECITS and
shall, and shall cause its U.S. Subsidiaries to, announce the Program (in the
case of announcements to sales representatives and similar personnel) from time
to time hereafter as GE and GECITS may reasonably request. The form of such
announcements shall be as mutually agreed by IKON, GECITS and GE.
          (e) IKON shall provide to the IKON Companies’ sales representatives
and similar personnel, fees and other incentive payments intended to induce such
personnel to promote the use by Customers of Financing Contracts offered from
time to time by GE and GECITS pursuant to the Program, all in accordance with
the sales commission policies previously delivered by IKON to GE (collectively,
the “Program Commission Policy”). IKON shall not modify the Program Commission
Policy in a manner that is designed to incent its sales representatives and
similar personnel to pursue cancel/upgrade opportunities as described in
Section 6.3(a) prior to the expiration of one-half of the original stated term
of a Program Financing Contract or, with respect to any Program Stream
Financing, one-half of the original stated lease or rental term for the
Equipment related thereto under the applicable Program Stream Financing
Agreement; it being agreed that in the event that any such modification to the
Program Commission Policy has the effect of incenting IKON or IKON Company sales
representatives or similar personnel to pursue cancel/upgrade opportunities as
described in Section 6.3(a) prior to the expiration of one-half of the original
stated term of a Program Financing Contract or, with respect to any Program
Stream Financing, one-half of the original stated lease or rental term for the
Equipment related thereto under the applicable Program Stream Financing
Agreement, then promptly upon written notice from GE (or promptly upon IKON’s
discovery of such effect), IKON shall reinstate the Program Commission Policy as
in effect immediately prior to such modification. IKON shall, and shall cause
its Subsidiaries to, (i) prohibit the payment to, or receipt by, any of their
sales representatives or similar personnel of fees or other compensation from
(or directly or indirectly funded by) any Person other than the IKON Companies
that are intended to induce, or have the effect of inducing, such personnel to
promote the financing by

7



--------------------------------------------------------------------------------



 



such Person or any of such Person’s Affiliates of the sale, lease or rental of
Equipment to Customers at locations in the United States, and (ii) in the event
of the receipt by any such IKON Company personnel of fees or compensation
prohibited by clause (i) above, promptly take corrective action (subject to
applicable Law) up to and including termination of such personnel’s employment
with the applicable IKON Company. Any disciplinary measure to be taken in
connection with any such violation shall be in IKON’s sole discretion.
          (f) IKON shall not permit any Person, other than an IKON Company, GE,
GECITS or one of the existing syndication partners of the IKON Companies set
forth on Annex C, to use the name “IKON”, “IOS Capital” or “IKON Financial
Services” (or any derivation thereof) in connection with the provision of
leasing, rental or financing (or solicitation of leasing or financing) of
Equipment to Customers of any of the IKON Companies at locations in the United
States; provided, however, that (x) the existing syndication partners of the
IKON Companies listed in Annex C may continue to use the IOS Capital name in
connection with the servicing of lease or rental contracts owned by such Persons
on the Original Effective Date and (y) IKON may, from time to time, permit its
then-existing syndication partners to utilize the name “IKON” in connection with
the billing and collecting of (and initiating collection proceedings relating
to) payments due to IKON (it being agreed that in no event shall IKON authorize
any Person, other than GE and GECITS, to utilize the name “IKON Financial
Services”).
          3.3. GE Right of First Opportunity. Other than with respect to
Excluded Transactions, IKON shall cause to be offered to GECITS the first right
to finance through the Program each proposed sale, lease or rental of Equipment
to Customers of any IKON Company at locations in the United States (whether
directly or, (a) with respect to any proposed IKON Originated Financing Contract
or SLG Financing Contract, by offering to sell and assign such proposed
Financing Contract, the Equipment subject thereto and the Purchased Assets in
respect thereof to GECITS or (b) with respect to any existing or proposed
Program Facilities Management Agreement or Program Equipment Management
Agreement, by offering to sell and assign the related proposed Program Stream
Financing, the Equipment related thereto and the Purchased Assets in respect
thereof to GECITS), and IKON shall not (and shall cause its Subsidiaries not to)
approach any other Person as to the possibility of such Person’s financing or
arranging for the financing (whether on an individual or programmatic basis) of
any proposed sale, lease or rental of Equipment, to Customers of any IKON
Company, at locations in the United States (collectively, the “Right of First
Opportunity”); provided, however, that (x) the Right of First Opportunity shall
not restrict the independent right of a Customer to utilize, directly or
indirectly, any third party financing source independently identified by such
Customer to finance its acquisition of Equipment and (y) notwithstanding the
IKON Companies’ obligations to offer to GECITS the first right to finance each
sale, lease or rental of Equipment by the IKON Companies under the Program, with
respect to any proposed sale, lease or rental of Equipment under a proposed
Program Financing Contract, Program FM Stream Financing or Program EM Stream
Financing rejected by GE on behalf of GECITS, IKON may itself, or may arrange
for a third party financing source to, provide financing for such Customer with
respect to such proposed sale, lease or rental; provided that if GE, on behalf
of GECITS, shall have approved a proposed Program Financing Contract, Program FM
Stream Financing or Program

8



--------------------------------------------------------------------------------



 




EM Stream Financing contingent upon the receipt of a specified level of recourse
or other financial accommodation from an IKON Company, no IKON Company shall
offer or provide to such third party financing source recourse or other
financial accommodation (including acceptance by IKON of an origination fee less
than the Base Origination Fee) that is as much or more than such specified
recourse or financial accommodation.
          3.4. Sale of Equipment by IKON Companies Other Than IKON. Other than
in connection with Excluded Transactions, if any IKON Company other than IKON
arranges or enters into any agreement to lease Equipment to, or to provide
financing for the acquisition of Equipment by, Customers at locations in the
United States, then prior to arranging or entering into such agreement or
providing such financing, IKON, GE and GECITS shall negotiate and enter into
such amendments to this Agreement and to the GE Operative Agreements and the
IKON Operative Agreements as are necessary to cause such other IKON Company to
become a party to this Agreement in order to provide for the transfer, sale and
conveyance of Equipment (together with any related Financing Contract and other
assets of the type described in the definition “Purchased Assets”) to GECITS on
substantially the same terms (including representations, warranties, covenants
and indemnities) and subject to substantially the same conditions as provided
hereunder in connection with Program Financing Contracts and/or Program Stream
Financings (and the Equipment subject thereto and Purchased Assets in respect
thereof). In connection with any such amendments to this Agreement, IKON shall
unconditionally guarantee the full and prompt performance and satisfaction of
such other IKON Company’s obligations to GE and GECITS hereunder and under each
of the other applicable IKON Operative Agreements.
          3.5. Federal Program. From and after the date hereof, IKON and GE will
negotiate in good faith the terms, conditions, provisions and processes pursuant
to which GE (or one or more of its Affiliates) would, during the Term, purchase
from IKON (pursuant to one or more agreements between GE (or an Affiliate of GE)
and IKON), receivables relating to the lease or rental payments in respect of
Equipment subject to Federal Financing Contracts originated by IKON during the
Term (the date on which agreements with respect to the terms, conditions,
provisions and processes for the purchase from IKON by GE (or one or more of its
Affiliates) of such receivables become effective being the “Federal Program
Integration Date”). During the period commencing on the Original Effective Date
and ending on the Federal Program Integration Date, IKON may offer to GE, and GE
may purchase from IKON, Program Federal Stream Financings pursuant to an
executed Federal Assignment Agreement.
          3.6. Purchase of Personal Property Tax Receivables. (a) From and from
after the date hereof, IKON shall sell to GECITS, and GECITS shall purchase and
acquire from IKON, Personal Property Tax Receivables with respect to Purchased
Financing Contracts and Acquired Financing Contracts, to the extent such
Personal Property Tax Receivables constitute Excluded Assets as defined in the
Asset Purchase Agreement or the 2006 Purchase Agreement (respectively).
                    (i) On the Amendment Effective Date, IKON shall sell,
transfer, assign and convey to GECITS, and GECITS shall purchase from IKON, the

9



--------------------------------------------------------------------------------



 



Initial Personal Property Tax Receivables set forth on the Purchased Personal
Property Tax Schedule attached hereto as Annex G.
                    (ii) At any time the parties effect such sale and purchase
after the Amendment Effective Date, which IKON and GECITS agree will occur each
month during the Term commencing July, 2006, the parties shall prepare and
execute a Purchased Personal Property Tax Schedule in respect of the Personal
Property Tax Receivables that are intended to be sold pursuant to the provisions
of this Section 3.6, which Purchased Personal Property Tax Schedule shall
include, among other things, the proposed Transfer Date with respect thereto; it
being agreed that in the event Personal Property Tax Receivables are not
uploaded, in the ordinary course, to the IKONICS system prior to the last
Business Day before to the end of any month, no sale and purchase shall be
required to occur during such month.
          (b) (i) On the Transfer Date with respect to any Purchased Personal
Property Tax Receivables, (A) IKON shall sell, transfer, convey and assign to
GECITS, and GECITS shall purchase from IKON, all of IKON’s right, title and
interest in and to such Personal Property Tax Receivables, free and clear of all
Liens, (B) GECITS shall pay the aggregate Transfer Date Purchase Price with
respect to all Personal Property Tax Receivables to be purchased by GECITS on
such Transfer Date, and (C) each of IKON and GECITS shall execute and deliver to
the other a Purchased Personal Property Tax Bill of Sale with respect to the
related Purchased Personal Property Tax Receivables.
                    (ii) On the date that is 90 days after a Transfer Date,
GECITS shall pay to IKON the aggregate Deferred Purchase Price with respect to
all Purchased Personal Property Tax Receivables transferred and sold to GECITS
on such Transfer Date.
          (c) In the event that any of the information set forth on a Purchased
Personal Property Tax Schedule is inaccurate or incomplete on and as of the
Transfer Date with respect to the related Purchased Personal Property Tax
Receivables, IKON and GECITS shall cooperate with each other to correct, as
promptly as practicable, any and all such inaccuracies with respect to such
information. Promptly after the parties reach agreement with respect to any such
inaccuracies in any such Purchased Personal Property Tax Schedule (or, if either
party shall provide to the other information which reasonably establishes any
inaccuracy in any such Purchased Personal Property Tax Schedule, within 10
Business Days after such information is provided), the parties shall prepare and
re-execute a revised Purchased Personal Property Tax Schedule (which schedule
shall thereafter be utilized, for all purposes, in determining the Transfer Date
Purchase Price and the Deferred Purchase Price for all Purchased Personal
Property Tax Receivables covered thereby).
                    (i) In the event that (A) the sum of (1) the aggregate
Transfer Date Purchase Price plus (2) the aggregate Deferred Purchase Price, in
each case, theretofore paid by GECITS in respect of all Purchased Personal
Property Tax Receivables covered by such Purchased Personal Property Tax
Schedule is less than (B) the sum of (1) the aggregate Transfer Date Purchase
Price plus (2) the aggregate

10



--------------------------------------------------------------------------------



 



Deferred Purchase Price, in each case, that would theretofore have been payable
by GECITS (determined solely by reference to such amended Purchased Personal
Property Tax Schedule), then GECITS shall promptly pay the amount of such
deficiency to IKON.
                    (ii) In the event that (A) the sum of (1) the aggregate
Transfer Date Purchase Price plus (2) the aggregate Deferred Purchase Price, in
each case, theretofore paid by GECITS in respect of all Purchased Personal
Property Tax Receivables covered by such Purchased Personal Property Tax
Schedule is greater than (B) the sum of (1) the aggregate Transfer Date Purchase
Price plus (2) the aggregate Deferred Purchase Price, in each case, that would
theretofore have been payable by GECITS (determined solely by reference to such
amended Purchased Personal Property Tax Schedule), then IKON shall promptly pay
the amount of such excess to GECITS.
          3.7. Product Reviews. From time to time during the Term, IKON shall
seek to permit GE and VFS Macon personnel to attend product reviews of IKON’s
Equipment suppliers, including new product introductions, schedules for
anticipated product introductions and updates thereof, anticipated pricing
changes, projected monthly unit sales by model grouping and new marketing
programs.
          3.8. Training. GE shall sponsor training programs for Equipment sales
personnel of the IKON Companies in the United States and certain key operations
personnel of the IKON Companies in the United States involved in the
administration of the Program, at which such individuals shall receive training
in the techniques of using leases and other financial products as sales tools
and such other matters as the parties may mutually agree. Such training programs
shall be held with such frequency and at such locations as IKON and GE may
mutually agree. IKON shall encourage, and shall use commercially reasonable
efforts to cause, its Equipment sales personnel and such key operations
personnel to attend such training programs. Each party shall bear its own
expenses in connection with such training programs.
ARTICLE 4.
GE RATE SHEETS; CREDIT APPROVAL POLICY; RESIDUAL POLICY
          4.1. GE Rate Sheets; Changes. (a) The GE Rate Sheets in effect on the
date hereof, and the steps and assumptions utilized in connection with the
preparation thereof (the “Base Assumptions”), are attached hereto as Exhibit J.
The rates set forth on the GE Rate Sheets may be modified by GE to reflect
changes in the underlying swap rates and/or deviations in respect of actual
Program portfolio composition from the Base Assumptions (provided that GE shall
not be entitled to modify the Base Assumptions) on not less than 60 days’ prior
written notice to IKON, and any such modification shall be accompanied by a
notice from GE setting forth each of the underlying swap rates utilized in the
preparation of such modifications (it being agreed that nothing contained in
this Section 4.1 shall prohibit GE, on behalf of GECITS, from granting (and GE,
on behalf of GECITS, shall be entitled to grant) a conditional approval of a
proposed Program Financing Contract or Program Stream Financing that includes as
a condition,

11



--------------------------------------------------------------------------------



 



a change to the rate otherwise applicable to the related Customer and/or the
proposed Program Financing Contract or Program Stream Financing pursuant to the
GE Rate Sheet then in effect). The GE Rate Sheets, as in effect from time to
time, shall incorporate residual values set forth in the then-current Residual
Policy by Equipment type.
          (b) (i) GE shall present to the Executive Committee (together with
supporting materials) any proposed increases in the rates set forth on the GE
Rate Sheets that it desires to effect as a consequence of the impact, on the
average Program portfolio spread to GECITS under proposed Program Financing
Contracts and Program Stream Financings, of actual or anticipated accounting or
tax changes or other events or circumstances; provided, however, that, in each
case, such change, event or circumstance is reasonably expected to impact
similarly situated U.S.-based equipment lessors generally. After such
presentation to the Executive Committee, GE shall be free to implement the
proposed increases to the GE Rate Sheets upon at least 60 days’ prior written
notice to IKON.
               (ii) Following any increase contemplated by clause (b)(i) and
implemented without Executive Committee approval, the parties hereto shall use
their respective good faith efforts to resolve any such disagreement in respect
of such increases. In the event that the parties hereto are unable to resolve
any such disagreement within twenty (20) Business Days (a “Dispute”), then upon
the request of either IKON or GE, each of IKON and GE shall refer the Dispute to
the CEO or CFO of IKON (determined at the election of IKON) and the general
manager of North American Leasing – GE Capital Solutions business unit who shall
attempt in good faith to resolve such disagreement.
               (iii) If the CEO or CFO of IKON and the general manager of North
American Leasing – GE Capital Solutions fail to resolve any Dispute within
twenty (20) Business Days after such referral, then the parties shall submit
such Dispute to non-binding mediation in accordance with such rules upon which
the parties shall agree.
          (c) If during the Term there shall occur any changes in tax Law which
(i) impact both the GE Capital Solutions business unit and U.S.-based equipment
lessors that are similarly situated to GE Capital Solutions, (ii) provide
favorable overall tax benefits to such U.S.-based equipment lessors and
(iii) result in such similarly situated U.S.-based equipment lessors decreasing
financing rates to such lessors’ end-user customers, then IKON may present to GE
one or more proposals that would similarly reduce the average Program portfolio
margin to GECITS reflected in the rates set forth on the GE Rate Sheets. Unless
GE shall deliver to IKON a written certification certifying that GE Capital
Solutions has not received (or shall not receive), through internal allocations
from GE, the benefit of such tax changes, GE shall, within 90 days of IKON’s
request, effect such modifications to the GE Rate Sheets as GE shall reasonably
determine are appropriate to pass on to Customers the benefit to GE Capital
Solutions of such tax benefits (to the extent such tax benefits are passed on by
similarly situated U.S.-based equipment lessors to their customers).
          (d) In addition to the modifications to the GE Rate Sheets
contemplated by Sections 4.1(a), 4.1(b) and 4.1(c), either GE or IKON may, based
on changes in the market perceived by GE or IKON, present to the other increases
in the rates set forth on the GE Rate

12



--------------------------------------------------------------------------------



 




Sheets that it desires to effect; provided, however, that any such rate
increases shall require the approval of the Executive Committee and shall be
shared equally by GECITS and IKON. For the avoidance of doubt, each of GE,
GECITS and IKON acknowledges and agrees that IKON shall be entitled to retain,
for its own account, all amounts received in respect of the Purchase Price of
Equipment resulting from Commissioned Rates.
          (e) During the Term, the GE Rate Sheets shall not be amended, modified
or supplemented other than as contemplated by Sections 2.1(i)(ii), 4.1(a),
4.1(b), 4.1(c) or 4.1(d).
          (f) GE shall, during the Term, deliver to the IKON Relationship
Manager the IKON National Rate Chart, in electronic format, which shall
incorporate the rates contained in the GE Rate Sheets and the Commissioned
Rates, in each case, as of the time of such delivery by GE. IKON shall be
entitled, from time to time, to require GE to revise the IKON National Rate
Chart by delivering to GE the Commissioned Rates to be incorporated therein not
less than two (2) Business Days prior to the date such IKON National Rate Chart
is to become effective. GE shall deliver to the IKON Relationship Manager any
such revised IKON National Rate Chart so requested, in electronic format, in
accordance with the immediately preceding sentence on or prior to the date such
revised rates are to become effective. During the Term, the IKON National Rate
Chart shall not be amended, modified or supplemented other than as contemplated
by this Section 4.1(f).
          (g) Notwithstanding the foregoing, GE may, solely for its internal
purposes (and without affecting the then current lease rate factors),
effectively reduce the average Program spread to accommodate a corresponding
decrease in residual values during the period following notice to IKON of a
proposed change in the Residual Policy but prior to the effectiveness thereof
pursuant to Section 4.3(b).
          4.2. Credit Approval Policy; Changes. The Credit Approval Policy in
effect on the date hereof is attached as Exhibit B. GE shall provide IKON with
not less than 30 days’ prior written notice of any changes to the Credit
Approval Policy, together with GE’s rationale for such changes and such
supporting information as IKON reasonably requests. GE, GECITS and IKON
acknowledge and agree that GE shall maintain final authority on changes to the
Credit Approval Policy and associated credit decisions (including credit
decisions based upon Obligor credit rating and credit decisions based upon
actual or anticipated levels of recourse to or reliance upon IKON).
          4.3. Residual Policy; Changes.
          (a) The Residual Policy in effect on the date hereof is attached
hereto as Exhibit A. Subject to the limitations set forth in Section 4.3(b),
from time to time after the date hereof, GE may make such changes to the
Residual Policy as GE determines to be appropriate; provided that such changes
are consistent with GE’s treatment of residual positions with respect to
equivalent equipment under substantially similar GE Capital Solutions programs
with independent equipment dealers or manufacturers. Notwithstanding the
foregoing, in no event shall GE or GECITS have any obligation to disclose
residual or any other information to any IKON Company in respect of GE Capital
Solutions’ other dealer or manufacturer programs, and

13



--------------------------------------------------------------------------------



 




IKON (on behalf of itself and each other IKON Company) hereby irrevocably waives
all rights to require GE or GECITS to do so.
          (b) GE shall provide IKON with not less than 60 days’ prior written
notice of any proposed changes to the Residual Policy and shall, together with
such notice, provide supporting materials in respect of such proposed changes as
GE shall determine to be appropriate. Within such 60-day period, IKON shall be
entitled to accept or reject any increase to the residual values so proposed by
GE by delivering written notice thereof to GE. GE shall be entitled to effect
any such proposed changes, other than any proposed increase in the residual
values rejected by IKON in writing during the 60-day period referred to above.
IKON shall have the right to offer additional residual pricing support in the
amount of any decrease implemented by GE (whether on an individual transaction
basis or with respect to classes or categories of Equipment subject to any
Program Financing Contracts or related to any Program Stream Financings),
including residual pricing support of the type contemplated by Section 5.10.
          (c) Notwithstanding anything to the contrary contained herein, GE
shall be entitled to supplement the Residual Policy from time to time to add
residual information with respect to new items or models of Equipment not
previously included in the Residual Policy. In addition, GE shall be entitled to
amend, modify or supplement the Residual Policy, in its sole discretion, in
order to add or change the residual values in respect of any Non-Core Equipment
included or to be included therein (whether in connection with an individual
Program Financing Contract or Program Stream Financing or with respect to
classes or categories of Non-Core Equipment or otherwise); provided, however,
that nothing contained herein shall create or be deemed to create any obligation
of GE to supplement or amend the Residual Policy to include Non-Core Equipment.
ARTICLE 5.
LEASE ORIGINATIONS
          5.1. Calculation and Allocations of Minimum Periodic Payment. (a) The
Minimum Periodic Payment in respect of each Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract or Program Stream
Financing Agreement that, in each case, constitutes a Bundled Financing Contract
shall, for the purposes of the Program, be allocated as among the Lease Payment
(with respect to any such Originated Financing Contract, IKON Originated
Financing Contract or SLG Financing Contract) or the Program Stream Financing
Payment (with respect to any Program Stream Financing Agreement), the Base
Equipment Service Payment, (unless such Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract or Program Stream
Financing Agreement provides for such reimbursement to be separately billed to
the Obligor) the Uplift Payment (which Uplift Payment (calculated on a monthly
basis) shall be deemed to be an amount equal to the product of (x) the Uplift
Allocation Percentage multiplied by (y) a fraction, the numerator of which is
the Original Equipment Cost of the Equipment subject or related to such Program
Financing Contract or Program Stream Financing and the denominator of which is
12), and (unless such Originated Financing Contract, IKON Originated Financing
Contract, SLG Financing Contract or Program Stream Financing Agreement provides
for such reimbursement to be separately

14



--------------------------------------------------------------------------------



 



billed to the Obligor) the Sales Tax Payment (which Sales Tax Payment shall be
deemed to be an amount equal to the result of (x) the sum of (i) the product of
(A) the Original Equipment Cost of the Equipment subject or related to such
Program Financing Contract or Program Stream Financing (as applicable)
multiplied by (B) the sales tax rate applicable to the Lease Payment or Program
Stream Financing Payment (at the inception date of such Program Financing
Contract or Program Financing Stream) plus (ii) the product of (A) the Original
Equipment Cost of the Equipment subject or related to such Program Financing
Contract or Program Stream Financing (as applicable) multiplied by (B) the sales
tax rate applicable to the Base Equipment Service Payment (at the inception date
of such Program Financing Contract or Program Financing Stream) divided by
(y) the number of months of the original term of such Program Financing Contract
or Program Stream Financing), each in the manner set forth in Exhibit F (the
“Allocation Policy”).
For each proposed Originated Financing Contract, IKON Originated Financing
Contract, SLG Financing Contract or Program Stream Financing Agreement that has
been submitted to GE for approval for funding under the Program (whether or not
a Bundled Financing Contract), IKON shall deliver to GE a completed worksheet,
in the form attached as Exhibit D, via the CLAS system or as otherwise agreed,
setting forth each of the applicable components of the Minimum Periodic Payment
thereunder as contemplated by Section 5.5(b)(i).
               (i) If during the Term there shall occur any changes in personal
property tax Law or applicable rates which GE reasonably believes will have the
effect of rendering the Uplift Payments in respect of Property Tax Inclusive
Financing Contracts (A) insufficient to satisfy all of GECITS’ personal property
tax obligations with respect to future Property Tax Inclusive Financing
Contracts, then GE shall be entitled, upon not less than 90 days prior written
notice to IKON, to increase the Uplift Allocation Percentage with respect to all
future Property Tax Inclusive Financing Contracts to such percentage as GE shall
reasonably determine is appropriate to price into new Property Tax Inclusive
Financing Contracts the full anticipated amount of the personal property tax
required to be paid by GECITS to the appropriate Governmental Entities in
respect thereof or (B) more than sufficient to satisfy all of GECITS’ personal
property tax obligations with respect to future Property Tax Inclusive Financing
Contracts, then GE shall, within 90 days after such determination, decrease the
Uplift Allocation Percentage with respect to all future Property Tax Inclusive
Financing Contracts to such percentage as GE shall reasonably determine is
appropriate to price into new Property Tax Inclusive Financing Contracts an
amount sufficient to satisfy the personal property tax required to be paid by
GECITS to the appropriate Governmental Entities in respect thereof.
               (ii) The IKON National Service Price List, the IKON National FM
Price List and the IKON National Equipment Price List, each as in effect on the
Original Effective Date, have previously been delivered to GE. From and after
the Original Effective Date, IKON has provided and shall continue to provide GE
with copies of any and all amendments, modifications or supplements to the IKON
National Equipment Price List, the IKON National Service Price List and the IKON
National FM Price List (whether in hard copy, via electronic transmission (in an
agreed format) or by posting such information on the website “www.IKON.org” in a
subfolder both identified, in writing, to GE and in respect of which GE

15



--------------------------------------------------------------------------------



 



shall have been given (and shall maintain) full access) by no later than the
earlier to occur of (x) the date that IKON distributes any such amendments,
modifications or supplements to its sales force and (y) the effective date of
any such amendments, modifications or supplements.
          (b) For purposes of the services required to be performed by GE and
GECITS pursuant to this Agreement, the Servicing Agreement, the Subservicing
Agreements and the Services Agreement (including determining the amounts, if
any, required to be remitted to IKON under any Purchased Financing Contract,
Acquired Financing Contract (from and after the Amendment Effective Date) or
Program Facilities Management Agreement the Program FM Stream Financing in
respect of which was purchased by GECITS pursuant to the Asset Purchase
Agreement), GE and GECITS shall be entitled to rely on (x) the allocation of the
Minimum Periodic Payment under each Purchased Financing Contract and Program
Facilities Management Agreement (as among the Lease Payment or Program FM Stream
Financing Payment (as applicable), Base Equipment Service Payment, any
applicable Uplift Payment and any applicable Sales Tax Payment) reflected on the
Purchased Assets (as defined in the Asset Purchase Agreement) comprised of the
books and records of IOS Capital (immediately prior to the consummation of the
Pre-Closing Merger) and IKON (as successor by merger to IOS Capital) and (y) the
allocation of the Minimum Periodic Payment under each Acquired Financing
Contract (as among the Lease Payment, Base Equipment Service Payment, any
applicable Uplift Payment and any applicable Sales Tax Payment) reflected on the
books and records of IKON (prior to giving effect to the consummation of the
transactions contemplated by the 2006 Purchase Agreement).
          (c) The allocation of the Minimum Periodic Payment under a Program
Financing Contract at the inception of an Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract or Program Stream
Financing Agreement the Program Stream Financing in respect of which is
purchased by GE from IKON pursuant to this Agreement (or, (x) in the case of a
Purchased Financing Contract or Program Facilities Management Agreement the
Program FM Stream Financing in respect of which was purchased by GECITS under
the Asset Purchase Agreement or (y) in the case of an Acquired Financing
Contract purchased by GECITS under the 2006 Purchase Agreement, as set forth in
Section 5.1(b)) shall, subject to any amendments thereto effected in accordance
with Section 5.8(c), govern the allocation thereof through the end of the term
of such Program Financing Contract or Program Stream Financing Agreement (as
applicable); provided, however, that notwithstanding the foregoing, (x) any
periodic increases to the Minimum Periodic Payment that are expressly provided
for in a Program Financing Contract or Program Stream Financing Agreement shall
be allocable solely to the Base Equipment Service Payment under such Program
Financing Contract or Program Stream Financing Agreement (as applicable) and
(y) GE, GECITS and IKON may agree to reallocate the components of the Minimum
Periodic Payment in respect of any Program Financing Contract or Program Stream
Financing Agreement during any extension or renewal period thereof (in
recognition of the reduced value of the Equipment subject or related thereto and
the increased cost of performance of the Equipment Service Obligations in
respect thereof) to increase the Base Equipment Service Payment thereunder (by
up to 15% of the amount thereof) and to make a corresponding decrease in the
amount of the Lease Payment or Program Stream Financing Payment (as applicable)
thereunder. Except as otherwise specified in any

16



--------------------------------------------------------------------------------



 




Program Financing Contract or Program Stream Financing Agreement, the CPC
Payment, (except for Property Tax Inclusive Financing Contracts) the Uplift
Payment, (except for Sales Tax Inclusive Financing Contracts) the Sales Tax
Payment, and the CPI Charges (if any) shall be in addition to (and itemized
separately from) the Minimum Periodic Payment and, therefore, shall not be
subject to “allocation” as provided above.
          5.2. Application of Payments. Except to the extent the terms of any
Securitization Documents otherwise require (in which case the terms of such
Securitization Documents shall govern), all payments made by an Obligor under
each Program Financing Contract and Program Stream Financing Agreement and
received by or on behalf of GE or GECITS shall be applied in the manner set
forth in the Application Methodology attached as Exhibit E hereto (the
“Application Methodology”). Notwithstanding the foregoing, if an Obligor under a
Program Financing Contract or Program Stream Financing Agreement has made a
partial payment in respect of such Program Financing Contract or Program Stream
Financing Agreement and has specified how it wants such payment applied, then
such payment shall be applied in accordance with such Obligor’s specifications.
Except as otherwise permitted to do so by IKON, neither GE nor GECITS shall
instruct any Obligor under any Program Financing Contract or Program Stream
Financing Agreement to direct the application of any payments made or to be made
by such Obligor thereunder that would cause amounts due and owing to GECITS
(which GECITS is entitled to retain for its own account) to be paid in lieu of
payments that would, under the Application Methodology, otherwise be required to
be remitted by GE to IKON. Except as otherwise permitted to do so by GE or
GECITS, IKON shall not instruct any Obligor under any Program Financing Contract
or Program Stream Financing Agreement to direct the application of any payments
made or to be made by such Obligor thereunder that would cause amounts due and
owing to IKON to be paid in lieu of payments that would, under the Application
Methodology, otherwise be required to be remitted to or retained by GECITS.
          5.3. Remittance of Payments. (a) Except to the extent the terms of any
Securitization Documents otherwise require (in which case the terms of such
Securitization Documents shall govern), and except with respect to Purchased
Personal Property Tax Receivables purchased by GECITS pursuant to Section 3.6
hereof (which GECITS shall, notwithstanding anything to the contrary set forth
in this Agreement (including Section 5.3(a)(i) or Section 5.3(a)(ii) below), be
entitled to retain for its own account), all amounts received by or on behalf of
GE or GECITS pursuant to any Program Financing Contract (other than a
Written-Off Financing Contract) shall be remitted or retained as follows
(subject, in each case, to the application priorities set forth in the
Application Methodology):
               (i) (A) The Base Equipment Service Payments, the CPI Charges
billed and uncollected as of the date hereof (if any), the Service Sales Tax
Payments and CPC Payments received by or on behalf of GE or GECITS pursuant to
any Program Financing Contract, (B) those Late Charges and recovery settlement
receivables not reflected as assets on any of the Final Adjusted Closing Date
Schedules (if any) that, in the case of this clause (B), are billed and
uncollected as of the date hereof and are hereafter received by GE or GECITS
under any Purchased Financing Contract and (C) Uplift Payments the property tax
obligations relating to which are borne by IKON pursuant to Section 8.3(e)
shall, in the case of (A), (B) and (C)

17



--------------------------------------------------------------------------------



 



above, be remitted by GE to IKON within one (1) Business Day after such amounts
are received and identified by GE and the proper application thereof has been
determined by GE, and
               (ii) The Lease Payments, Equipment Sales Tax Payments, (except to
the extent otherwise provided in (x) Section 5.03(b) of the Asset Purchase
Agreement (solely in respect of Purchased Financing Contracts) or (y)
Section 5.03(b) of the 2006 Purchase Agreement (solely in respect of Acquired
Financing Contracts)) Uplift Payments (if any) (other than any Uplift Payments
of the type described in Section 5.3(a)(i)(C) above), CPI Charges (other than
CPI Charges billed and uncollected as of the date hereof (if any)),
Administration Fees thereunder, payments made in connection with the exercise by
an Obligor of any right to purchase Equipment subject to such Program Financing
Contract, Late Charges, Insurance Proceeds, Equipment casualty payments by the
related Obligor, Obligor indemnity payments in respect of any of the foregoing
or in respect of the Equipment subject to such Program Financing Contract and
all other amounts (other than unidentified proceeds (so long as such proceeds
remain unidentified) and except as expressly provided in clause (i) above)
received by or on behalf of GE or GECITS pursuant to any Program Financing
Contract shall be retained by GECITS for its own account.
               (iii) GE shall make the payments described in Section 5.3(a)(i)
above because IKON has agreed to perform the obligations described in
Section 8.3(a). The payment by GE of such amounts shall not be conditioned upon
the performance by IKON of such obligations.
          (b) Except with respect to Purchased Personal Property Tax Receivables
purchased by GECITS pursuant to Section 3.6 hereof (which GECITS shall,
notwithstanding anything to the contrary set forth in this Agreement (including
Section 5.3(b)(i) or Section 5.3(b)(ii) below), be entitled to retain for its
own account), all amounts received by or on behalf of GE or GECITS pursuant to
any Program Stream Financing Agreement shall be remitted or retained as follows
(subject, in each case, to the application priorities set forth in the
Application Methodology referred to in Section 5.2 above):
     (i) The Program Stream Financing Payments, and (except to the extent
otherwise provided in Section 5.03(b) of the Asset Purchase Agreement (solely in
respect of Program FM Stream Financings purchased pursuant thereto)) any Uplift
Payments (other than Uplift Payments the property tax obligations relating to
which are borne by IKON pursuant to Section 8.3(e)), Equipment Sales Tax
Payments, CPI Charges (other than CPI Charges billed and uncollected as of date
hereof (if any)), Administration Fees, any Late Charges in respect thereof
(except as expressly provided in clause (b)(ii) immediately below), payments
made in connection with the exercise by an Obligor of any right to purchase
Equipment related to any Program Stream Financing, Insurance Proceeds, Equipment
casualty payments by the related Obligor, Obligor indemnity payments in respect
of any of the foregoing or in respect of the Equipment related to any Program
Stream Financing, in each case, received by or on behalf of GECITS shall be
retained by GECITS for its own account, and

18



--------------------------------------------------------------------------------



 



     (ii) All other amounts, including any Service Sales Tax Payments, Late
Charges and recovery settlement receivables not reflected as assets on the Final
Adjusted Closing Date Schedule (if any) that are billed and uncollected as of
the date hereof and are hereafter received by or on behalf of GE or GECITS under
any Program Stream Financing Agreement (other than unidentified proceeds (so
long as such proceeds remain unidentified) and except as expressly provided in
clause (i) above) received by or on behalf of GE or GECITS pursuant to any
Program Stream Financing Agreement shall be remitted by GE to IKON in accordance
with Section 2(d) of the Servicing Agreement within one (1) Business Day after
such amounts are received and identified by GE and the proper application
thereof has been determined by GE.
     (iii) GE’s obligations under Section 5.3(b)(ii) are not conditioned upon
IKON’s performance of its Equipment Service Obligations with respect to any
Program Stream Financing Agreement.
GE shall use commercially reasonable efforts, consistent with Business as Usual,
to identify, and determine the proper application of, all amounts received by it
in respect of Program Financing Contracts (in accordance with Section 5.3(a))
and Program Stream Financing Agreements (in accordance with Section 5.3(b)) as
promptly as practicable following its receipt thereof. If GE is unable, within
20 Business Days following its receipt of any payment by or on behalf of an
Obligor under a Program Financing Contract or Program Stream Financing
Agreement, to identify and apply such cash pursuant to the provisions of
Section 5.3(a) or 5.3(b), then GE shall (x) promptly contact such Obligor
(whether telephonically or in writing) for purposes of determining the proper
application of such payment and (y) concurrently with such Customer contact,
notify the IKON Director of Macon Shared Services Center (or other Person
identified by IKON to GE in writing) of the amount of such unidentified payments
and the Customer from whom such payments were received. Unless otherwise
instructed by the Obligor on or prior to the day that is five (5) Business Days
after GE first contacts such Obligor and IKON of the unidentified payments, GE
shall (x) remit to IKON such amount as IKON notifies GE are due and owing by
such Obligor to IKON at such time and (y) return such payments (or any portion
thereof not remitted to IKON) to such Obligor.
          5.4. Financing Documentation; Exceptions. (a) GE shall provide IKON
with the Standard Form Documentation (including the Exceptions Manual) and form
of Application. GE shall be permitted to modify or change any Standard
Form Documentation and develop new or additional Standard Form Documentation;
provided, that except to the extent that GE determines that a modification or
other change thereto is necessary or prudent to comply with applicable Law or
provide appropriate legal disclosures, prior to GE implementing any material
modifications or changes to, or any material new or additional, Standard
Form Documentation, IKON shall have the right to review and approve any such
modifications or changes or new or additional documentation.
          (b) (i) IKON shall cause its sales, legal and similar personnel to use
reasonable commercial efforts to utilize the Standard Form Documentation in
connection with each proposed Originated Financing Contract, IKON Originated
Financing Contract, SLG Financing Contract and Federal Financing Contract
(whether or not any related Equipment

19



--------------------------------------------------------------------------------



 



Service Obligations of IKON are contemplated to include obligations to provide
facilities management services); it being agreed that the foregoing shall not
apply to any Program Facilities Management Agreement listed on Schedule 2 hereto
prior to the earlier of (1) the expiration date thereof set forth opposite such
agreement on Schedule 2 and (2) the date such Program Facilities Management
Agreement is amended or otherwise modified to conform to the Standard Form
Documentation. IKON shall promptly coordinate with designated GE representatives
with respect to any changes proposed by the Customer in respect of any proposed
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Federal Financing Contract which are not otherwise permitted by the
Exceptions Manual, including by (A) delivering to GE all such changes promptly
following the delivery thereof to IKON’s legal department (except to the extent
that IKON’s legal department, in the exercise of its reasonable judgment, deems
the Customer’s proposed changes to be unacceptable and would not recommend to GE
and GECITS the financing thereof, in which case the IKON legal department may,
prior to or in lieu of presentation of such Customer proposed changes to GE,
attempt to negotiate terms more favorable to the lessor, in which case any such
negotiated changes which are not otherwise permitted by the Exceptions Manual
shall be delivered to GE), (B) promptly reviewing and responding to Customer
comments or proposed changes to any proposed Program Financing Contract or
Program Stream Financing Agreement, (C) promptly presenting to the applicable
Customer any changes to such proposed Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract or Federal Financing
Contract (as applicable) proposed by GE or GECITS, and (D) using commercially
reasonable efforts to negotiate with such Customer all such proposed changes
communicated by GE or GECITS.
               (ii) Upon GE’s receipt from IKON of a draft proposed Originated
Financing Contract, IKON Originated Financing Contract or SLG Financing Contract
containing proposed changes to the Standard Form Documentation requested by the
Customer (which shall have been delivered to IKON’s legal department pursuant to
Section 5.4(b)(i)), GE shall (and shall cause GECITS to) respond to IKON in
respect of such proposed changes (which may be by approving, rejecting and/or
modifying such changes), on average, for any month during the Term, within three
(3) Business Days of its receipt thereof.
          (c) Nothing contained in this Agreement shall limit in any manner GE’s
or GECITS’ right to negotiate with Customers and otherwise change, from the
Standard Form Documentation, the documentation with respect to any actual or
proposed Originated Financing Contract, IKON Originated Financing Contract or
SLG Financing Contract with a Customer, except (i) to the extent such change
shall (A) increase any obligation of IKON (including any warranty obligation to
be retained by IKON) to the Obligor thereunder or (B) reduce, from the amount
determined pursuant to Section 5.1, the amount of any CPC Payment or Base
Equipment Service Payment due or to become due thereunder, and (ii) that IKON
may require GE to agree (A) not to charge, with respect to any Originated
Financing Contract, or (B) to accept proposed changes to any proposed IKON
Originated Financing Contract, SLG Financing Contract, Program Equipment
Management Agreement or Program Facilities Management Agreement, in each case,
which have the sole effect of omitting to charge, late fees or delinquency
charges thereunder; provided that, in determining the Purchase Price for the
Equipment subject or related

20



--------------------------------------------------------------------------------



 



thereto, the Discount Rate that would otherwise be applicable to such Originated
Financing Contract, IKON Originated Financing Contract, SLG Financing Contract
or to the related Program Stream Financing (as applicable) in accordance with
the GE Rate Sheets shall be increased by 1%. GE acknowledges and agrees that
unless otherwise requested by IKON, GE shall not directly negotiate with
Customers with respect to the documentation in respect of any proposed Program
Facilities Management Agreement or Program Equipment Management Agreement.
          5.5. Credit Approval; Preparation of Document Package.
          (a) Credit Approval. Upon its receipt from IKON of (i) a complete
Application for approval of a credit line in respect of a proposed Customer
(which Application shall be executed by the applicable Customer if a personal
guaranty is required to be given or if GE determines that a bank reference is
required to be obtained, in each case, in connection with such Application
pursuant to the Credit Approval Policy) and (ii) all other information required
pursuant to the Credit Approval Policy with respect to such Application, GE
shall (A) promptly (1) notify IKON that such Application is complete and
(2) conduct such credit investigation and analysis of such Customer as it deems
necessary, and (B) approve, conditionally approve or reject each such
Application, on average, for each month during the Term, within the applicable
Credit Approval Period. The parties hereto acknowledge and agree that any
approval or conditional approval of any Application shall not constitute an
approval or conditional approval of any proposed Program Financing Contract or
Program Stream Financing.
          (b) Preparation of Document Package. In connection with each proposal
for a Customer to enter into an Originated Financing Contract, IKON Originated
Financing Contract, SLG Financing Contract or Federal Financing Contract, or to
rent or lease Equipment pursuant to a Program Facilities Management Agreement or
Program EM Stream Financing (which proposal may be delivered to GE concurrently
with an Application for such Customer or at any time during the period for which
an approval or conditional approval in respect of an Application for such
Customer is in effect) IKON shall transmit to GE (whether in hard copy or in an
agreed electronic format) all credit and other information required pursuant to
the Credit Approval Policy with respect to such proposed Originated Financing
Contract, IKON Originated Financing Contract or SLG Financing Contract, or with
respect to the Program Stream Financing related to such Federal Financing
Contract, Program Facilities Management Agreement or Program Equipment
Management Agreement (as applicable) (collectively, with the complete
Application, the “Document Package” for such proposed Originated Financing
Contract, IKON Originated Financing Contract, SLG Financing Contract or Program
Stream Financing (as applicable)), which information shall include:
               (i) in respect of each such Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract, Program FM Stream
Financing or Program EM Stream Financing, (A) a detailed description and listing
of the Equipment to be covered thereby, together with the related pricing
worksheets setting forth (if applicable) the allocation of each component of the
Minimum Periodic Payment as provided in Section 5.1 above and the manner of the
computation thereof, together with the amounts of all other payments (if any)
required to be made by the Obligor thereunder, and (B) such other credit and

21



--------------------------------------------------------------------------------



 



financial documentation and information as may be reasonably requested by GE
from IKON or the applicable Customer as contemplated by the Credit Approval
Policy, and
               (ii) solely with respect to each proposed SLG Financing Contract,
Program FM Stream Financing or Program EM Stream Financing in respect of which
the Obligor thereunder is a State and Local Government Entity, (A) the name and
telephone number of the Customer’s designated contact, (B) a copy of any RFP
response or comparable proposal that IKON presented to the Customer under such
proposed SLG Financing Contract or the Program Facilities Management Agreement
or Program Equipment Management Agreement relating to such proposed Program FM
Stream Financing or Program EM Stream Financing (as applicable), (C) a copy of
each RFP, bid award, contract and purchase order, if applicable, related to such
proposed SLG Financing Contract or the Program Facilities Management Agreement
or Program Equipment Management Agreement relating to such proposed Program FM
Stream Financing or Program EM Stream Financing, (D) an essential use
audit/information statement completed by the Customer under such proposed SLG
Financing Contract or the Program Facilities Management Agreement or Program
Equipment Management Agreement relating to such proposed Program FM Stream
Financing or Program EM Stream Financing, in each case, to the extent the
Original Equipment Cost of all Equipment proposed to be subject thereto is in
excess of $100,000, (E) to the extent that the consent or approval of the
applicable State and Local Government Entity is required prior to any assignment
thereof (or the Program Stream Financings thereunder or RFPs with respect
thereto), a consent letter (in the form of Exhibit H-2) duly executed by such
State and Local Government Entity, and (F) if such SLG Financing Contract,
Program FM Stream Financing or Program EM Stream Financing is submitted as a
Tax-Exempt Public Sector Financing, an Internal Revenue Service Form 8038-G or
8038-GC, as the case may be, duly executed by the Customer under such SLG
Financing Contract, Program Facilities Management Agreement or Program Equipment
Management Agreement relating to such proposed Program FM Stream Financing or
Program EM Stream Financing (as applicable). After GE’s approval of an SLG
Financing Contract, Program FM Stream Financing or Program EM Stream Financing
(but before GECITS’ purchase thereof), IKON shall deliver to GE a copy of such
Customer’s board minutes or other documents evidencing approval and such other
document(s) as may be required pursuant to the Credit Approval Policy.
          (c) GE and IKON shall establish mutually acceptable procedures
pursuant to which IKON shall timely transmit to GE (via the CLAS system or as
otherwise agreed) all of the information required to be delivered by it to GE
pursuant to Sections 5.5(a) and 5.5(b) above.
          (d) Upon the request of IKON, and to the extent GE and GECITS are
legally permitted to do so (pursuant to applicable Law, contracts to which
either of them is a party or by which either of them are bound, or otherwise),
GE shall deliver to IKON copies of any credit, financial or other information
obtained or prepared by GE in connection with the credit review of any
Applications or proposed Originated Financing Contracts, IKON Originated
Financing Contracts, SLG Financing Contracts or Program Stream Financings
rejected by GE. IKON acknowledges and agrees that (i) any such information or
documentation delivered by GE or GECITS to IKON pursuant to this Section 5.5(d)
(and not pursuant to any other provision of this Agreement, any IKON Operative
Agreement or GE Operative Agreement) shall be delivered

22



--------------------------------------------------------------------------------



 



without representation or warranty of any kind, and neither GE nor GECITS shall
have any liability or obligation to IKON under this Agreement in connection with
the delivery to, or use by IKON, of such documentation and information and
(ii) IKON shall not, except as otherwise expressly consented to by GE (which
consent may be withheld by GE in its sole discretion) or required pursuant to
the terms of a valid and effective subpoena or Order of a court of competent
jurisdiction, distribute, publish or make available to any other Person any
information or documentation provided to IKON by GE pursuant to this
Section 5.5(d). In the event that IKON receives a request to disclose all or any
part of the information or documentation provided to it pursuant to this Section
5.5(d) (and not pursuant to any other provision of this Agreement or any IKON
Operative Agreement or GE Operative Agreement) under the terms of a valid and
effective subpoena or Order issued by a court of competent jurisdiction, IKON
agrees that it shall (i) immediately notify GE, in writing, of such request and
the terms thereof, (ii) consult with GE on the advisability of taking available
steps to resist or narrow such request and (iii) assist GE or GECITS (at GE’s
and GECITS’ expense) in seeking a protective order or other appropriate remedy.
In the event such protective order or other remedy is not obtained, IKON shall
be entitled to disclose only that portion of such information and/or
documentation which, in the opinion of its counsel, is legally required by Law
to be disclosed, and shall use commercially reasonable efforts to obtain
assurance that confidential treatment will be accorded such information and/or
documentation.
          5.6. Authorization. (a) Upon confirmation by GE that it has received
(i) a complete Document Package with respect to a proposed Originated Financing
Contract, IKON Originated Financing Contract, SLG Financing Contract or Program
Stream Financing (as applicable), and provided that (A) the sum of (x) the
Purchase Price with respect to the Equipment (other than Non-Core Equipment) to
be subject or related to such proposed Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract or Program Stream
Financing plus (y) the purchase price payable to any third party supplier with
respect to any Non-Core Equipment to be subject or related to such proposed
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing, does not exceed the then-remaining undrawn
credit line approved by GE for the related Customer thereunder and (B) any
approval or conditional approval of any applicable Application shall not have
terminated, expired or been revoked, in each case, pursuant to Section 5.6(c) or
(d)) and (ii) evidence as to the satisfaction of all conditions to any
conditional approval prior to the date that such conditional approval shall
expire or be revoked pursuant to Section 5.6(c) or (d), then GE shall notify
IKON (via the CLAS system or otherwise) as to whether it has approved, or
conditionally approved or rejected the purchase by GECITS of the Equipment
subject or related to such proposed Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract or Program Stream
Financing (as applicable) in the manner set forth below. Unless otherwise agreed
to in a writing delivered to IKON by GE, any such approval or conditional
approval shall be subject to (and any obligation of GECITS to remit to IKON the
Purchase Price in respect thereof shall be conditioned upon) GE’s receipt of a
Confirmation of Acceptance and an original Program Financing Contract or Program
Stream Financing Agreement (which conforms to the Standard Form Documentation
unless otherwise agreed by GE), duly executed by the applicable Obligor, in each
case, with respect to the Equipment subject thereto.

23



--------------------------------------------------------------------------------



 



          (b) Except with respect to Equipment placed with the Customer pursuant
to a trial or demonstration arrangement, IKON shall implement policies designed
to prevent the shipment of any Equipment subject or related to a proposed
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing prior to (i) the execution and delivery by
the applicable Customer of an Originated Financing Contract, IKON Originated
Financing Contract, SLG Financing Contract or Program Stream Financing Agreement
(or lease addendum or amendment with respect to such Equipment) (as applicable)
relating to the rental or lease of such Equipment to such Customer and (ii) the
delivery of faxed copies or originals of such documentation to IKON. In the
event that any Responsible Officer of any IKON Company learns of any such
shipment prior to such time, IKON shall immediately notify GE. Such notice shall
not relieve IKON of its obligation to deliver to GECITS good title to the
Equipment that is the subject thereof.
          (c) Notwithstanding anything to the contrary contained herein, unless
otherwise agreed to by GE in any particular instance in writing, (i) GE’s credit
approval of a Application for a Customer credit line shall expire six (6) months
after such approval, (ii) if amendments to the GE Rate Sheet made pursuant to
Section 4.1 shall become effective during the period between the date a pricing
quote in respect of a proposed Originated Financing Contract, IKON Originated
Financing Contract, SLG Financing Contract or Program Stream Financing is
communicated to IKON and the Transfer Date in respect of the Equipment subject
to such pricing quote, then such pricing quote shall be deemed automatically to
be amended, as of the Transfer Date, to reflect the rates set forth in the GE
Rate Sheets in effect on such Transfer Date and (iii) GE’s approval of a
proposed purchase of Equipment under a proposed Originated Financing Contract or
of a proposed purchase of any IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing (and the Purchased Assets and Equipment
related thereto) shall automatically be revoked if IKON shall, in accordance
with its past practices, effect a “sale reversal” with respect to the related
Equipment.
          (d) (i) GE, on behalf of GECITS, may at any time prior to the Transfer
Date relating to the Equipment subject or related to a proposed Originated
Financing Contract, IKON Originated Financing Contract, SLG Financing Contract
or Program Stream Financing, upon notice to IKON, revoke its approval or
conditional approval, of (i) an Application for a credit line delivered pursuant
to Section 5.5, or (ii) the purchase of any Equipment (and any related IKON
Originated Financing Contract, SLG Financing Contract, Program Stream Financing
and Purchased Assets) subject or related to such proposed Originated Financing
Contract, IKON Originated Financing Contract, SLG Financing Contract or Program
Stream Financing (as applicable) given pursuant to Section 5.6(a) if:
                    (A) at any time after such approval or conditional approval
was granted there shall occur and be continuing any GE Termination Event;
provided that GE shall not be entitled to revoke, under this clause (A), its
approval or conditional approval for the purchase of any Equipment (and any
related IKON Originated Financing Contract, SLG Financing Contract, Program
Federal Stream Financing and Purchased Assets) if (x) the related proposed
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Federal Financing Contract (I) is written on the Standard
Form Documentation and (II) has been approved without recourse to, or reliance
upon, any IKON Company or (y) a Credit

24



--------------------------------------------------------------------------------



 



Revocation Cutoff Date with respect to such GE Termination Event shall have
occurred at or prior to such time (it being agreed that nothing contained in
this Section 5.6(d)(i)(A) shall, in any event, be deemed to limit, modify or
otherwise restrict any of GE’s remedies under any of the other provisions of
this Agreement in respect of such GE Termination Event), or
                    (B) GE (1) determines that any of the information on which
any such approval was based is inaccurate or false in any material respect, or
(2) becomes aware of additional information (including that there has been a
significant change in the Customer’s business or properties or in the ownership
or control of such Customer) which would (in GE’s view), if such information had
been provided to GE prior to GE approving such Application or such purchase of
any Equipment subject or related to such proposed Originated Financing Contract,
IKON Originated Financing Contract, SLG Financing Contract or Program Stream
Financing, have resulted in GE’s rejecting (or, in the case of a conditional
approval, further conditioning the approval of) such Application or such
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing, or (3) determines that there has been a
material decline in the Customer’s business, properties or financial condition
or change in control of such Customer.
               (ii) In addition to the foregoing, GE may, at any time prior to
the Transfer Date relating to the Equipment subject or related to a proposed
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing (as applicable), upon notice to IKON,
revoke its approval or conditional approval of such proposed Originated
Financing Contract, IKON Originated Financing Contract, SLG Financing Contract
or Program Stream Financing given pursuant to Section 5.6(a) if:
                    (A) the related Customer shall notify any IKON Company or GE
of such Customer’s intent to cancel all or any part of such proposed Originated
Financing Contract, IKON Originated Financing Contract, SLG Financing Contract
or Program Stream Financing Agreement (or such Program Stream Financing
thereunder), or to refuse to accept any Equipment to be subject or related to
such proposed Originated Financing Contract, IKON Originated Financing Contract,
SLG Financing Contract or Program Stream Financing Agreement (or such Program
Stream Financing thereunder) (as applicable), or
                    (B) GE reasonably determines, at any time, that (1) any of
the representations and warranties of IKON contained in Section 8.2 will not,
with respect to such proposed Originated Financing Contract, IKON Originated
Financing Contract, SLG Financing Contract, Program FM Stream Financing or
Program EM Stream Financing (or the Equipment subject thereto or Purchased
Assets in respect thereof), be true and correct on the proposed Transfer Date of
the Equipment subject or related thereto, or (2) any of the representations and
warranties of IKON contained in the Federal Assignment Agreement will not, with
respect to such proposed Program Federal Stream Financing (or the Equipment
subject thereto or Purchased Assets in respect thereof), be true and correct on
the proposed Transfer Date of the Equipment related to such proposed Program
Federal Stream Financing.

25



--------------------------------------------------------------------------------



 



          5.7. Purchase and Sale of Equipment.
          (a) (i) (A) On the Transfer Date with respect to Equipment (and any
related IKON Originated Financing Contract, SLG Financing Contract, Program FM
Stream Financing, Program EM Stream Financing and Purchased Assets), other than
any Equipment related to a Program Federal Stream Financing, IKON shall
automatically be deemed to have sold, transferred, conveyed and assigned to
GECITS, and GECITS shall automatically be deemed to have purchased, all of such
Equipment (and any related IKON Originated Financing Contract, SLG Financing
Contract, Program FM Stream Financing, Program EM Stream Financing and Purchased
Assets with respect thereto), and with no further action, documentation or
agreement required by any party to give effect thereto, in each case free and
clear of all Liens (including Liens arising under the federal, state or local
tax laws or the Employee Retirement Security Act of 1974, as amended), except
for Liens for property taxes that are not yet due and payable. Such assignment
shall include all of IKON’s rights to such Equipment (and IKON Originated
Financing Contract, SLG Financing Contract, Program FM Stream Financing, Program
EM Stream Financing and Purchased Assets with respect thereto, but shall not
include any Equipment Service Obligations and any obligation under any
warranties (whether or not set forth in the applicable Program Financing
Contract or related Program Stream Financing Agreement). Notwithstanding
anything to the contrary in this Section 5.7(a)(i)(A), GECITS acknowledges and
agrees that with respect to any IKON Originated Financing Contract or SLG
Financing Contract that is sold, transferred, conveyed and assigned to GECITS
hereunder, GECITS shall assume each obligation of IKON, as lessor, under such
IKON Originated Financing Contract or SLG Financing Contract (as applicable)
other than any Equipment Service Obligations.
                         (1) Each such assignment by IKON shall be deemed to be
an absolute and present sale and assignment, not an assignment for the purposes
of collateral security and shall in no way be construed as an extension of
credit by GE or GECITS to IKON. IKON shall not and shall cause its Affiliates
not to, take any action or do or cause anything to be done, that shall limit,
restrict or impair the passage of any manufacturer’s or other warranties in
respect of the Equipment subject to Originated Financing Contracts, IKON
Originated Financing Contracts, SLG Financing Contracts, Program EM Stream
Financings or Program FM Stream Financings to GECITS and the applicable
Customer. Each IKON Company shall (to the extent it is entitled to do so) assign
to GECITS and the Customer all such warranties without recourse to IKON.
                         (2) If IKON or another IKON Company desires to arrange
for or source any proposed Originated Financing Contract, IKON Originated
Financing Contract, SLG Financing Contract, Program EM Stream Financing or
Program FM Stream Financing in respect of which part of the Equipment to be
subject thereto consists of Non-Core Equipment, then prior to the proposed
Transfer Date with respect to such Equipment (and any related proposed IKON
Originated Financing Contract, SLG Financing Contract, Program FM Stream
Financing, Program EM Stream Financing and Purchased Assets (as applicable)),
IKON shall deliver to GE an invoice with respect to the purchase of such
Non-Core Equipment together with a third party payee letter in respect thereof
pursuant to which (I) IKON shall assign to GE all of its rights to purchase such
Non-Core Equipment and (II) GECITS shall be directed to remit

26



--------------------------------------------------------------------------------



 



the purchase price with respect to such Non-Core Equipment directly to the third
party supplier identified in such letter and invoice. IKON shall and shall cause
each other applicable IKON Company to use commercially reasonable efforts to
assist GE in obtaining from any such third party supplier, in connection with
any proposed Originated Financing Contract, IKON Originated Financing Contract,
SLG Financing Contract, Program EM Stream Financing or Program FM Stream
Financing, any required consent to an assignment by the Customer to GE of such
Customer’s purchase order for such Non-Core Equipment.
                    (B) On the Transfer Date with respect to Equipment related
to a Program Federal Stream Financing, IKON shall sell, transfer, convey and
assign to GECITS, and GECITS shall purchase from IKON, such Equipment, the
Program Federal Stream Financing with respect thereto and the Purchased Assets
in respect thereof, pursuant to the Federal Assignment Agreement, if prior to
the Federal Program Integration Date.
               (ii) Notwithstanding anything to the contrary in
Section 5.7(a)(i), (A) GECITS acknowledges and agrees that with respect to any
Equipment subject or related to a Program Stream Financing Agreement that is
sold, transferred, conveyed and assigned to GECITS, such Equipment is encumbered
by and subject to the rights and interests of the Obligor under the applicable
Program Stream Financing Agreement and (B) GECITS agrees that with respect to
any Equipment subject or related to a Program Stream Financing Agreement that is
sold, transferred, conveyed and assigned to GECITS, GECITS shall not, nor shall
it permit any Person acting on behalf of or through GECITS to, take any action
which, at the time and under the circumstances so taken, is inconsistent with
the rights of, or any actions that may be taken by, the lessor under the related
Program Stream Financing Agreement.
               (iii) In addition, on the Transfer Date with respect to any
Equipment (and any related IKON Originated Financing Contract, SLG Financing
Contract, Program Stream Financing and Purchased Assets (as applicable)), GECITS
shall (except as otherwise provided above or in the Federal Assignment
Agreement) become obligated to, and within one (1) Business Day after the
delivery of the Dealer Compensation Report in respect of the transfer of such
Equipment shall, pay the Purchase Price of all such Equipment (and any related
IKON Originated Financing Contract, SLG Financing Contract, Program Stream
Financing and Purchased Assets); provided that, GE shall have received, (A) not
later than one (1) Business Day prior to the Transfer Date applicable to such
Equipment, (1) the complete Document Package with respect to such Originated
Financing Contract, IKON Originated Financing Contract, SLG Financing Contract
or Program Stream Financing, (2) an original Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract or Federal Financing
Contract (or faxed copy which shall be followed by delivery to GE of an original
thereof prior to the applicable Fax Funding Delivery Date), duly executed by the
applicable Obligor or a faxed copy of the applicable Program Facilities
Management Agreement or Program Equipment Management Agreement (together with
any lease addendum or amendment relating to the Equipment transferred to GECITS
on such Transfer Date), duly executed by the applicable Obligor and (B) a
Confirmation of Acceptance with respect to such Equipment.
               (iv) IKON has implemented (and shall maintain at all times during
the Term) company-wide policies and procedures that require the IKON Companies’
sales, legal and

27



--------------------------------------------------------------------------------



 



similar personnel to (x) obtain from the applicable Customers, as promptly as
practicable, original execution copies of each Originated Financing Contract,
IKON Originated Financing Contract, SLG Financing Contract and Federal Financing
Contract, to the extent the Equipment subject thereto was shipped by IKON upon
IKON’s receipt of a facsimile copy (and not an original execution copy) thereof
and (y) deliver to GE original execution copies of each Originated Financing
Contract, IKON Originated Financing Contract, SLG Financing Contract and Federal
Financing Contract (duly executed by the applicable Obligor) which GECITS has
funded upon its receipt of a facsimile copy thereof pursuant to
Section 5.7(a)(iii), by the date that is ten (10) days after the Transfer Date
with respect to the Equipment subject or related thereto. If an IKON Company
fails to provide to GE an original executed copy of an Originated Financing
Contract, IKON Originated Financing Contract, SLG Financing Contract or Federal
Financing Contract by the Fax Funding Delivery Date with respect thereto, then
IKON shall be required to purchase from GECITS, within one (1) Business Day
after such Fax Funding Delivery Date, such Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract or Federal Financing
Contract (as applicable) and Purchased Assets and Equipment related thereto, on
an “AS-IS, WHERE-IS” basis, without representation, warranty or recourse of any
kind, other than Agreed Warranties for a purchase price equal to the Net Book
Value thereof on the date of such purchase.
          (b) IKON agrees to promptly provide GECITS with written evidence of
IKON’s sale and assignment of any Equipment and/or any related IKON Originated
Financing Contract, SLG Financing Contract, Program Stream Financing and
Purchased Assets (as applicable) to GECITS together with such additional
documentation as GECITS may reasonably request from time to time in connection
therewith to evidence IKON’s compliance with its obligations under this
Agreement or any other IKON Operative Agreement.
          (c) As designated by GE from time to time in writing, IKON shall sell,
assign, and otherwise transfer and convey (i) any SLG Financing Contract and
related Equipment and Purchased Assets directly to GECITS, any Affiliate of GE
or any direct or indirect wholly-owned Subsidiary of GE, which Person shall be
the lessor in respect of such SLG Financing Contract (as assignee of IKON) and
(ii) any Program Stream Financing (and related Equipment and Purchased Assets)
in respect of which the Obligor thereunder is a State and Local Government
Entity directly to GECITS, any Affiliate of GE or any direct or indirect
wholly-owned Subsidiary of GE; provided, however, that GE shall guarantee the
full performance and satisfaction of the obligations of such GE designee in the
event of any such sale, assignment, transfer or conveyance pursuant to a
guaranty in substantially the form of the GE Guaranty. All of the
representations, warranties, covenants and other obligations set forth in this
Agreement shall inure to the benefit of such designee(s).
          (d) Unless otherwise required by United States generally accepted
accounting principles, IKON shall treat the conveyance of the Equipment subject
or related to any proposed Originated Financing Contract, IKON Originated
Financing Contract, SLG Financing Contract or Program Stream Financing, and the
conveyance of any IKON Originated Financing Contract, SLG Financing Contract,
Program Stream Financing and related Purchased Assets, as a sale thereof on all
relevant books, records, financial statements and other applicable documents.

28



--------------------------------------------------------------------------------



 



          (e) Each of IKON, GECITS and GE acknowledge and agree that GECITS is a
buyer in the ordinary course of IKON’s business of all Equipment (and (i) in the
case of any IKON Originated Financing Contract or SLG Financing Contract in
respect thereof, such Financing Contract and related Purchased Assets or (ii) in
the case of any Program Stream Financing related thereto, such Program Stream
Financing and related Purchased Assets) sold, assigned, transferred or otherwise
conveyed by IKON pursuant to this Agreement.
          (f) Each of GE, GECITS and IKON acknowledge and agree that (i) each
IKON Originated Financing Contract, SLG Financing Contract and Program Stream
Financing Agreement is an obligation for the lease or rental of Equipment and
(ii) each IKON Originated Financing Contract, SLG Financing Contract and Program
Stream Financing Agreement constitutes “chattel paper” (as defined in the New
York Uniform Commercial Code). The rights to receive payments under each IKON
Originated Financing Contract, SLG Financing Contract and in respect of each
Program Stream Financing constitute “proceeds” of “chattel paper” (each as
defined in the New York Uniform Commercial Code). All Credit Enhancements in
respect of the IKON Originated Financing Contracts, SLG Financing Contracts and
Program Stream Financings constitute “supporting obligations” (as defined in the
New York Uniform Commercial Code) and one or more of the following: “letter of
credit rights”, “instruments”, and/or “investment property” (each as defined in
the New York Uniform Commercial Code).
          5.8. Rights Under Leases; Security Interest.
          (a) IKON acknowledges and agrees that, notwithstanding GECITS’ entry
into and GE’s administration of any Purchased Personal Property Tax Receivables,
Program Financing Contract or Program Stream Financing utilizing an Assumed Name
(or any other name the use of which IKON may license to GE and GECITS) and/or
GE’s and GECITS’ receipt of payments made payable to it under an Assumed Name
(or any such other IKON-licensed name) in respect of such Purchased Personal
Property Tax Receivables, Program Financing Contract or Program Stream
Financing, IKON shall not except as otherwise expressly set forth in this
Agreement (but subject to Section 5.8(c)(ii)), (i) (A) have any rights or
interests in any Purchased Personal Property Tax Receivables, Program Financing
Contract or Program Stream Financing (as applicable), the Equipment subject
thereto (if any) or in any payments made in respect thereof or (B) attempt to
collect any payments made in respect thereof or (unless expressly agreed to by
GE in writing) repossess or consent to or accept the return of any Equipment
(other than for maintenance of such Equipment) or (ii) amend, waive or otherwise
modify the terms of any Purchased Personal Property Tax Receivable, Program
Financing Contract or Program Stream Financing in any way whatsoever.
          (b) IKON (or the Customer to the extent agreed to by such Customer)
shall bear all risk of loss to the Equipment until the Transfer Date applicable
to such Equipment. All sales of Equipment to GECITS under the Program shall
(i) include the manufacturer’s warranty to the extent that IKON is permitted to
assign such warranty by the manufacturer of the particular Equipment, and
(ii) to the extent that clause (i) above is applicable to the particular
Equipment, permit the assignment by GECITS to Customers of all such warranties
and licenses applicable to the particular Equipment.

29



--------------------------------------------------------------------------------



 



          (c) (i) Neither IKON nor any other IKON Company shall be entitled to
amend, modify or terminate any Program Stream Financing Agreement in any manner
adverse to GE or GECITS (including by (A) reducing the amount of any Program
Stream Financing Payment thereunder or any other payments or amounts in respect
of such Program Stream Financing that GE or GECITS is entitled to retain, for
its own account, pursuant to Section 5.3(b), (B) extending the time to make
payment of any Program Stream Financing Payment thereunder or any amounts
constituting Purchased Assets in respect thereof, or (C) changing any of the
obligations of GE and GECITS thereunder) other than as expressly contemplated by
Section 6.3.
               (ii) Notwithstanding anything to the contrary in this
Section 5.8, each of GE and GECITS hereby (x) grants to IKON the right to
negotiate with Obligors in respect of Program Financing Contracts to modify or
eliminate the Equipment Service Obligations thereunder (and to correspondingly
increase, decrease or eliminate the Base Equipment Service Payments thereunder
thereafter to become due in respect thereof), and (y) agrees to promptly execute
such amendments or modifications to Program Financing Contracts as may be
necessary to effect the modification or elimination of the Equipment Service
Obligations thereunder, so long as IKON shall comply with each of the following
conditions:
                    (A) IKON shall promptly provide GE and GECITS with each such
amendment or other modification, which amendment or other modification shall
contain (1) the lease schedule number of the applicable Program Financing
Contract and (2) the date such amendment or other modification is proposed to
become effective; and
                    (B) In connection with any such amendment or other
modification to a Program Financing Contract which has the effect of reducing
the Minimum Periodic Payment thereunder, (1) the amount of such reduction shall,
in no event, exceed the Base Equipment Service Payment due under such Program
Financing Contract (calculated immediately prior to giving effect to such
amendment or other modification) and (2) the Lease Payment or any other payments
or amounts under such Program Financing Contract that GE or GECITS is entitled
to retain, for its own account, pursuant to Section 5.3(a) shall, in no event,
be reduced or otherwise affected by any such amendment or other modification.
               (iii) Notwithstanding anything to the contrary set forth in this
Agreement, in connection with any fixed-term extension or renewal of any Program
Financing Contract, GECITS shall be entitled to reduce the amount of the Lease
Payment thereunder (and, except to the extent in conjunction with a reallocation
as provided under Section 5.1(c)(y)) without giving effect to any modifications
to the other components thereof, the Minimum Periodic Payment thereunder);
provided that (x) the amount of such reduction shall, in no event, exceed the
Lease Payment due under such Program Financing Contract (calculated immediately
prior to giving effect to such extension or renewal) and (y) the Base Equipment
Service Payment, the CPC Charges, the Service Sales Tax Payment or any other
payments or amounts under such Program Financing Contract that IKON is entitled
to pursuant to Section 5.3(a) shall, in no event, be reduced or otherwise
affected by any such reduction.

30



--------------------------------------------------------------------------------



 



          (d) To secure the performance of all of its obligations under this
Agreement and the accuracy of IKON’s representations and warranties hereunder,
IKON hereby grants to GECITS as of each Transfer Date a continuing first
priority Lien in (as applicable) the Purchased Personal Property Tax
Receivables, the Program Financing Contracts, the Program Stream Financings and,
in each case, the Equipment (if any) subject or related thereto, the Purchased
Assets (if any) in respect thereof and the proceeds thereof to be transferred to
GECITS on such Transfer Date. For purposes of such grant, this Agreement shall
constitute a security agreement under applicable Law. In connection with the
Liens granted hereby, IKON hereby authorizes GE and GECITS to execute and file,
on or before the date hereof, one or more financing statements (naming IKON, as
debtor and GECITS, as secured party) and similarly all continuation statements,
in a manner and in such places as may be required by applicable Law to fully
preserve, maintain and protect the Lien of GECITS in the Purchased Personal
Property Tax Receivables, the Program Financing Contracts, the Program Stream
Financings, the Equipment subject or related thereto, the Purchased Assets in
respect thereof and the proceeds thereof. The Liens granted to GECITS in any
Purchased Personal Property Tax Receivable or in any particular item of
Equipment (and any related IKON Originating Financing Contract, SLG Financing
Contract, Program Stream Financing, Purchased Assets or proceeds thereof) shall
automatically terminate without any further action of any party hereto upon the
repurchase of such Purchased Personal Property Tax Receivable or item of
Equipment (and any related IKON Originated Financing Contract, SLG Financing
Contract, Program Stream Financing or Purchased Assets) by IKON from GECITS in
accordance with this Agreement (it being agreed that any such automatic release
of any Lien on any item of Equipment (and any related IKON Originated Financing
Contract, SLG Financing Contract, Program Stream Financing or Purchased Assets)
shall in no way affect any other Liens granted to GECITS in respect of any other
Purchased Personal Property Tax Receivable or item of Equipment (or any IKON
Originated Financing Contract, SLG Financing Contract, Program Stream Financing
or Purchased Assets related thereto or proceeds thereof). GECITS shall execute
and file such UCC-3 termination statements as IKON may, from time to time,
reasonably request to evidence the release of any Liens as contemplated by the
immediately preceding sentence; provided, that in the event that IKON requests
that GE file UCC-3 termination statement more frequently that once per Program
Year, IKON shall be responsible for any costs incurred by GE (including
reasonable out-of-pocket costs and expenses) in connection with such additional
filings.
          5.9. Syndication. (a) Subject to the terms of the applicable Program
Financing Contract, or Program Stream Financing Agreement, GECITS shall be
permitted to securitize, syndicate or otherwise transfer any or all of its
rights under any Program Financing Contract or Program Stream Financing that it
has funded or purchased (and under any related representations, warranties,
covenants or indemnifications); provided, however, that (i) if any such
securitization, syndication or other transfer occurs, GE shall (unless GECITS
determines that doing so shall materially impair its ability to so transfer such
Program Financing Contract or Program Stream Financing on acceptable terms)
continue to be responsible for the billing and collecting of such Program
Financing Contract or Program Stream Financing, in the manner contemplated by
this Agreement, to the extent that GE is permitted to do so under the Trademark
License Agreement and applicable Law, and (ii) GECITS shall not securitize,
syndicate or otherwise assign any of its rights under any Program Financing
Contract or Program Stream

31



--------------------------------------------------------------------------------



 




Financing to any Person set forth on Annex E. Any securitization, syndication or
transfer otherwise permitted under this Section 5.9(a) shall be prohibited
hereunder if such securitization, syndication or transfer would, in any material
respect, have an adverse impact on any of IKON’s rights under Sections 3.1, 5.2,
5.3, 6.1(a)(ii), 6.1(b), 6.1(d), 6.1(e), 6.3, 10.2 or Schedule 1 with respect to
the Program Stream Financings or Program Financing Contracts covered thereby.
          (b) During the Term, IKON shall have the right to originate and/or
syndicate (i) any Excluded Transaction, (ii) any proposed Originated Financing
Contract, IKON Originated Financing Contract, SLG Financing Contract or Program
Stream Financing that has been rejected for funding by GE and (iii) any proposed
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing conditionally approved by GE, presented by
IKON to the Customer and subsequently rejected by such Customer.
          5.10. Financings with Recourse or Other Support. With respect to any
proposed Originated Financing Contract, IKON Originated Financing Contract, SLG
Financing Contract or Program Stream Financing, IKON may, at its option, offer
to provide (or GE may request that IKON provide) price, rate or yield assistance
or residual pricing support to GECITS or discounts, free services or rebates in
connection with such Originated Financing Contract, IKON Originated Financing
Contract, SLG Financing Contract, Program Stream Financing or related Equipment.
In addition, from time to time IKON may offer to provide (or GE may request that
IKON provide) GECITS with recourse for losses suffered by GECITS in connection
with a proposed Originated Financing Contract, IKON Originated Financing
Contract, SLG Financing Contract or Program Stream Financing. If GECITS
determines in its sole discretion to enter into any such proposed Originated
Financing Contract or to purchase from IKON any IKON Originated Financing
Contract, SLG Financing Contract or Program Stream Financing with such offered
or requested recourse to IKON, IKON and GECITS shall, on each such occasion,
agree as to the extent of IKON’s liability and IKON and GECITS shall execute
mutually acceptable agreements and indemnities with respect thereto. If IKON
offers to provide to GECITS any such recourse in respect of a proposed
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing, GECITS shall promptly notify IKON as to
whether, in its sole discretion, GECITS shall approve such Originated Financing
Contract, IKON Originated Financing Contract, SLG Financing Contract or Program
Stream Financing (as applicable).
          5.11. Transferred Servicing Agreements. During the Term, upon the
request of IKON, GE shall enter into one or more new Transferred Servicing
Agreements in connection with the sale or syndication (to new or existing
syndications partners of IKON) of Serviced Assets or Equipment to become the
subject of one or more lease and/or rental agreements, so long as at the time
IKON requests that GE enter into such agreement, GE has sufficient systems,
personnel and all capabilities to perform the obligations under such Transferred
Servicing Agreement (including to perform the application and remittance of
payments required of GE in the manner contemplated thereby). Any servicing fees
in respect of any Transferred Servicing Agreement entered into by GE pursuant to
this Section 5.11 shall be paid by IKON under and pursuant to the terms of the
Servicing Agreement.

32



--------------------------------------------------------------------------------



 



          5.12. Execution and Assignment of Certain Program Financing Contracts.
In the event that, with respect to any proposed Originated Financing Contract
that has been rejected for funding by GE pursuant to Section 5.5 or 5.6 hereof,
IKON requests, in writing (including any writing in an agreed electronic
format), that GECITS both (a) execute such proposed Originated Financing
Contract and (b) transfer, assign and convey such proposed Originated Financing
Contract to IKON immediately after such execution, then unless GE determines, in
its reasonable discretion, that the execution and transfer of such proposed
Originated Financing Contract would violate or result in the violation of any
applicable Law, then GECITS shall execute such proposed Originated Financing
Contract and promptly thereafter (A) IKON shall acquire from GECITS and GECITS
shall transfer, assign and convey to IKON all of GECITS’ right, title and
interest in and to such proposed Originated Financing Contract on an “AS-IS,
WHERE-IS” basis, without representation, warranty or recourse of any kind and
(B) IKON shall assume and GECITS shall transfer and delegate to IKON all of
GECITS’ duties and obligations under such Originated Financing Contract. Each of
GE, GECITS and IKON acknowledge and agree that, except to the extent of any fees
required to be paid pursuant to Section 10.3, there shall be no fees (including
any Base Origination Fees, Incremental Origination Fees or Volume Origination
Fees) due or payable in respect of any proposed Originated Financing Contract
executed by GECITS pursuant to this Section 5.12.
          5.13. Non-Standard Financing Contracts. (a) IKON has provided to GE
for GE’s review, true and complete copies of the Financing Contracts more
particularly described on Exhibit K (the “Representative Contracts”), none of
which is documented in the form of the Standard Form Documentation. GE
acknowledges and agrees that if IKON shall present to GE for funding under the
Program any proposed SLG Financing Contract containing terms and conditions
(including any terms and conditions implied as a matter of Law or specified in
the applicable RFP) that are, taken as a whole and as determined by GE in its
sole discretion, as or more favorable to the lessor than the terms and
conditions of any of the Representative Contracts (each, a “Comparable
Contract”), GE would not reject such Comparable Contract based solely on its
failure to be in the form of the Standard Form Documentation; provided, however,
that the foregoing shall be subject to the right of GE to (i) require that IKON
provide the additional representations, warranties, covenants and/or indemnities
set forth in Exhibit M, if and to the extent the applicable Comparable Contract
contains terms and conditions substantially equivalent to those for which the
additional representations, warranties, covenants and indemnities set forth in
Exhibit M are intended, and (ii) require that IKON provide additional
representations, warranties, covenants and/or indemnities if and to the extent
the applicable Comparable Contract contains terms and conditions which (A) are
not otherwise contained in the Representative Contracts and (B) (1) include
covenants or obligations of a type not otherwise included in the definition
“Equipment Service Obligations” and/or (2) add cancellation, termination,
default, buy-out or purchase rights or options thereunder or representations and
warranties of the lessor thereunder, in each case, not otherwise permitted under
the Standard Form Documentation.
          (b) GE will use commercially reasonable efforts to approve, solely
from a documentation perspective, proposed Financing Contracts that are not
proposed SLG Financing Contracts but are otherwise Comparable Contracts, subject
to the provisions of this Section 5.13 and the other provisions of this
Agreement.

33



--------------------------------------------------------------------------------



 



          (c) IKON acknowledges and agrees that (i) GE applies an integrated
approach to funding decisions encompassing credit, pricing, documentation,
equipment, legal requirements (including changes in applicable law) and other
risk factors, (ii) the provisions of this Section 5.13 shall not be deemed to
limit in any manner (A) GE’s sole discretion under Section 4.2 to make credit
decisions in respect of proposed Program Financing Contracts and Program Stream
Financings, or (B) GE’s rights under Section 5.4 to review and negotiate
proposed Financing Contracts, and (iii) any credit line established by GE for a
Customer (unless otherwise specified in writing by GE) shall only be a credit
line for transactions documented on Standard Form Documentation.
          (d) Nothing contained in this Section 5.13 shall be deemed to
(i) obligate GE to approve or fund any Operating Rental Contract, or
(ii) relieve IKON of its obligation under Section 5.4(b)(i) to seek to utilize
the Standard Form Documentation.
          (e) IKON shall indemnify and hold harmless each GE Party, its
Affiliates and each of their respective employees, officers, directors and
agents, from and against any and all Damages suffered or incurred by any of them
to the extent resulting from, arising out of or in connection with any of the
following (solely to the extent relating to Program Financing Contracts or
Program Stream Financings funded under the Program from and after the Original
Effective Date):
               (i) IKON’s failure to (A) pay any enforcement costs incurred by
GECITS to enforce a Financing Contract against the Customer, if, with respect to
Financing Contracts written on Standard Form Documentation, the right to collect
such costs under the Financing Contract was waived at the request of IKON or,
with respect to Financing Contracts not written on Standard Form Documentation,
was waived or affirmatively assumed by IKON or its assignee, whether as lessor,
lender or otherwise in such Financing Contract, all to the extent that GECITS is
the prevailing party in such enforcement action, or (B) pay any losses incurred
by GECITS to the extent caused by and relating to any risk of loss associated
with the applicable Equipment if, with respect to Financing Contracts written on
Standard Form Documentation, the Customer’s obligation to assume risk of loss
was waived at the request of, or approved by, IKON, or, with respect to
Financing Contracts not written on Standard Form Documentation, the obligation
was waived or affirmatively assumed by IKON or its assignee, whether as lessor,
lender or otherwise in such Financing Contract;
               (ii) the exercise by any of the following Customers of the right
to terminate all or any portion of the specific Financing Contract described on
Schedule 5.13(e), as the same may be amended from time to time by the parties,
for convenience under and in accordance with the specific convenience,
cancellation provisions of such Financing Contracts, as evidenced by the
Customer’s written (including e-mail) notice that it is exercising its right to
terminate all or any portion of such Financing Contract pursuant to such
provision; provided, however, that IKON’s liability under this
Section 5.13(e)(ii) will be limited to the Net Book Value of the applicable
Program Financing Contract or Program Stream Financing as of the effective date
of such exercise; and

34



--------------------------------------------------------------------------------



 



               (iii) the written exercise by a customer of its right to
terminate or delay any or all of its obligations under a Financing Contract as a
consequence of the occurrence of an event of force majeure that permits the
Customer to terminate the Financing Contract or delay or reduce any payments due
under that Financing Contract, if and to the extent such right is expressly
permitted under the Financing Contract; provided, however, that IKON’s liability
under this Section 5.13(e)(iii) will be limited to the Net Book Value of the
Program Financing Contract or Program Stream Financing as of the effective date
of such exercise.
          5.14. Program Reliance and Recourse. GE shall give IKON prompt written
notice if GE determines that availability under any reliance and/or recourse
limits established by GE in respect of the Program shall be or shall become
insufficient to support GE’s estimate of six month’s worth of incremental
reliance and/or recourse associated with proposed Program Financing Contracts
and Program Stream Financings expected to be submitted by IKON to GE for funding
hereunder (assuming historical levels of portfolio run-off and new
originations). In such event, IKON may request that GE accept cash collateral, a
letter of credit or other cash equivalent on terms and conditions satisfactory
to GE and in an amount mutually agreed by GE and IKON as a reasonable estimate
of expected incremental reliance and/or recourse associated with proposed
Program Financing Contracts and Program Stream Financings expected to be
submitted by IKON to GE for funding hereunder during the following six month
period (in which case such recourse and/or reliance limits shall be increased by
the amount of such cash collateral, drawable amount under such letter of credit
or value of such other cash equivalents). IKON acknowledges and agrees that the
establishment and/or adjustment of any IKON reliance and/or recourse limits
shall be in GE’s final authority (and may be made without notice to IKON, except
to the extent any such adjustment shall result in a notice obligation under the
first sentence of this Section 5.14) and that this Section 5.14 shall not be
deemed to limit in any manner GE’s sole discretion under Section 4.2 to make
credit decisions in respect of proposed Program Financing Contracts and proposed
Program Stream Financings. Either of GE or IKON may request that the agenda of
any Executive Committee meeting include a review of existing reliance and/or
recourse limits, current availability thereunder and future reliance and/or
recourse funding needs and strategies.
ARTICLE 6.
ADMINISTRATION
          6.1. Administration of GE Portfolio.
          (a) Customer Inquiries: Asserted Service Failures. (i) GE shall
conduct its communications with Customers under Program Financing Contracts and
Program Stream Financings in a courteous, prompt and efficient manner and shall
use its commercially reasonable efforts to answer Customers’ and IKON’s
inquiries relating to Program Financing Contracts and Program Stream Financings
on Business Days via an “800” or other toll-free telephone line from 8:00 AM to
8:00 PM (New York City time). Customer inquiries received when no personnel are
available shall be recorded electronically and responded to promptly.

35



--------------------------------------------------------------------------------



 



               (ii) GE shall notify IKON (including through the dispute
resolution tool used by IOS Capital immediately prior to the Pre-Closing
Merger), within three (3) Business Days after GE’s receipt of notice of any
assertion by any Obligor under a Program Financing Contract or Program Stream
Financing that an IKON Company or any of its respective agents or contractors
has failed to comply with any of its Equipment Service Obligations or other
obligations to such Obligor. Any such notice by GE shall (A) to the extent
delivered through the dispute resolution tool referenced above, be in accordance
with the past practices of IOS Capital immediately before giving effect to the
Pre-Closing Merger, and (B) in all other cases, include a copy of any related
written assertion, the identity of the Customer and, to the extent GE has
knowledge thereof, the nature of the Customer’s assertions as to the failure of
the applicable IKON Company or any of its respective agents or contractors to
comply with any such obligations (each, an “Asserted Service Failure”).
          (b) Collections; Litigation; Recoveries. (i) GE shall have the full
right and authority to bill and collect the Program Financing Contracts and
Program Stream Financings and pursue any and all available remedies against
Obligors in connection with any defaults thereunder (including commencing
litigation and foreclosing against such Obligor (or requesting that IKON
repossess Equipment and other property subject to such Program Financing
Contracts or Program Stream Financings pursuant to Section 6.2(a))). Subject to
Section 6.1(b)(iii), GE or GECITS shall notify the IKON Relationship Manager not
less than ten (10) Business Days prior to commencing any litigation against an
Obligor under a Program Financing Contract, Program Facilities Management
Agreement or Program Equipment Management Agreement in respect of any breach by
such Obligor thereunder; provided, that in no event shall GE or GECITS be
required to deliver any such notice in connection with any litigation commenced
following a Bankruptcy Event (or event which with the passage of time would
constitute a Bankruptcy Event) with respect to such Obligor. Notwithstanding
anything to the contrary set forth herein, in no event shall GE or GECITS be
required or obligated to commence litigation or collection activities against
any Obligor under any Program Financing Contract or with respect to any Program
Stream Financing.
               (ii) Cure by IKON of Certain Payment Defaults. Within ten
(10) Business Days after IKON shall have been notified by GE of its intention to
commence litigation against an Obligor in respect of such Obligor’s breach under
a Program Financing Contract, Program Facilities Management Agreement or Program
Equipment Management Agreement, IKON shall be entitled to purchase from GECITS
all of GECITS’ right, title and interest in such Program Financing Contract or
the related Program Stream Financing (as applicable), in each case, together
with the Equipment related thereto and any Purchased Assets in respect thereof,
on an “AS-IS, WHERE-IS” basis, without representation, warranty or recourse of
any kind, other than Agreed Warranties, by paying to GECITS an amount equal to
(1) with respect to any Program Stream Financing, the Net Book Value thereof as
of the date of such purchase, or (2) with respect to any Program Financing
Contract, the greater of (x) the Net Book Value of such Program Financing
Contract as of the date of such purchase and (y) the Securitization Purchase
Price in respect thereof (if any) as of the date of such purchase.
               (iii) IKON Compliance Deficiencies. From time to time after the
date hereof, GE may provide IKON with a listing, in writing (which listing may
be in the form of a

36



--------------------------------------------------------------------------------



 



delinquency report or on-line queue), of any delinquent Program Financing
Contracts and Program Stream Financing Agreements where the related Obligor has
asserted an Asserted Service Failure as a reason for its nonpayment thereunder.
As promptly as practicable (and in any event within the applicable Determination
Period) IKON shall (A) evaluate all such Obligor’s assertions, (B) seek to
resolve with each such Obligor all issues relating to such Obligor’s assertions
and (C) based on the foregoing, notify GE in writing as to whether the
applicable IKON Company is in compliance with, or has cured any non-compliance
in respect of, its Equipment Service Obligations or other obligations with
respect to all of the Equipment subject to such Program Financing Contract or
Program Stream Financing Agreement (as applicable). If IKON does not notify GE
in writing, prior to the end of the Determination Period, that such IKON Company
is in compliance with, or has cured any non-compliance in respect of, its
Equipment Service Obligations or other obligations with respect to all of the
Equipment subject to such Program Financing Contract or Program Stream Financing
Agreement (as applicable), then IKON shall be required, within one (1) Business
Day after the end of the applicable Determination Period, to purchase from
GECITS (on an “AS-IS, WHERE-IS” basis, without representation, warranty or
recourse of any kind, other than Agreed Warranties) all of GECITS’ right, title
and interest in the related Program Financing Contract or Program Stream
Financing (as applicable) (together with the Equipment related thereto and any
Purchased Assets in respect thereof) for a purchase price equal to (1) with
respect to any Program Stream Financing, the Net Book Value thereof as of the
date of such purchase, or (2) with respect to any Program Financing Contract,
the greater of (x) the Net Book Value of such Program Financing Contract as of
the date of such purchase and (y) the Securitization Purchase Price in respect
thereof (if any) as of the date of such purchase. Any notice or listing provided
to IKON by IOS Capital prior to the date hereof (including via the dispute
resolution tool referred to in Section 6.l(a)(ii)) shall be deemed, solely for
purposes of the notice requirements and notice periods contained in this
Section 6.1(b)(iii), to have been delivered by GE on the date so provided by IOS
Capital.
               (iv) If (A) IKON shall not be required to purchase, pursuant to
Section 6.1(b)(iii), any Program Financing Contract or Program Stream Financing
referred to in the first sentence thereof, (B) (1) there shall be a final
determination (which shall either be or become non-appealable) by a Governmental
Entity that the Obligor is not obligated to make all of the payments under such
Program Financing Contract or all Program Stream Financing Payments in respect
of such Program Stream Financing (or that such Obligor is only obligated to make
a portion of such payments) as a consequence of an IKON Company’s (or any of
their respective agents’ or contractors’) failure to comply with any of their
respective Equipment Service Obligations or other obligations of an IKON Company
to the Obligor or (2) with respect to any Program Financing Contract or Program
Stream Financing Agreement that is a Performance Cancellation Contract, the
Obligor thereunder shall have (x) given IKON notice of a breach of IKON’s
Equipment Service Obligations thereunder in accordance with the terms of such
Program Financing Contract or Program Stream Financing Agreement (as applicable)
and (y) notified IKON following any applicable cure period in respect thereof
that it is electing to exercise its right to terminate such Program Financing
Contract or Program Stream Financing Agreement (as applicable) pursuant to the
terms thereof as a result of such uncured breach, and (C) IKON shall not have
previously purchased such Program Financing Contract or the Program

37



--------------------------------------------------------------------------------



 



Stream Financing related to such Program Stream Financing Agreement pursuant to
Section 6.1(b)(iii), then GE shall promptly thereafter notify IKON of such
determination and IKON shall thereupon be obligated, promptly upon GE’s written
demand therefor, (1) to pay GE any and all damages, costs or other amounts
required by a Governmental Entity in any such proceedings or related proceedings
to be paid by GE or any of its Affiliates, or any of their respective directors,
officers, employees, representatives or agents, to the extent arising out of an
IKON Company’s (or any of their respective agents’ or contractors’) failure to
comply with any of their respective obligations to the Obligor, and (2) to
purchase (on an “AS-IS, WHERE-IS” basis, without representation, warranty or
recourse of any kind, other than Agreed Warranties) from GECITS all of GECITS’
right, title and interest in the related Program Financing Contract or Program
Stream Financing (as applicable) (together with the Equipment related thereto
and any Purchased Assets in respect thereof) for a purchase price equal to
(I) with respect to any Program Stream Financing, the Net Book Value thereof as
of the date of such purchase, or (II) with respect to any Program Financing
Contract, the greater of (x) the Net Book Value of such Program Financing
Contract as of the date of such purchase and (y) the Securitization Purchase
Price in respect thereof (if any) as of the date of such purchase.
               (v) The remedies available under this Section 6.1(b) with respect
to any actual or alleged failure by an IKON Company (or any of their respective
agents and contractors) to comply with any of their respective Equipment Service
Obligations, or other obligations of an IKON Company, to an Obligor under a
Program Financing Contract or with respect to any Program Stream Financing (an
“IKON Servicing Breach”) shall apply to the exclusion of any indemnification
remedy under the Asset Purchase Agreement or the 2006 Purchase Agreement for
Damages arising out of the failure of such Obligor to make one or more payments
under any Purchased Financing Contract or Acquired Financing Contract or in
respect of any Program FM Stream Financing purchased by GECITS under the Asset
Purchase Agreement (as applicable) as a consequence of an actual (or asserted)
IKON Servicing Breach (it being agreed that nothing contained in this
Section 6.1(b)(v) shall in any way limit or impair GE’s remedies under the Asset
Purchase Agreement or 2006 Purchase Agreement in respect of any Third Party
Actions (as defined therein)).
          (c) IKON Power of Attorney. (i) For the purposes of exercising GE’s
rights and carrying out its obligations under the Program, IKON hereby makes and
appoints GE (and any employees or agents of GE designated by GE from time to
time) as IKON’s true and lawful attorney-in-fact for the purpose of endorsing
checks with respect to any Program Financing Contract or Program Stream
Financing.
               (ii) With respect to each IKON Originated Financing Contract, for
the purposes of exercising GE’s and GECITS’ rights and carrying out its
obligations under this Agreement, IKON hereby further makes, constitutes and
appoints GE (and its and any of VFS Macon’s employees or agents designated by GE
from time to time) as IKON’s true and lawful attorney-in-fact for the purpose of
executing, endorsing, and otherwise signing for and on behalf of IKON any and
all documentation with respect to such IKON Originated Financing Contract
contemplated to be executed by IKON.

38



--------------------------------------------------------------------------------



 



               (iii) With respect to each IKON Originated Financing Contract,
SLG Financing Contract, Program Equipment Management Agreement, Program
Facilities Management Agreement and Purchased Personal Property Tax Receivable,
for the purposes of exercising GE’s and GECITS’ rights and carrying out its
obligations under this Agreement, IKON hereby further makes, constitutes and
appoints GE (and its and any of VFS Macon’s employees or agents designated by GE
from time to time) as IKON’s true and lawful attorney-in-fact for the purpose of
executing, endorsing, and otherwise signing for and on behalf of IKON: (A) any
and all instruments, documents and agreements which may be necessary to assign,
convey and transfer to GECITS good and marketable title to such IKON Originated
Financing Contract, SLG Financing Contract, Purchased Personal Property Tax
Receivable, Program EM Stream Financing or Program FM Stream Financing (as
applicable) and the Equipment and Purchased Assets subject thereto; and (B) all
correspondence and notices to Customers as to the assignment of such IKON
Originated Financing Contract, SLG Financing Contract, Purchased Personal
Property Tax Receivable, Program EM Stream Financing or Program FM Stream
Financing (as applicable) to GECITS or its designee pursuant to Section 5.7(c).
          (d) Repurchase of Certain Operating Rentals. (i) If (A) GE receives
notice from an Obligor under any Operating Rental Contract constituting a
Purchased Financing Contract that such Obligor has elected to cancel such
Operating Rental Contract in accordance with the terms thereof, or (B) any
payment under any Operating Rental Contract constituting a Purchased Financing
Contract becomes eligible for write-off pursuant to the Write-Off Policy, then
GE shall promptly notify IKON of such cancellation notice or delinquency (which
notice (x) in the case of a cancellation notice, shall set forth the date on
which such cancellation shall become effective (after giving effect to any
applicable notice period under such Operating Rental Contract) and (y) in the
case of any delinquency of the type described above, may be in the form of a
delinquency report or on-line queue). Within ten (10) Business Days after the
effectiveness of any Obligor cancellation of any Operating Rental Contract (as
described in clause (A) above) or within ten (10) Business Days after the
delivery to IKON of a delinquency notice referred to in clause (B) above with
respect to any Operating Rental Contract (as applicable), IKON shall purchase
such Operating Rental Contract from GECITS and GECITS shall sell to IKON such
Operating Rental Contract (and any Equipment subject thereto and any Purchased
Assets in respect thereof) on an “AS-IS, WHERE-IS” basis without representation
or warranty (other than Agreed Warranties) for a purchase price equal to the Net
Book Value thereof at the time of such purchase.
               (ii) The remedies available under this Section 6.1(d) shall apply
to the exclusion of any indemnification remedy under the Asset Purchase
Agreement or the 2006 Purchase Agreement for Damages arising out of the failure
of an Obligor under an Operating Rental Contract to make one or more payments
under such Operating Rental Contract (it being agreed that nothing contained in
this Section 6.1(d)(ii) shall in any way limit or impair GE’s remedies under the
Asset Purchase Agreement or the 2006 Purchase Agreement in respect of any Third
Party Actions (as defined therein)).
          (e) Settlement and Litigation Proceeds. Unless the terms of any
applicable Securitization Documents otherwise provide (in which case the terms
of such Securitization Documents shall govern), GE shall be entitled to settle
or compromise any claims and

39



--------------------------------------------------------------------------------



 



obligations under any Program Financing Contract in its sole discretion. The net
proceeds of any such settlement or compromise with respect to any Program
Financing Contract, and the net proceeds of any litigation to collect amounts
under any Program Financing Contract (which shall in each case exclude the
return of the applicable Equipment), in each case, to the extent received prior
to the write-off of amounts under such Program Financing Contract (i.e., to the
extent received prior to the time such Program Financing Contract becomes a
Written-Off Financing Contract, in which case Section 1 of Schedule 1 shall
apply) shall, unless the terms of any applicable Securitization Documents
otherwise require (in which case the terms of such Securitization Document shall
govern), be allocated pro rata among (i) all Lease Payments thereunder not yet
due, (ii) the Service Profit Element thereunder, (iii) the applicable Residual
(but only to the extent the related Equipment shall not have been returned to GE
or GECITS), (iv) the unamortized origination fees thereunder (other than the
Volume Origination Fee) and (v) all other amounts then billed and unpaid under
such Financing Contract. Notwithstanding the foregoing, amounts received in
connection with any early termination of a Program Financing Contract in
accordance with Section 6.3 shall not be allocated pursuant to the preceding
sentence.
          (f) Buy Back Obligation. If a Customer refuses to fulfill any of its
obligations under a Program Financing Contract or in respect of a Purchased
Personal Property Tax Receivable as a consequence of the lack of consent of that
Customer to the assignment of all or any portion of that Financing Contract or
Purchased Personal Property Tax Receivable from IKON to GECITS, if and to the
extent that such consent is expressly required under such Financing Contract,
GECITS shall notify IKON of such refusal and IKON will have 60 days to resolve
the Customer’s assignment dispute in a manner reasonably satisfactory to GECITS.
If such assignment dispute is not resolved (including without limitation by
obtaining Customer’s written consent to the assignment by IKON to GECITS) within
the required time period to GECITS’ reasonable satisfaction, IKON will, within 5
Business Days repurchase from GECITS, and GECITS will transfer, assign and
convey to IKON, all of GECITS’ right, title and interest in and to the
applicable Purchased Personal Property Tax Receivable or the Program Financing
Contract or Program Financing Stream (and the Equipment related thereto), on an
“AS-IS, WHERE-IS” basis without representation, warranty or recourse of any
kind, other than the Agreed Warranties, for an amount equal to (x) the then Net
Book Value of such Program Financing Contract or Program Financing Stream, plus
(solely with respect to any Program Financing Contract that is an Acquired
Financing Contract) the unamortized portion of the Premium (as defined in the
2006 Purchase Agreement) allocable to such Acquired Financing Contract on and as
of the date of repurchase, and/or (y) the Repurchase Price of such Purchased
Personal Property Tax Receivable (as applicable).
          6.2. De-Installation, Repossession and Remarketing Support.
(a) Subject to Section 6.2(b), at the request of GE at any time and from time to
time, IKON shall repair, refurbish, insure and store, and use its reasonable
commercial efforts to remarket on a non-discriminatory basis, such Equipment as
may be subject or related to a Program Financing Contract, Program Stream
Financing or Closing Date IKON Retained Financing Contract serviced by GE as GE
may specify. In addition, at the request of GE at any time and from time to
time, IKON may agree to de-install or repossess such Equipment as may be subject
or related

40



--------------------------------------------------------------------------------



 




to a Program Financing Contract, Program Stream Financing or Closing Date IKON
Retained Financing Contract serviced by GE as GE may specify; provided that IKON
shall not be obligated to de-install or repossess any such Equipment to the
extent that and for so long as GE, GECITS or IKON, as applicable, does not have
the legal right to do so. Unless waived by IKON, the fee payable by GE to IKON
in respect of any de-installation or repossession of Equipment subject or
related to a Program Financing Contract or Program Stream Financing shall be
IKON’s cost of the de-installation or repossession of such Equipment (including
reasonable out-of-pocket costs).
          (b) During the Term, GE shall have the right to refurbish and/or
remarket any and all Equipment as may be subject or related to a Program
Financing Contract, Program Stream Financing or Closing Date IKON Retained
Financing Contract serviced by GE, in such manner as GE determines, in its sole
discretion. In the event that GE determines to utilize remarketing and
refurbishment services of IKON, GE shall notify IKON of such determination, and
IKON shall be entitled to accept or decline (in IKON’s sole discretion) GE’s
request for remarketing and refurbishment services; provided that IKON shall be
deemed to have accepted GE’s request for the remarketing and refurbishment of
such Equipment if such Equipment is set forth on the Wholesale Equipment Price
List. If IKON shall elect to remarket such Equipment:
               (i) Prior to the Systems Facilitation Date, any such remarketing
by IKON shall be effected by means of the purchase by IKON from GECITS of the
Equipment (other than Equipment subject to the Closing Date IKON Retained
Financing Contract that has not been purchased by GECITS pursuant to
Section 10.6), on an “AS-IS, WHERE-IS” basis and without representation or
warranty of any kind, other than Agreed Warranties, for an amount equal to the
Wholesale Fair Market Value of such Equipment.
               (ii) From and after the Systems Facilitation Date, any such
remarketing and refurbishment shall be performed as follows:
                    (A) IKON shall recommend the repair and refurbishment of
Equipment to such extent and in such manner as, in IKON’s reasonable judgment,
shall maximize the sales or lease proceeds from the remarketing thereof, and GE
shall be entitled to accept or reject any such recommendation by IKON. Following
any acceptance by GE of any repair and/or refurbishment recommendation by IKON
with respect to any Equipment, IKON shall repair and/or refurbish such Equipment
at an aggregate cost, including commission, equal to the sum of (x) 30% of sale
proceeds (less any de-installation or repossession fees payable by GE to IKON in
respect of such Equipment) plus (y) an agreed refurbishment charge.
                    (B) Promptly following the sale of any such item of
Equipment, IKON shall remit (or cause to be remitted) to GECITS the proceeds of
such sale, net of the costs described in Section 6.2(b)(ii)(A). On a monthly
basis, IKON shall deliver to GECITS an invoice for all refurbishment services
performed pursuant to this Section.
                    (C) The remarketing, repair and refurbishment services
described above shall be provided by IKON (or a third party designated by IKON)
on a basis that does not discriminate between GECITS’ Equipment and used
Equipment remarketed,

41



--------------------------------------------------------------------------------



 



refurbished and/or re-sold by IKON for its own account, for the account of any
other IKON Company or for the account of any third party.
               (iii) IKON shall use reasonable commercial efforts to cause the
Systems Facilitation Date to occur not later than December 31, 2005 (or as soon
thereafter as possible).
          (c) In the event that GE repairs, refurbishes and/or remarkets
Equipment subject or related to any Program Financing Contract, Program Stream
Financing or Closing Date IKON Retained Financing Contracts on its own behalf,
GE shall be entitled to a fee in respect thereof equal to the sum of (x) 30% of
any sale proceeds thereof plus (y) an agreed refurbishment charge.
          6.3. Cancel/Upgrades; Mid-Term Buy Outs.
          (a) Cancel/Upgrades. (i) (A) If during the Term, in connection with
GECITS’ entering into an Originated Financing Contract or purchasing an IKON
Originated Financing Contract, an SLG Financing Contract or a Program Stream
Financing (each, a “Replacement Financing”) after the Original Effective Date,
IKON desires to cause (I) the termination of an existing Program Financing
Contract or Program Stream Financing (and any Program Stream Financing Agreement
related thereto) with the related Obligor that covers Equipment that is to be
replaced by other Equipment to be leased under or in respect of such Replacement
Financing or (II) the extension of the stated contractual term of any Program
Stream Financing Agreement (and, consequently, any Program Stream Financing
related thereto) or Program Financing Contract (other than any extension of the
type referred to in Section 6.5(c)) (the Program Financing Contract or Program
Stream Financing to be so terminated or extended, in each case, being referred
to as a “Replaced Financing”), then IKON shall be entitled to require GECITS to
terminate such Replaced Financing and transfer to IKON all of GECITS’ interest
in the Equipment subject thereto and any Purchased Assets in respect thereof
upon (and in consideration of) the payment by IKON to GE of an amount equal to
(1) with respect to any Replaced Financing that is a Program Stream Financing,
the Net Book Value of such Program Stream Financing as of the time of such
termination (which, upon IKON’s written request to GECITS, shall be less any
billed but uncollected Late Charges related thereto in respect of periods from
and after the Original Effective Date), or (2) with respect to any Replaced
Financing that is a Program Financing Contract, the greater of (x) the Net Book
Value of such Program Financing Contract (which, upon IKON’s written request to
GECITS, shall be less any billed but uncollected Late Charges in respect of
periods from and after the Original Effective Date) and (y) the Securitization
Purchase Price thereof (if any), in each case, as of the time of such
termination.
                    (B) Within fifteen (15) Business Days of the end of each
month during each Program Year, GE shall prepare and deliver to IKON a report
setting forth GE’s calculation of the Pre-Mid Term Upgrade Percentage and the
Overall Upgrade Percentage, in each case, for such Program Year, determined as
of the end of the immediately preceding month (such report being referred herein
as the “Program Upgrade Report” for a Program Year). The GE Relationship Manager
and the IKON Relationship Manager shall meet no less frequently

42



--------------------------------------------------------------------------------



 



than quarterly to assess IKON’s interim compliance, during each Program Year,
with the standards for the Pre-Mid Term Upgrade Percentage and the Overall
Upgrade Percentage set forth in Section 6.2(a)(i)(B)(1) and (2) below.
                         (1) If the Pre-Mid Term Upgrade Percentage for any
Program Year, as set forth in the Program Upgrade Report for the last month of
any Program Year, exceeds ten percent (10%), then IKON shall pay to GE, within
ten (10) Business Days of its receipt of such Program Upgrade Report, an amount
equal to the Pre-Mid Term Make-Whole Amount for such Program Year.
                         (2) If the Overall Upgrade Percentage for any Program
Year, as set forth in the Program Upgrade Report for the last month of any
Program Year, exceeds fifty percent (50%), then IKON shall pay to GE, within ten
(10) Business Days of its receipt of such Program Upgrade Report, an amount
equal to the positive difference between (x) the Overall Upgrade Make-Whole
Amount for such Program Year minus (y) the Pre-Mid Term Make-Whole Amount, if
any, required to be paid by IKON to GE for such Program Year pursuant to clause
(1) above.
               (ii) If, after the end of the Term, IKON desires to cause the
termination of an existing Program Financing Contract or Program Stream
Financing (and any Program Stream Financing Agreement related thereto) prior to
its stated termination date, then IKON shall be entitled to require GECITS to
terminate such Program Financing Contract or Program Stream Financing and
transfer to IKON all of GECITS’ interest in the Equipment subject thereto and
any Purchased Assets in respect thereof upon (and in consideration of) the
payment by IKON to GECITS of an amount equal to (A) with respect to any Program
Stream Financing, the Net Economic Value of such Program Stream Financing as of
the time of such termination, or (B) with respect to any Program Financing
Contract, the greater of (x) the Net Economic Value of such Program Financing
Contract and (y) the Securitization Purchase Price thereof (if any), in each
case, as of the time of such termination.
               (iii) IKON further covenants and agrees that:
                    (A) in connection with any request by an Obligor under a
Purchased Financing Contract or Acquired Financing Contract to elect to pursue
an upgrade or substitution of the Equipment subject or related thereto during
any period following the original stated contractual term thereof, IKON shall
(to the extent such Obligor has an option to make such an election (whether in
writing or otherwise)) promptly exercise its option pursuant to
Section 6.3(a)(i) or 6.3(a)(ii) (as applicable) to require GECITS to terminate
such Purchased Financing Contract or Acquired Financing Contract, and
                    (B) in connection with any request by an Obligor under a
Program Financing Contract (other than any Purchased Financing Contract or
Acquired Financing Contract) or in respect of a Program Federal Stream Financing
(to the extent purchased by GECITS pursuant to this Agreement or the Federal
Assignment Agreement) to elect to pursue an upgrade or substitution of the
Equipment subject or related thereto during period following the original stated
contractual term thereof, IKON shall, to the extent such

43



--------------------------------------------------------------------------------



 



Obligor satisfies the applicable contractual conditions thereto, promptly
exercise its option, pursuant to Section 6.3(a)(i) or 6.3(a)(ii) (as
applicable), to require GECITS to terminate such Program Financing Contract or
the applicable Federal Financing Contract.
          (b) Sale Reversals. If, during the 60-day period immediately following
the Transfer Date of any Equipment subject or related to a Program Financing
Contract or a Program Stream Financing, IKON desires to cause the termination of
such Program Financing Contract or Program Stream Financing in connection with a
“sale reversal,” then IKON shall be entitled to require that GECITS terminate
such Program Financing Contract or Program Stream Financing (as applicable) and
transfer to IKON all of GECITS’ interest in the Equipment subject thereto upon
(and in consideration of) the payment by IKON to GECITS of an amount equal to
the sum of (i) the Net Book Value of such Program Financing Contract or Program
Stream Financing (as applicable) as of the time of termination plus (ii) any
Volume Origination Fee paid or payable by GECITS in respect of such Program
Financing Contract or Program Stream Financing.
          (c) Other Terminations. (i) If an Obligor initiates a request for a
Program Financing Contract that is a Bundled Financing Contract (other than a
defaulted Program Financing Contract) to be terminated (or if, after the Term,
GE or GECITS desires to terminate a Program Financing Contract, other than a
defaulted Program Financing Contract, with an Obligor), in each case other than
(A) under the circumstances set forth in Section 6.3(a) or 6.3(b) or (B) in
accordance with the terms of the applicable Program Financing Contract, then
provided that (x) GE shall receive such request in writing (whether in hard copy
or by facsimile transmission, email or other electronic format), (y) GE shall
deliver to IKON notice of such Obligor request at least two (2) Business Days
prior to delivering any buy-out quote or other termination payment to such
Obligor, and (z) GE shall deliver notice to such Obligor of any such buy-out
quote or termination payment only in writing, addressed to the billing address
of such Obligor, GE and GECITS shall be entitled to terminate such Program
Financing Contract so long as IKON receives, at the time of such termination, an
amount not less than seventy-five percent (75%) of the sum of (1) all due but
uncollected Base Equipment Service Payments, CPC Payments and Service Sales Tax
Payments under such Program Financing Contract at the time of such termination,
plus (2) the sum of all future Base Equipment Service Payments not yet due under
such Program Financing Contract; provided that any amounts received by GE or
GECITS in connection with any termination of any Program Financing Contract of
the type contemplated by this Section 6.3(c)(i)) shall be allocated, pro rata,
between (x) the amounts set forth in clause (1) and (2) above, and (y) all
amounts otherwise due and to become due under such Program Financing Contract
which GECITS is entitled to retain, for its own account, pursuant to Section
5.3(a). IKON shall use commercially reasonable efforts to cooperate with GE and
GECITS in connection with any discussions or settlement negotiations with
Customers that have initiated a request for a Program Financing Contract to be
terminated under the circumstances described in this Section 6.3(c)(i)
(including by promptly responding to any proposals made by GE, GECITS or such
Customer relating to the settlement of amounts due or to become due thereunder).
               (ii) If a Customer initiates a request for a Program Stream
Financing Agreement (or any Program Stream Financing thereunder) to be
terminated (or if, after the Term, IKON desires to terminate a Program Stream
Financing Agreement (or any Program Stream Financing thereunder)), in each case
other than (A) under the circumstances set forth in

44



--------------------------------------------------------------------------------



 



Section 6.3(a) or 6.3(b) or (B) in accordance with the terms of the applicable
Program Stream Financing Agreement, then IKON shall be entitled to terminate
such Program Stream Financing Agreement (or Program Stream Financing thereunder)
so long as GECITS receives, at the time of such termination, an amount not less
than seventy-five percent (75%) of the sum of (1) all due but uncollected
Program Stream Financing Payments and other payments or amounts in respect of
such Program Stream Financing that GE or GECITS is entitled to retain, for its
own account, pursuant to Section 5.3(b), in each case, at the time of such
termination, plus (2) the sum of all future Program Stream Financing Payments
not yet due thereunder; provided that any amounts received by IKON in connection
with any termination of any Program Stream Financing Agreement of the type
contemplated by this Section 6.3(c)(ii)) shall be allocated, pro rata, between
(x) the amounts set forth in clause (1) and (2) above, and (y) all amounts
otherwise due and to become due under such Program Stream Financing Agreement
which IKON is entitled to retain, for its own account, pursuant to
Section 5.3(b). GE and GECITS shall use commercially reasonable efforts to
cooperate with IKON in connection with any discussions or settlement
negotiations with Customers that have initiated a request for a Program Stream
Financing Agreement (or any Program Stream Financing thereunder) to be
terminated under the circumstances described in this Section 6.3(c)(ii)
(including by promptly responding to any proposals made by IKON or such Customer
relating to the settlement of amounts due or to become due thereunder).
               (iii) GE shall promptly notify IKON of any Customer request
received by GE or GECITS to modify or terminate any Equipment Service
Obligations under any Program Financing Contract or Program Stream Financing
Agreement (and the amount of any Base Equipment Service Payment in respect
thereof).
          6.4. Administrative Support from IKON. IKON shall promptly notify GE
of the identity and location of any Equipment relating to any Program Financing
Contract or Program Stream Financing for which IKON wishes to substitute
alternate Equipment in satisfaction of any warranty claims or to remedy any
Equipment failure or service problems (together with the identity of such
alternate Equipment (which shall, in each case, be Equipment with like or
improved condition, having the same or greater value and functionality) and IKON
shall use its commercially reasonable efforts to promptly notify GE of (a) all
requests made to IKON by Customers for the relocation of any Equipment that is
the subject of a Program Financing Contract or Program Stream Financing to
locations other than those specified in such Program Financing Contract or the
related Program Stream Financing Agreement (as applicable), the assignment of
such Customer’s interest in any such Program Financing Contract or the related
Program Stream Financing Agreement (or Program Stream Financing thereunder) or
any related Equipment or sublease of any such Equipment and (b) any removal,
loss or destruction known to IKON of any Equipment that is the subject of a
Program Financing Contract or Program Stream Financing Agreement. IKON shall use
its best efforts to promptly implement a process by which all requests made to
IKON by Customers to relocate any Equipment to locations other than those
specified in the applicable Program Financing Contract or Program Stream
Financing Agreement, assign such Customer’s interest in any Program Financing
Contract or Program Stream Financing Agreement or any related Equipment or to
sublease any such Equipment, are promptly communicated to GE. IKON shall not
move, relocate or

45



--------------------------------------------------------------------------------



 




otherwise cooperate with any change in the location of any Equipment to
locations other than those specified in the applicable Program Financing
Contract or Program Stream Financing Agreement unless (x) in the case of any
such move, relocation or change to a location outside of the United States, IKON
shall have received a copy of GE’s prior written consent to such move,
relocation or change or (y) in the case of any such move, relocation or change
to a location within the United States, IKON shall deliver written notice to GE
thereof (whether in hard copy or through the transmission of such information
through the maintenance queue in IKONICS) within ten (10) days after such move,
relocation or change.
          6.5. Evergreen Rentals. (a) If GE receives, (i) pursuant to any
Program Financing Contract, Lease Payments in respect of periods following the
stated termination date of such Program Financing Contract, (ii) pursuant to any
Program Facilities Management Agreement, Program FM Stream Financing Payments in
respect of periods following the stated termination date thereof, or
(iii) pursuant to any Program Equipment Management Agreement, Program EM Stream
Financing Payments in respect of periods following the stated termination date
thereof (the payments in clauses (i), (ii) and (iii) above being hereinafter
referred to as “Evergreen Rentals”), GE shall retain such Evergreen Rentals for
its own account (subject to Section 1 of Schedule 1).
          (b) Lease Payments or Program Stream Financing Payments in respect of
any fixed- or firm-term renewal of any Program Financing Contract, Program FM
Stream Financing or Program EM Stream Financing that shall have theretofore
reached its stated contractual term shall be deemed to be Evergreen Rentals for
purpose of this Agreement, and such renewals shall not constitute new Originated
Financing Contracts, IKON Originated Financing Contracts, SLG Financing
Contracts or new Program FM Stream Financings, Program EM Stream Financings or
Replacement Financings or, except as provided in Section 1 of Schedule 1, give
rise to any other payments to IKON (whether for origination fees or otherwise).
          (c) GECITS shall be entitled to enter into any amendment to any
Program Financing Contract (whether prior to the end of the stated contractual
term thereof or otherwise) which extends such stated contractual term of such
Program Financing Contract and, in addition to such extension, permits the
Obligor thereunder to terminate such Program Financing Contract (subject to the
satisfaction of certain conditions by such Obligor) without payment by such
Obligor of the full Net Book Value thereof at the time of such termination
(whether in connection with a cancellation, upgrade or otherwise). Lease
Payments received by GE or GECITS in respect of any such Program Financing
Contract (to the extent both in respect of (x) periods after the original stated
contractual term of such Program Financing Contract and (y) Equipment subject to
such Program Financing Contract, in each case, immediately prior to giving
effect to any such amendment) shall be deemed to be Evergreen Rentals for
purpose of this Agreement, and any such extension shall not constitute a new
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Replacement Financing or, except as provided in Section 1 of
Schedule 1, give rise to any other payments to IKON (whether for origination
fees or otherwise).
          6.6. Performance of Services; Force Majeure. (a) Each of GE, GECITS
and IKON acknowledges and agrees that the ability of each party to perform its
obligations under

46



--------------------------------------------------------------------------------



 




this Agreement, the Servicing Agreement, the Subservicing Agreements, the
Services Agreement and/or the Marketplace Servicing Agreement may be subject to
the prior or concurrent performance by the other party of certain related
services. In consequence of the foregoing, each of GE, GECITS and IKON further
agree that upon the occurrence and during the continuance of any breach under
this Agreement, the Servicing Agreement, the Subservicing Agreements, the
Services Agreement and/or the Marketplace Servicing Agreement by GE, GECITS or
IKON (as applicable), the other party shall be relieved of any of its
performance obligations under this Agreement, Servicing Agreement, the
Subservicing Agreements, the Services Agreement and/or the Marketplace Servicing
Agreement (as applicable) to the extent that (and for so long as) such breach
has the effect of causing the non-breaching party to be unable to perform its
obligations thereunder.
          (b) No party shall be considered to be in default in the performance
or observation of any of its duties or obligations under this Agreement if its
failure to so perform or observe any such duty or obligation shall be caused by
or result from a Force Majeure Event; provided, however, such party shall not be
relieved of its duties or obligations hereunder if such failure is caused by or
related to removable or remediable causes which such party fails to remove or
remedy using commercially reasonable efforts within a commercially reasonable
time period. If any party is rendered unable to perform or observe any of its
obligations under this Agreement by reason of a Force Majeure Event, it shall
give verbal notice of such fact to the other party no more than one (1) Business
Day after the occurrence of such Force Majeure Event, followed by written notice
given to such other party no more than five (5) Business Days thereafter. Such
notices shall give a reasonably detailed description of such Force Majeure Event
and provide the affected party’s reasonable estimate of the period of time for
which it will likely be unable to observe or perform any of its duties or
obligations hereunder due to such Force Majeure Event. The affected party shall
exercise commercially reasonable efforts to remove such inability with all
reasonable dispatch and provide notice to the other party within one
(1) Business Day of the cessation of such Force Majeure Event.
ARTICLE 7.
AUDIT RIGHTS
          7.1. Audit Rights.
          (a) (i) GE and GECITS will, on an annual basis, cause their external
auditors to perform audit procedures, and issue an audit report to IKON’s
external auditors, in respect of the reports relating to IKON’s fiscal year end
entitled “balance sheet – detailed Oracle” and “income statement – detailed
Oracle” required to be delivered by GE to IKON pursuant to the Services
Agreement or, to the extent GE shall no longer be required to deliver such
reports, the data that would have been utilized by GE in preparation thereof
(such reports or data, the “Financial Data”). In connection with the performance
of such audit procedures, GE and GECITS will (x) afford their external auditors
access to the books, records, files and papers used or held for use by GE or
GECITS in connection with the conduct of the Program and relating to the
servicing of all Program Financing Contracts and Program Stream Financings, the
servicing of the Financing Contracts constituting part of the Retained Portfolio
pursuant to the

47



--------------------------------------------------------------------------------



 




Servicing Agreement or any servicing agreement constituting a Securitization
Document and/or the services provided pursuant to the Services Agreement, and
(y) cause their external auditors to permit the external auditors of IKON to
perform such procedures as are reasonably necessary to satisfy their obligations
under AU 543. GE shall not unreasonably condition, withhold or delay its
approval of the nature, scope or timing of the audit procedures, and shall
consider changes in applicable Law in its consideration thereof.
               (ii) In addition to the annual audit procedures described in
clause (i) above, GE and GECITS will, on a quarterly basis, cause their external
auditors to perform (x) a review of the Financial Data and issue a review report
to IKON’s external auditors, and (y) such other procedures, including testing,
and report their findings in respect thereof to IKON and its external auditors,
in each case as the parties may mutually agree. The agreed-upon procedures to be
performed pursuant to clause (y) above shall be confirmed in advance by IKON and
GE in writing, but shall, at a minimum, be reasonably designed to satisfy IKON
and its external auditors as to confirmation (to the agreed-upon level of
materiality) of (I) the origination and other fees payable by GE or GECITS to
IKON under this Agreement, including without limitation, amounts payable
pursuant to Sections 10.1 and 10.2 hereof (including the amounts payable to IKON
pursuant to Schedule 1 hereto), (II) servicing fees payable by IKON to GE under
the Servicing Agreement and the Services Agreement, (III) the application and
remittance of payments by GE in accordance with the terms of Sections 5.2 and
5.3 hereof, the Servicing Agreement and any servicing agreement constituting a
Securitization Document (as applicable), and (IV) charges against the loss pool
in accordance with Section 10.6 hereof.
               (iii) GE shall cause its external auditors to prepare and deliver
to IKON and its external auditors, on an annual basis (based on procedures
performed through an agreed upon “strike-date” occurring prior to the end of
IKON’s fiscal year, and supplemented by a roll-forward through the end of IKON’s
fiscal year), a Type II SAS 70 report. In addition to the nature, scope and
timing of the report to be issued by the external auditors of GE in respect
thereof, the specific procedures to be performed shall be confirmed in advance
by IKON and GE in writing but shall, at a minimum, be designed to evaluate GE’s
description of controls as they pertain to GE’s servicing of (A) Program
Financing Contracts and Program Stream Financings pursuant to this Agreement
(but only to the extent that such servicing relates to amounts due and payable
to IKON under this Agreement) and (B) Financing Contracts constituting part of
the Retained Portfolio pursuant to the Servicing Agreement or any servicing
agreement constituting a Securitization Document (the “GE Specified Controls”),
including whether the GE Specified Controls were suitably designed to achieve
specified control objectives, whether the GE Specified Controls had been in
place as of the time specified in the applicable report, and whether the GE
Specified Controls that were tested were operating with sufficient effectiveness
to provide reasonable assurance that the related control objectives were
achieved during IKON’s fiscal year (or such portion thereof as the Program was
in effect). GE and GECITS shall, and shall cause their external auditors to,
endeavor to alert IKON promptly of any identified weakness in respect of GE
Specified Controls with the intent that IKON have an opportunity to review and
understand the findings in advance of any IKON fiscal year reporting
requirements. GE shall not unreasonably condition, withhold or delay its
approval of the nature, scope or

48



--------------------------------------------------------------------------------



 



timing of the SAS 70 review, and shall consider changes in applicable Law in its
consideration thereof.
               (iv) The costs (including actual out-of-pocket costs in
connection with any procedures performed by GE’s external auditors) incurred by
GE as a result of any review conducted pursuant to Sections 7.1(a)(i),
7.1(a)(ii) and 7.1(a)(iii) shall be borne exclusively by IKON.
          (b) (i) At GE’s request, IKON will, on an annual basis, cause its
external auditors to perform audit procedures, and issue an audit report to GE’s
external auditors, in respect of the Program Financing Contracts and Program
Stream Financings serviced by IKON pursuant to the Marketplace Servicing
Agreement (the “IKON Serviced Assets”). In connection with the performance of
such audit procedures, IKON will (x) afford their external auditors access to
the books, records, files and papers used or held for use by IKON in connection
the IKON Serviced Assets and/or the services provided pursuant to the Services
Agreement, and (y) cause its external auditors to permit the external auditors
of GE to perform such procedures as are reasonably necessary to satisfy their
obligations under AU 543. IKON shall not unreasonably condition, withhold or
delay its approval of the nature, scope or timing of the audit procedures, and
shall consider changes in applicable Law in its consideration thereof.
               (ii) At GE’s request, in addition to the annual audit procedures
described in clause (i) above, IKON will, on a quarterly basis, cause its
external auditors to perform (x) a review of the IKON Serviced Assets and issue
a review report to GE’s external auditors, and (y) such other procedures,
including testing, and report their findings in respect thereof to GE and its
external auditors, in each case as the parties may mutually agree. The
agreed-upon procedures to be performed pursuant to clause (y) above shall be
confirmed in advance by IKON and GE in writing, but shall, at a minimum, be
reasonably designed to satisfy GE and its external auditors as to confirmation
(to the agreed-upon level of materiality) of (I) the proceeds received by IKON
in connection with the sale of Off-Lease Equipment, IKON Off-Lease Equipment and
Defaulted Equipment during the Term, (II) the fees paid or payable by GE to IKON
in connection with the syndication of Rejected Eligible Financing Contracts,
(III) servicing fees payable by GE to IKON under the Services Agreement, and
(IV) the application and remittance of payments by IKON to GE in accordance with
the terms of the Marketplace Servicing Agreement.
               (iii) The costs (including actual out-of-pocket costs in
connection with any procedures performed by IKON’s external auditors) incurred
by IKON as a result of any review conducted pursuant to Sections 7.1(b)(i) and
7.1(b)(ii) shall be borne exclusively by GE.
          (c) The parties each agree to provide access, upon request, during
normal business hours and in such a manner as shall not unduly interfere with or
interrupt the operation, conduct or management of the other party’s business or
the Program, to books and records and personnel as necessary or appropriate to
provide assistance in respect of the requesting party’s response to (i) any tax
audit or proceeding, or (ii) any Third Party Actions or inquiries addressed to
the requesting party from any Governmental Entity; provided that to the extent
any such requests for assistance are extraordinary and out of the ordinary
course of business (and/or

49



--------------------------------------------------------------------------------



 



materially exceed the scope of such assistance provided by IKON to IOS Capital
or vice versa prior to the Pre-Closing Merger), the requesting party shall pay
the costs (including reasonable out-of-pocket costs) incurred by the party
providing such assistance pursuant to this Section 7.1(c).
ARTICLE 8.
REPRESENTATIONS, WARRANTIES AND COVENANTS
          8.1. General Representations and Warranties of IKON. IKON hereby
represents and warrants to GE, GECITS and their respective successors and
permitted assigns that as of the date hereof:
          (a) There are no civil, criminal or administrative Actions pending
(including any counterclaims) or, to IKON’s knowledge, threatened, against IKON
which if adversely determined against IKON would reasonably be likely to have an
IKON Material Adverse Effect.
          (b) On the date hereof, the location of IKON’s state of incorporation
is Ohio.
          8.2. Transactional Representations and Warranties of IKON. (a) With
respect to each Originated Financing Contract, each IKON Originated Financing
Contract, each SLG Financing Contract, each Program EM Stream Financing and each
Program FM Stream Financing, IKON hereby represents and warrants to GE, GECITS
and their respective successors and permitted assigns that as of the Transfer
Date with respect to the Equipment subject or related to such Financing Contract
or Program Stream Financing:
               (i) Immediately prior to the sale, transfer, conveyance or
assignment of any Equipment subject or related to such Program Financing
Contract, Program FM Stream Financing or Program EM Stream Financing (and any
related IKON Originated Financing Contract, SLG Financing Contract, Program FM
Stream Financing, Program EM Stream Financing or Purchased Assets (as
applicable)) by IKON pursuant to this Agreement, IKON had good and valid title
to such Equipment (and any related IKON Originated Financing Contract, SLG
Financing Contract, Program FM Stream Financing, Program EM Stream Financing and
Purchased Assets (as applicable)), free and clear of any and all Liens of any
nature (including Liens arising under the federal, state or local tax Laws or
the Employee Retirement Income Security Act of 1974, as amended) except for
Liens for property taxes that are not, as of such Transfer Date, due and
payable, and, upon the sale, transfer, conveyance or assignment of any Equipment
subject or related to such Program Financing Contract, Program EM Stream
Financing or Program FM Stream Financing (and any related IKON Originated
Financing Contract, SLG Financing Contract, Program FM Stream Financing, Program
EM Stream Financing and Purchased Assets (as applicable)) by IKON pursuant to
this Agreement, GECITS (or GE’s designee under Section 5.7(c)) shall have good
and valid title to such Equipment (and any related IKON Originated Financing
Contract, SLG Financing Contract, Program FM Stream Financing, Program EM Stream
Financing and Purchased Assets (as applicable)) free and clear of any and all
Liens of any nature (including Liens arising under the federal, state or local
tax Laws or the Employee Retirement Income Security Act of 1974, as amended),
other than the

50



--------------------------------------------------------------------------------



 



rights of the Customer under the Program Financing Contract, Program Facilities
Management or Program Equipment Management Agreement (as applicable) relating
thereto. This Agreement constitutes a valid sale, transfer, conveyance and
assignment from IKON to GECITS (or GE’s designee under Section 5.7(c)) (and not
solely a transfer for security purposes) of the Equipment subject to such
Program Financing Contract or related to such Program FM Stream Financing or
Program EM Stream Financing (and any related IKON Originated Financing Contract,
SLG Financing Contract, Program FM Stream Financing, Program EM Stream Financing
and Purchased Assets (as applicable)).
               (ii) Other than the original “master” Program Financing Contract
or Program Stream Financing Agreement (if applicable) or, in each case, prior
amendments or addendum, true, correct and complete copies of each of which, to
the extent so requested by GE or GECITS, have been previously made available to
GE and GECITS, there are no documents, instruments or other agreements entered
into by IKON and the Customer or IKON and any Person, other than GECITS, in
connection with such Program Financing Contract, Program FM Stream Financing or
Program EM Stream Financing that affect, modify or limit any of GECITS’ rights
under such Program Financing Contract, Program FM Stream Financing or Program EM
Stream Financing (as applicable) that is not contained in the Document Package
that was delivered to GE pursuant to Section 5.5 in connection with such Program
Financing Contract, Program FM Stream Financing or Program EM Stream Financing
on or prior to the Transfer Date with respect to the Equipment subject or
related thereto. To the best of IKON’s knowledge, each Document Package is true,
correct, complete and accurate in all material respects.
               (iii) No member of IKON’s sales force has received written notice
or has any knowledge, except as specifically disclosed to GE and GECITS in
writing as part of the Document Package for any such proposed Program Financing
Contract, Program FM Stream Financing or Program EM Stream Financing: (i) of any
material fact or circumstance which would impair the validity or the
enforceability of such proposed Program Financing Contract, Program FM Stream
Financing (or the Program Facilities Management Agreement to which such Program
FM Stream Financing relates) or Program EM Stream Financing (or the Program
Equipment Management Agreement to which such Program EM Stream Financing
relates); or (ii) that the Customer intends to reject or revoke its acceptance
of the Equipment subject or related to such proposed Program Financing Contract,
Program FM Stream Financing or Program EM Stream Financing. None of IKON, any of
its Affiliates or any of their respective employees or agents has participated
in, and none of them has any knowledge of, any fraudulent act committed in
connection with any proposed Program Financing Contract, any Program Facilities
Management Agreement to which such Program FM Stream Financing relates or any
Program Equipment Management Agreement to which such Program EM Stream Financing
relates. There has not been any act, failure to act, omission or
misrepresentation by IKON that modifies or amends any such Program Financing
Contract, Program FM Stream Financing (or the Program Facilities Management
Agreement to which such Program FM Stream Financing relates) or Program EM
Stream Financing (or the Program Equipment Management Agreement to which such
Program EM Stream Financing relates). There has not been any misconduct or
misrepresentation by any IKON Company in the sourcing, negotiation or
documentation of a Program Financing Contract, Program FM Stream Financing (or
the Program Facilities

51



--------------------------------------------------------------------------------



 



Management Agreement to which such Program FM Stream Financing relates) or
Program EM Stream Financing (or the Program Equipment Management Agreement to
which such Program EM Stream Financing relates) (including misrepresentations by
any employee, representative or agent of such IKON Company to an Obligor,
Customer or an IKON Company) or that nullifies, limits or in any way affects the
genuineness, validity or enforceability of any obligation of a Customer or
Obligor in respect of any proposed Program Financing Contract, Program FM Stream
Financing or Program EM Stream Financing.
               (iv) Except as otherwise disclosed to GE or GECITS in writing, to
the knowledge of each Responsible Officer of IKON, all of the Equipment subject
or related to such Program Financing Contract, Program FM Stream Financing or
Program EM Stream Financing is in conformity with all applicable Laws, except
that no representation or warranty is made in this clause (d) as to the
conformity of any Equipment with any applicable intellectual property Laws.
               (v) With respect to each SLG Financing Contract and each Program
Stream Financing the Obligor in respect of which is a State and Local Government
Entity, (i) IKON has complied, in all material respects, with all bidding
requirements applicable to such SLG Financing Contract, Program Equipment
Management Agreement or Program Facilities Management Agreement related to such
Program Stream Financing and with all requirements of any RFPs applicable
thereto, including those requirements applicable to the Equipment subject
thereto and all applicable federal and state statutes and regulations including
those governing equal employment opportunity, affirmative action and
environmental protection and (ii) IKON is the “contractor”, or assignee of the
“contractor”, named in and subject to such RFPs.
          (b) With respect to each Purchased Property Tax Receivable, IKON
hereby represents and warrants to GE, GECITS and their respective successors and
permitted assigns that as of the Transfer Date with respect to such Purchased
Property Tax Receivable:
               (i) IKON has good and marketable title to, and legal ownership
of, such Purchased Personal Property Tax Receivables, free and clear of all
Liens and has not previously assigned, pledged or committed to assign or pledge
any interest or participation in such Purchased Personal Property Tax
Receivables to any Person;
               (ii) neither IKON nor any of its employees or agents have
participated in, or have knowledge of, any fraudulent act committed in
connection with any Purchased Personal Property Tax Receivables (or the
Financing Contract in respect thereof), or by or in respect of any Obligor; and
               (iii) Except with respect to information previously delivered by
IKON or its employees or Affiliates to GE or GECITS, to IKON’s knowledge, no
deficiencies or assessments are being asserted or made against such Purchased
Personal Property Tax Receivables with respect to any Taxes, fees or other
charges in regard of or against such Purchased Personal Property Tax
Receivables.

52



--------------------------------------------------------------------------------



 



          8.3. Covenants of IKON. IKON hereby covenants to GE, GECITS and their
respective successors and assigns that throughout the term of this Agreement:
          (a) IKON shall comply (and shall cause each other IKON Company to
comply) in all respects with all of their agreements or commitments with
Obligors under or relating to each Program Financing Contract, each Program
Stream Financing Agreement and the Equipment covered thereby, including (i)
IKON’s or any other IKON Company’s obligation (if any) to maintain insurance
with respect to such Equipment, (ii) IKON’s or any other IKON Company’s
Equipment or software service, maintenance, third party billing, warranty,
indemnity, most favored pricing or lowest cost commitment, facilities
management, labor, staffing, supply, reporting, fleet management, image
management commitment and other similar obligations and (iii) any other
obligations that IKON has agreed, in writing (as among itself, GE and GECITS) to
assume or retain (the obligations in clauses (i), (ii) and (iii) collectively
being referred to as the “Equipment Service Obligations”).
          (b) IKON shall comply with all acts, rules, regulations, orders,
decrees and directions of any Governmental Entity applicable to it, including in
connection with IKON’s distribution or sale of Equipment.
          (c) With respect to each SLG Financing Contract, Program FM Stream
Financing and Program EM Stream Financing in respect of which the Obligor
thereunder is a State and Local Government Entity, (i) IKON shall comply with
all bidding requirements applicable to such SLG Financing Contract, Program
Facilities Management Agreement related to such Program FM Stream Financing or
Program Equipment Management Agreement related to such Program EM Stream
Financing (as applicable) and with all requirements of any RFPs applicable
thereto, including those requirements applicable to the Equipment subject
thereto and all applicable federal and state statutes and regulations including
those governing equal employment opportunity, affirmative action and
environmental protection and (ii) in the event of a Non-Appropriation of Funds
with respect to such SLG Financing Contract or such Program FM Stream Financing,
IKON shall not sell, lease, rent or otherwise provide to the State and Local
Government Entity that is the Obligor thereunder any Equipment serving
essentially the same purpose and function (within the same building) as the
Equipment subject to such SLG Financing Contract or related to such Program FM
Stream Financing or Program EM Stream Financing for a period of one (1) year
from the date of such Non-Appropriation of Funds, unless IKON repurchases such
SLG Financing Contract, Program FM Stream Financing or Program EM Stream
Financing from GECITS for an amount equal to the Net Book Value thereof at the
time of such purchase.
          (d) IKON shall immediately notify GE upon any Responsible Officer of
IKON or any of its Affiliates obtaining any knowledge of any fraudulent act of
the type described in Section 8.2(a)(iii).
          (e) All property taxes assessed or imposed on or prior to the Transfer
Date with respect to any Equipment subject to a Program Financing Contract
(other than a Purchased Financing Contract) or related to a Program Stream
Financing shall be timely remitted by IKON to the appropriate taxing authority
and IKON shall, on request, provide or cause to be provided

53



--------------------------------------------------------------------------------



 




to GE, evidence of such payment as promptly as possible. In the event that any
bill for any property taxes required to be remitted by IKON pursuant to this
Section 8.3(e) is received by GE or GECITS, GE or GECITS (as the case may be)
shall promptly deliver such bill to IKON.
          (f) Except upon fifteen (15) days’ prior written notice to GE, IKON
shall not (i) change its jurisdiction of organization from that referred to in
Section 8.1(b) or (ii) change its corporate name.
          (g) If IKON shall cease to be a reporting company under Section 13(a)
or 15(d) of the Exchange Act, or shall otherwise cease to file or be obligated
to file with the Securities and Exchange Commission (the “Commission”) Annual
Reports on Form 10-K and Quarterly Reports on Form 10-Q, IKON shall provide to
GE the practical equivalents thereof (at the same times as shall otherwise apply
with respect to IKON’s filing of such financial statements and reports) which
shall be accompanied by a certificate, executed by an officer of IKON,
certifying that the information contained therein fairly present in all material
respects the financial position of IKON on a consolidated basis as of the dates
thereof and the results of operations of IKON on a consolidated basis for the
periods covered thereby, all in conformity with United States generally accepted
accounting principles applied on a consistent basis (subject, in the case of
quarterly financial statements, to normal year-end adjustments that shall not be
material in amount). Notwithstanding the foregoing, in the event that (i) IKON
would otherwise be required, pursuant to the provisions of this Section 8.3, to
provide GE with the practical equivalents of Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q (the “Equivalent Financial Reports”) and
(ii) 100% of the capital stock of IKON is acquired by a company that files
annual, quarterly and periodic reports under Section 13(a) or 15(d) of the
Exchange Act (the “Acquiring Company”) and (iii) such Acquiring Company
irrevocably and unconditionally guarantees all, but not less than all, of the
liabilities and obligations of IKON under this Agreement and each of the IKON
Operative Agreements, then so long as such Acquiring Company continues to file
all such reports under Section 13(a) or 15(d) of the Exchange Act as and when
due, IKON shall not be required to deliver the Equivalent Financial Reports to
GE pursuant to this Section.
          (h) IKON shall give GE written notice of the occurrence of any
Material Adverse Change within five Business Days after such occurrence.
          (i) On or prior to the Transfer Date with respect to any Equipment
subject or related to any proposed Program Financing Contract, Program FM Stream
Financing or Program EM Stream Financing, all such Equipment shall be delivered
to the location indicated in the related Program Financing Contract or, with
respect to a Program FM Stream Financing or Program EM Stream Financing, the
related Program Stream Financing Agreement.
          8.4. Representations and Warranties of GE and GECITS. Each of GE and
GECITS hereby represents and warrants to IKON, and its successors and permitted
assigns that, as of the date hereof:
          (a) GECITS (i) is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization, (ii) has the
requisite power (x) to own and lease its

54



--------------------------------------------------------------------------------



 




Property and (y) except for such franchises, licenses, permits, authorizations
and approvals the lack of which, individually or in the aggregate, would not
reasonably be expected to have a GE Material Adverse Effect, to carry on its
business as now being conducted and (iii) is duly qualified to conduct business
and is in good standing as a foreign Person in all jurisdictions in which the
character or location of the Property owned or leased by it or the nature of the
business conducted by it requires such authorization or qualification, except
where the failure to be so qualified or authorized has not and would not
reasonably be expected to have a GE Material Adverse Effect.
          (b) GECITS has all requisite power and authority to execute and
deliver, and to perform its obligations under, this Agreement and each other GE
Operative Agreement to which it is a party.
          (c) The execution and delivery of this Agreement and each other GE
Operative Agreement to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action on the part of GECITS.
          (d) This Agreement and each other GE Operative Agreement to which
GECITS is a party constitute the legal, valid and binding obligation of GECITS,
enforceable against it in accordance with their respective terms, except as
enforcement thereof may be limited by the Bankruptcy Exception.
          (e) None of the execution and delivery by GECITS of this Agreement or
any other GE Operative Agreement to which it is a party, the compliance by
GECITS with the terms and provisions hereof and thereof, or the consummation by
GECITS of the transactions contemplated hereby and thereby, will conflict with,
constitute a default under or result in a breach of any of the terms, conditions
or provisions of or create a right of termination or cancellation under (i) the
certificate of incorporation or by-laws of GECITS, (ii) any Law to which GECITS,
any of its Subsidiaries or any of their respective Properties are subject or
(iii) any indenture, loan agreement, mortgage, deed of trust or other agreement
or instrument to which GECITS or any of its Subsidiaries is a party or which is
binding on any of their respective Properties, except, in the case of this
clause (iii), for such conflicts, breaches or defaults as shall not,
individually or in the aggregate, have a GE Material Adverse Effect.
          (f) There are no civil, criminal or administrative Actions pending
(including any counterclaims) or, to GECITS’ knowledge, threatened, against
GECITS which if adversely determined against GECITS would reasonably be likely
to have a GE Material Adverse Effect.
          (g) The execution and delivery by GECITS of this Agreement and each
other GE Operative Agreement to which it is a party and the consummation by
GECITS of the transactions contemplated hereby or thereby, will neither require
any notices, reports or other filings to be made by GECITS with, nor require any
consents, licenses, permits, authorizations or approvals from, (i) any
Governmental Entity or (ii) any other Person, other than (A) those already
obtained, given, effected or taken prior to the date hereof, in the case of
clauses (i) and

55



--------------------------------------------------------------------------------



 



(ii) above and (B) those the failure of which to obtain or make would not
reasonably be expected to have a GE Material Adverse Effect, in the case of
clause (ii).
          (h) Each of GE and GECITS has entered into such agreements with VFS
Macon as are necessary to secure the services and performance of VFS Macon
employees under this Agreement.
          8.5. Covenants of GE and GECITS. Each of GE and GECITS hereby
covenants to IKON and its successors and assigns that throughout the term of
this Agreement:
          (a) GECITS shall comply in all respects with all of its agreements or
commitments with Obligors, in its capacity as equipment lessor, under or
relating to each Originated Financing Contract, IKON Originated Financing
Contract and SLG Financing Contract; provided that in no event shall GECITS be
deemed to have any obligations whatsoever in respect of the Equipment Service
Obligations thereunder (which the parties hereby agree, for the avoidance of
doubt, shall be the sole and exclusive obligations of IKON).
          (b) Each GE Party shall comply with all acts, rules, regulations,
orders, decrees and directions of any Governmental Entity applicable to it,
including in connection with provision of financing for Equipment under the
Program.
          (c) GECITS shall timely remit to the appropriate taxing authority all
property taxes assessed or imposed after the applicable Transfer Date with
respect to any Equipment subject or related to any Originated Financing
Contract, IKON Originated Financing Contract, SLG Financing Contract or Program
Financing Stream. In the event that any bill for any property taxes required to
be remitted by GECITS pursuant to this Section 8.5(c) is received by IKON, IKON
shall promptly deliver such bill to GECITS.
          (d) None of GE, GECITS or VFS Macon shall authorize, assign or require
any Financial Sales Specialist or functional equivalent employed by any of them
in connection with the Program (each, an “FSS”) to perform any comparable role
for GECITS, VFS Macon or the GE Commercial Finance business unit of GE, in
connection with any vendor financing program between GECITS, VFS Macon or the GE
Commercial Finance business unit of GE, and any Person set forth on Annex E at
any time any such employee is both (i) engaged as an FSS and (ii) either
collocated (whether on a full-time or part-time basis) with IKON at an IKON
facility or temporarily on any IKON facility premises (provided that the
premises subleased by GE from IKON located in Macon, Georgia shall not be deemed
to constitute an IKON facility).
          (e) GECITS shall service, administer and collect the Purchased
Personal Property Tax Receivables on a basis that does not discriminate (on an
aggregate basis) among Program Financing Contracts and Program Stream
Financings, on the one hand, and Purchased Personal Property Tax Receivables, on
the other hand.

56



--------------------------------------------------------------------------------



 



ARTICLE 9.
REMEDIES
          9.1. IKON Indemnities. IKON shall indemnify and hold harmless each GE
Party, its Affiliates and each of their respective employees, officers,
directors and agents, from and against any and all Damages suffered or incurred
by any of them resulting from, arising out of or in connection with (a) any
breach by IKON of any of its representations or warranties hereunder or under
any other IKON Operative Agreement, (b) any failure by IKON to perform any
covenant, agreement or obligation to be performed by IKON pursuant to this
Agreement or any other IKON Operative Agreement, (c) any failure by IKON to
comply with applicable bulk sale or bulk transfer Laws or similar Laws and
regulations in connection with the transactions contemplated by this Agreement,
(d) the use by IKON of, or (except in the case of willful misconduct by GE) the
reliance by IKON on, any credit, financial or other information obtained or
prepared by GE in connection with the credit review of any Application or
proposed Originated Financing Contract, IKON Originated Financing Contract, SLG
Financing Contract or Program Stream Financing and delivered to IKON pursuant to
Section 5.5(d), or (e) any Financing Contract requested by IKON to be executed
by GE and transferred to IKON pursuant to the provisions of Section 5.12;
provided that Section 6.1(b) and 6.1(d) shall be the sole remedy for GE and
GECITS for Damages (other than Damages to GE or GECITS arising in connection
with any Third Party Action) represented by the failure of any Obligor to make
one or more payments under a Program Financing Contract or with respect to a
Program FM Stream Financing or Program EM Stream Financing (as applicable) as a
consequence of an IKON Servicing Breach.
          9.2. GE Indemnities. GE and GECITS shall indemnify and hold harmless
IKON, its Affiliates and each of their respective employees, officers, directors
and agents, from and against any and all Damages suffered or incurred by any of
them resulting from, arising out of or in connection with (a) any breach by any
GE Party of any of its representations or warranties hereunder or under any
other GE Operative Agreement, (b) any failure by any GE Party to perform any
covenant, agreement or obligation to be performed by it pursuant to this
Agreement or any other GE Operative Agreement or (c) any failure by GECITS to
comply with applicable bulk sale or bulk transfer Laws or similar Laws and
regulations in connection with any transfer by GECITS of Program Financing
Contracts and Program Stream Financings to IKON pursuant to this Agreement.
          9.3. Indemnification Procedure for Third Party Actions. For the
purposes of administering the indemnification provisions of Sections 9.1 and
9.2, the following procedures shall apply to Third Party Actions following the
Original Effective Date:
          (a) An Indemnitee shall notify the Indemnitor in writing within
30 days following the receipt of notice of any Third Party Action against such
Indemnitee that gives rise to a claim for indemnity pursuant to Section 9.1 or
9.2 (any 30-day notification requirement shall begin to run, in the case of a
Third Party Action which is amended so as to give rise to an event for which
indemnification may be sought under this Agreement, from the first day such
Indemnitee receives notice that such Third Party Action is amended to include
any claim for

57



--------------------------------------------------------------------------------



 



which indemnity may be sought pursuant to Section 9.1 or 9.2), such notice shall
describe in reasonable detail the basis of such Third Party Action. The failure
to give notice as required by this Section 9.3(a) in a timely fashion shall not
result in a waiver of any right to indemnification hereunder except to the
extent the Indemnitor’s ability to defend against such Third Party Action is
materially and adversely affected by the failure of the Indemnitee to give
notice in a timely fashion as required by this Section 9.3(a).
          (b) The Indemnitor shall be entitled (but not obligated) to assume the
defense or settlement of any such Third Party Action, or to participate in any
negotiations or proceedings to settle or otherwise eliminate any such Third
Party Action, if it shall provide the Indemnitee a written acknowledgement of
its liability for the indemnity against Damages relating to such Third Party
Action. If the Indemnitor assumes any such defense or settlement or any such
negotiations, it shall pursue such defense, settlement or negotiations in good
faith. If the Indemnitor fails to elect in writing within 15 Business Days of
the notification referred to above to assume the defense, the Indemnitee may
engage counsel to defend, settle or otherwise dispose of such Third Party Action
which counsel shall be reasonably satisfactory to the Indemnitor; provided,
however, that the Indemnitee shall not settle or compromise any such Third Party
Action without the prior written consent or agreement of the Indemnitor (which
consent shall not be unreasonably withheld or delayed).
          (c) In cases where the Indemnitor has assumed the defense or
settlement with respect to a Third Party Action, the Indemnitor shall be
entitled to assume the defense or settlement thereof with counsel of its own
choosing; provided, however, that: (A) the Indemnitee (and its counsel) shall be
entitled to continue to participate at its own cost (except as provided below)
in such Third Party Action and to participate in any negotiations or proceedings
to settle or otherwise eliminate, any such Third Party Action; (B) the
Indemnitor shall not be entitled to settle or compromise any such Third Party
Action without the prior written consent or agreement of the Indemnitee (which
consent shall not be unreasonably withheld or delayed); provided, further, that
if and only if such consent is withheld and the settlement or compromise
involves only the payment of monetary damages and provides an unconditional
release of the Indemnitee, the Indemnitor’s liability shall be limited to the
amount for which the Indemnitor agreed with the claimant to settle and the
Indemnitor shall remain responsible for its costs and attorneys’ fees to the
date such settlement was rejected by the Indemnitee and the Indemnitee shall be
responsible for the attorneys’ fees and disbursements in respect of such claim
thereafter; and (C) after written notice by the Indemnitor to the Indemnitee (as
provided above) of its election to assume control of the defense or settlement
of any claim, the Indemnitor shall not be liable to such Indemnitee hereunder
for any attorneys’ fees and disbursements subsequently incurred by such
Indemnitee in connection therewith (except as provided below).
          (d) In the event indemnification is requested, the relevant
Indemnitor, its representatives and agents shall have access to the premises,
books and records of the Indemnitee or parties seeking such indemnification and
their Affiliates to the extent reasonably necessary to assist it in defending or
settling any such Third Party Action; provided, however, that such access shall
be conducted in such manner as not to interfere unreasonably with the operation
of the business of the Indemnitee or Indemnitees. Except as reasonably necessary
to assist it in defending or settling such Third Party Action, the Indemnitee
shall not be required to disclose

58



--------------------------------------------------------------------------------



 



any information with respect to itself or any of its Affiliates (or former
Affiliates), and the Indemnitee shall not be required to participate in the
defense of any claim to be indemnified hereunder (except as otherwise expressly
set forth herein), unless otherwise reasonably required or necessary in the
defense of any claim to be indemnified hereunder. Notwithstanding anything in
this Agreement to the contrary, in no event shall any Indemnitee be obligated to
make any disclosure, or to take or refrain from taking any action that in its
reasonable judgment, could prejudice its position or waive any privilege in
respect of any claim for indemnification against the Indemnitor pursuant to this
Section 9.3. All costs and expenses incurred by an Indemnitee in connection with
any access or cooperation requested by the Indemnitor shall be borne by the
Indemnitor. GE, GECITS and IKON shall reasonably cooperate to attempt to resolve
or mitigate Damages with respect to any such Third Party Action; provided,
however, that in no event shall a party’s compliance with the foregoing
obligation to reasonably cooperate be a basis for any claim that any such party
shall have waived, limited, relinquished or otherwise impaired, any rights such
party may have pursuant to this Agreement or be raised as a defense to any such
rights.
          (e) In the event the Indemnitor shall request that an Indemnitee
participate in the defense or settlement of an Indemnification Event, the
Indemnitor shall pay the costs incurred by the Indemnitee.
          (f) All indemnities and obligations under this Article 9 shall survive
the expiration or termination of this Agreement and the expiration or
termination of any Program Financing Contract or Program Stream Financing
Agreement until the expiration of the statute of limitations applicable to the
matter for which indemnity is sought, and shall be payable promptly upon
presentation of an invoice from the indemnified party therefor.
          9.4. Purchase of Program Financing Contracts, Program Stream
Financings and Equipment. In the event of a material breach by IKON of any
representation, warranty or covenant set forth in Sections 8.2, 8.3(c) or 8.3(i)
relating to an event or circumstance affecting a particular Program Financing
Contract, Program Stream Financing, Purchased Personal Property Tax Receivable
or Equipment subject or related to any such Program Financing Contract or
Program Stream Financing, GE or GECITS may give written notice to IKON
specifying the nature of such breach in reasonable detail, and if within thirty
(30) days after IKON’s receipt of such notice, IKON has not cured or caused to
be cured such breach, then without limiting or otherwise waiving any of its
other rights or remedies as may be available in law or in equity including
claims for Damages arising in connection with any Third Party Action or, GE or
GECITS may require IKON to purchase (and IKON shall purchase) (x) such Program
Financing Contract or Program Stream Financing (as applicable) and any related
Equipment at a price equal to the Net Book Value thereof, and/or (y) such
Purchased Personal Property Tax Receivable at a price equal to the Repurchase
Price thereof (as applicable), in each case, as of the date of such notice. Upon
receipt of such amount, GECITS shall transfer the applicable Program Financing
Contract or Program Stream Financing and any Equipment subject thereto or the
Purchased Personal Property Tax Receivable, to IKON on an “AS-IS, WHERE-IS”
basis, without any representation or warranty whatsoever (other than Agreed
Warranties with respect thereto). Any such repurchase shall occur on a date
specified by GE or GECITS, which date shall not be less than three (3) nor more
than thirty (30) days after the expiration of such 30-day period.

59



--------------------------------------------------------------------------------



 



          9.5. Personal Property Tax Reimbursement. In the event that, at any
time after the Original Effective Date, GECITS shall be required to remit to any
applicable Governmental Entity, any payments in respect of property taxes (a)
(i) due in respect of Equipment subject to a Purchased Financing Contract or
Program Facilities Management Agreement, the Program FM Stream Financing in
respect of which was purchased by GECITS pursuant to the Asset Purchase
Agreement that, as of the Original Effective Date, constitutes a Property Tax
Inclusive Financing Contract and (ii) due in respect of any period after the
Original Effective Date and prior to the end of the stated contractual term of
such Purchased Financing Contract or Program Facilities Management Agreement (as
applicable) or (b)(i) due in respect of Equipment subject to an Acquired
Financing Contract that, as of the Amendment Effective Date, constitutes a
Property Tax Inclusive Financing Contract and (ii) due in respect of any period
after the date hereof and prior to the end of the stated contractual term of
such Acquired Financing Contract, then promptly (and in no event later than ten
(10) Business Days) following receipt by IKON of written notice from GE or
GECITS of such payment, IKON shall remit to GECITS the full amounts of any such
payments so paid by GECITS. The provisions of this Section 9.5 shall supersede,
in its entirety, the provisions of Section 9.5 of the Existing Program
Agreement.
          9.6. Right of Offset. GE and GECITS shall have the right to offset, as
against any amounts owed by it to IKON under this Agreement, any collections
that GE, GECITS or an ABS Entity would have received under the Securitization
Documents prior to the Amendment Effective Date but for the application
(pursuant to the “Shared Collections” provisions of the Securitization
Documents) of such collections to pay amounts owing under the Non-Purchased
Securitization Documents.
          9.7. Loss Allocation. Without limiting the rights and obligations of
the parties under Section 9.1 or 9.4, in the event that GECITS is unable to
collect or receive all or any portion of any Purchased Personal Property Tax
Receivable within 270 days after the invoice due date therefor as a result of
the related Obligor’s failure or refusal to pay, then an amount equal to the
Repurchase Price for such Purchased Personal Property Tax Receivable shall be
charged to IKON via the Dealer Compensation Report (and IKON shall pay such
amount to GECITS), consistent with GECITS’ and IKON’s past practice; provided,
however, that GECITS will not be obligated to wait for the 270 day period to
expire (i) in the event of an upgrade or other termination of any Program
Financing Contract or Program Stream Financing Agreement pursuant to
Section 6.3, (ii) in the event a Program Financing Contract or Program Stream
Financing Agreement becomes a Written-Off Financing Contract, or (iii) with
respect to any IKON request to eliminate any Purchased Personal Property Tax
Receivable from a customer’s account, which terminations and eliminations (in
the case of clauses (i) and (iii)) shall be processed through the Dealer
Compensation Report to IKON.
          9.8. Limitation on Damages. No party shall be liable for any Special
Damages, for any reason whatsoever, in connection with this Agreement (including
pursuant to this Article 9); provided that (i) the non-payment by Obligors
(A) under any Program Financing Contract of any amounts under and in accordance
with any Program Financing Contract or (B) of (1) any Purchased Property Tax
Receivable or (2) any Program Stream Financing Payment or other amounts payable
under any Program Stream Financing Agreement, shall in no event constitute
Special Damages and (ii) any Special Damages required, as a result of a breach
by a

60



--------------------------------------------------------------------------------



 



party hereto of this Agreement, to be paid by the other party to this Agreement
to any Person (other than to a party to this Agreement or any of its Affiliates)
pursuant to a final judgment or order arising out of an action or proceeding by
such Person shall be deemed to be direct damages to the party required to pay
such Special Damages and shall constitute indemnifiable Damages under this
Agreement.
ARTICLE 10.
FEES; OTHER AGREEMENTS; LOSS POOL
          10.1. Origination Fees. (a) GECITS shall pay to IKON, within five
(5) Business Days after the end of each week during the Term (commencing after
the date hereof), the Base Origination Fee for all Originated Financing
Contracts entered into and for all SLG Financing Contracts, IKON Originated
Financing Contracts, Program FM Stream Financings and Program EM Stream
Financings funded by GECITS during such week.
          (b) GECITS shall pay to IKON, within ten (10) Business Days after the
end of each calendar month during the initial five (5) years of the Program (so
long as such calendar month occurs during the Term), the difference of (i) the
Volume Origination Fee for the cumulative Funded Volume (for the period from the
Original Effective Date through the end of such month) minus (ii) the Volume
Origination Fee theretofore paid by GECITS in respect of all prior months;
provided that the cumulative Volume Origination Fee with respect to Funded
Volume through the end of such calendar month shall in no event exceed the
product of (x) $4,222,500 multiplied by (y) the number of months during the Term
that have elapsed through the end of such calendar month.
          (c) If the cumulative Funded Volume for the initial five (5) years of
the Program is greater than $5 Billion, and the Funded Volume in one or more
Program Years during the initial five (5) years of the Program is greater than
$1.9 Billion, then GECITS shall, for each such Program Year in which Funded
Volume is greater than $1.9 Billion, pay to IKON within ten (10) Business Days
after the fifth anniversary of the Original Effective Date, the product of
(i) 0.35% multiplied by (ii) the amount of such Funded Volume in excess of $1.9
Billion for such Program Year.
          10.2. Other Agreements. The provisions of Section 1 of Schedule 1 are
hereby incorporated by reference in their entirety.
          10.3. Rejected Application Fee. If, during any Program Year, the
aggregate sales price of the Equipment subject to Rejected Eligible Financing
Contracts syndicated by IKON to any of Citibank N.A., De Lage Landen
International B.V. or Wells Fargo & Company (or any Subsidiary of the ultimate
parent company of any thereof) during such Program Year exceeds $25 Million,
then promptly after notice by IKON to GE of the syndication of any such Rejected
Eligible Financing Contract the aggregate sales price of the Equipment subject
thereto (when taken together with the aggregate sales price with respect to
Equipment subject to all Rejected Eligible Financing Contracts syndicated during
such Program Year) shall exceed $25 Million (which notice shall be accompanied
by any supporting documentation reasonably

61



--------------------------------------------------------------------------------



 



requested by GE or GECITS), GECITS shall pay to IKON, on a weekly basis, a fee
in respect of such Rejected Eligible Financing Contract equal to the positive
difference (if any) of (a) the Base Origination Fee that would have been payable
by GECITS if the related Rejected Eligible Financing Contract had been accepted
for funding under the Program minus (b) the origination, syndication or other
fee paid (or payable) to any IKON Company in respect of such syndication;
provided that in no event shall the fee payable by GECITS in respect of any such
Rejected Eligible Financing Contract exceed one-third of the Base Origination
Fee that would have been payable by GECITS if the related Rejected Eligible
Financing Contract had been accepted for funding under the Program. In
connection with any syndication of a proposed Rejected Eligible Financing
Contract, IKON shall seek to obtain a market-based origination, syndication or
similar fee in respect thereof.
          10.4. [INTENTIONALLY OMITTED.]
          10.5. [INTENTIONALLY OMITTED].
          10.6. Loss Pool. (a) On Original Effective Date there was established
a notional loss pool in an amount equal to the sum of (x) $10 Million (which
amount was intended to address IKON’s concerns with respect to unforeseen
economic conditions and/or uncertainty with respect to the order in which losses
shall be realized with respect to the Closing Date IKON Retained Financing
Contracts, as compared to the Purchased Financing Contracts) plus (y) the
reserve for lease/loan loss or lease/loan default set forth on the Final
Adjusted Closing Date Schedule in accordance with the section of the Accounting
Principles (each as defined in the Asset Purchase Agreement) headed “Lease
Default Reserves”. There shall be applied against (so as to reduce) such
notional loss pool written-off amounts associated with (i) the Financing
Contracts in the Retained Portfolio (but only to the extent in existence on the
Original Effective Date) that shall not have, as of the Original Effective Date,
either reached the end of their contractually stated term or been written-off
(each, a “Closing Date IKON Retained Financing Contract”) and (ii) (A) Purchased
Financing Contracts, (B) from and after the Amendment Effective Date, Acquired
Financing Contracts and (C) Program FM Stream Financings purchased (directly or
indirectly) by GECITS from IKON pursuant to the Asset Purchase Agreement. IKON
shall be required to sell to GECITS (on an “AS-IS, WHERE-IS” basis without
representation or warranty other than Agreed Warranties), and GECITS shall be
required to purchase from IKON, any such Closing Date IKON Retained Financing
Contracts and the Equipment subject thereto (to the extent not otherwise sold
pursuant to the 2006 Purchase Agreement) at the IKON Net Book Value thereof at
the time of such purchase if (i) the amounts under such Financing Contract are
then eligible for write-off under the write-off policy attached as Exhibit G
hereto and (ii) the notional loss pool balance then exceeds the aggregate amount
of the IKON Net Book Value in respect thereof at such time. Except as otherwise
required pursuant to the terms of any Subservicing Agreement or any of the
Securitization Documents, recoveries in respect of written-off Purchased
Financing Contracts, Acquired Financing Contracts, Program FM Financing Streams
purchased by GECITS pursuant to the Asset Purchase Agreement and purchased
Closing Date IKON Retained Financing Contracts (and the Equipment subject
thereto) shall be applied as provided in Section 1 of Schedule 1.

62



--------------------------------------------------------------------------------



 



          (b) This Section 10.6 shall have no further force and effect upon any
termination or expiration of the Term and purchase by IKON of GECITS’ interests
in the Program Financing Contracts, Program Stream Financings and ABS Entities.
          10.7. Other Agreements. The provisions of Section 2 of Schedule 1 are
hereby incorporated by reference in their entirety.
ARTICLE 11.
TERM AND TERMINATION
          11.1. Term of Agreement. The Program shall have a five (5) year
initial term commencing on the Original Effective Date, which term shall
automatically renew at the end of such initial term for a further three (3) or
five (5) year renewal term (at IKON’s election, to be exercised not later than
one year prior to the end of the initial Term) unless IKON provides to GE at
least one (1) year’s prior written notice of its intent to terminate the Program
at the end of the initial term (the initial five (5) year term, as it may be
extended as provided above and/or terminated pursuant to Section 11.2, the
“Term”). In the event that IKON does not elect to terminate the term of the
Program at the end of the initial five (5) year term (and, consequently, the
Term continues beyond such initial five-year period without having been earlier
terminated), GE shall pay to IKON a renewal fee equal to $6 Million on the first
Business Day of the renewal term.
          11.2. Termination Rights.
          (a) GE Termination Rights. GE shall have the right to terminate the
Program and GECITS’ obligation to fund future volume prior to the end of the
Term upon the occurrence and during the continuance of any of the following
events (each, a “GE Termination Event”):
               (i) Material Adverse Change of IKON, which means the occurrence
of any of the following:
                    (A) The occurrence of any default (after giving effect to
any applicable notice or cure periods) or event of default under any
indebtedness of IKON (or any other IKON Company) for borrowed money (or any
indebtedness for borrowed money guaranteed by IKON or any other IKON Company) in
excess of $15,000,000 in the aggregate, or
                    (B) The occurrence of a Bankruptcy Event with respect to
IKON.
               (ii) Material, willful and bad faith breach by IKON of any of
Sections 3.2, 3.3 or 6.2 of this Agreement, which breach, if curable, is not
cured within sixty (60) days’ written notice thereof from GE, specifying the
nature of such breach in reasonable detail.
               (iii) Material breach by IKON (other than any breach of the type
described in Section 11.2(a)(ii) above) (A) of any of Sections 3.2, 3.3 or 6.2
of this Agreement or

63



--------------------------------------------------------------------------------



 



(B) of material payment obligations of any IKON Company under any of the
documentation to be entered into in connection with the Program (other than as a
result of a good faith dispute by IKON with respect thereto), in each case,
which breach, if curable, is not cured within sixty (60) days’ written notice
thereof from GE, specifying the nature of such breach in reasonable detail.
          (b) IKON Termination Right. IKON shall have the right to terminate the
Program and GE’s or GECITS’ right of first opportunity prior to the end of the
Term upon the occurrence and during the continuance of any of the following
events (each an “IKON Termination Event”):
               (i) Material, willful and bad faith breach by a GE Party of any
of Sections 4.1, 4.2, 4.3, 5.3 or 6.3(a) of this Agreement, which breach, if
curable, is not cured within sixty (60) days’ written notice thereof from IKON,
specifying the nature of such breach in reasonable detail.
               (ii) Material breach by a GE Party (other than any breach of the
type described in Section 11.2(b)(i) above) (A) of any of Sections 4.1, 4.2,
4.3, 5.3 or 6.3(a) of this Agreement or (B) of material payment obligations of
GE under any of the documentation to be entered into in connection with the
Program (other than as a result of a good faith dispute by GE with respect
thereto), in each case, which breach, if curable, is not cured within sixty
(60) days’ written notice thereof from IKON, specifying the nature of such
breach in reasonable detail.
               (iii) A Credit Review Turnaround Failure or a Document Review
Turnaround Failure.
          11.3. Consequences of Termination.
          (a) Upon the termination of the Term, pursuant to Section 11.2(b), as
a consequence of the occurrence of an IKON Termination Event, IKON (or a Person
designated by IKON) shall be entitled to purchase or cause a third party to
purchase all, but not less than all, of GECITS’ interest in each of (i) the
Program Financing Contracts and Program Stream Financings then directly held by
GECITS and the related Equipment for a purchase price equal to the quotient
obtained by dividing (x) the sum of the aggregate Net Book Values of all such
Program Financing Contracts and Program Stream Financings at the time of such
purchase plus the aggregate Net Economic Values of all such Program Financing
Contracts and Program Stream Financings at the time of such purchase by (y) two
(2), (ii) the ABS Entities for a purchase price, without double counting any of
the amounts contained in clause (i) above, computed in the same manner as the
value of the equity of the ABS Entities and their related assets are determined
under the Asset Purchase Agreement for purposes of determining the Final
Adjusted Closing Date Schedule, except that the Financing Contracts (and related
Equipment) held by the ABS Entities shall be valued at an amount equal to the
quotient obtained by dividing (x) the sum of the aggregate Net Book Values of
all such Financing Contracts at the time of such purchase plus the aggregate Net
Economic Values of all such Financing Contracts at the time of such purchase by
(y) two (2) and (iii) the Purchased Personal Property Tax Receivables for a
purchase price equal to the aggregate Repurchase Price in respect thereof at the
time of such purchase.

64



--------------------------------------------------------------------------------



 



                    (A) In the event that IKON purchases (or causes another
Person to purchase) the Program Financing Contracts, Program Stream Financings
and ABS Entities held by GECITS as provided in this Section 11.3(a), (1) IKON
and GE shall be required to execute such amendments to the Securitization
Documents and take such other actions as shall be required to cause IKON or one
of its Subsidiaries to be substituted for GE as servicer under such
Securitization Documents, (2) GE shall be required to deliver to IKON true and
complete copies of all of the Securitization Documents (and all amendments,
modifications and waivers thereto) entered into by GE at any time after the
Original Effective Date and (3) GE shall be required to reimburse IKON for all
reasonable out-of-pocket costs incurred by IKON in connection with such
substitution of servicer.
                    (B) In addition (and irrespective of whether IKON purchases
the Program Financing Contracts, Program Stream Financings, Purchased Personal
Property Tax Receivables and ABS Entities as provided in this Section 11.3(a)),
(1) GE shall be required to continue to provide services to IKON with respect to
IKON’s Retained Portfolio on the terms set forth in the Servicing Agreement
until such time as IKON has notified GE that it has engaged a third party to
provide such services for IKON; provided, that in no event shall GE be required
to continue to provide such services to IKON for a period longer than one
(1) year following the date of termination of the Program, and (2) IKON shall
use all commercially reasonable efforts, following a termination of the Program
as a result of an IKON Termination Event, to engage a third party to provide
such services to IKON with respect to IKON’s Retained Portfolio.
                    (C) In the event that the Program is terminated by IKON,
pursuant to Section 11.2(b), as a result of the occurrence of an IKON
Termination Event, IKON shall be entitled to payment by GE of (and GE shall be
required to pay to IKON within ten (10) Business Days after such termination of
the Program) the Program Termination Fee.
          (b) At the end of the Term, other than as a consequence of a GE
Termination Event or an IKON Termination Event pursuant to Section 11.2(a) or
11.2(b) respectively:
               (i) GE shall be required to continue to provide services with
respect to IKON’s Retained Portfolio on the terms set forth in the Servicing
Agreement until such time as IKON has notified GE that it has engaged a third
party to provide such services for IKON; provided, that in no event shall GE be
required to continue to provide such services to IKON for a period longer than
one (1) year following the date of termination of the Program,
               (ii) IKON shall use all commercially reasonable efforts,
following the expiration of the Term, to engage a third party to provide such
services to IKON with respect to IKON’s Retained Portfolio, and
               (iii) IKON shall be required to reimburse GE for all severance,
facility, wind-down and similar costs incurred by GE, VFS Macon or any of their
Affiliates in connection with the wind-down of the Program operations during the
one-year period following such termination of the Term.

65



--------------------------------------------------------------------------------



 



          (c) Upon the termination of the Term, pursuant to Section 11.2(a), as
a consequence of the occurrence of a GE Termination Event:
               (i) IKON shall be required to reimburse GE for all severance,
facility, wind-down and similar costs incurred by GE, VFS Macon or any of their
Affiliates in connection with the wind-down of the Program operations during the
one-year period following such termination of the Term.
               (ii) (A) GE shall be required to continue to provide services
with respect to IKON’s Retained Portfolio on the terms set forth in the
Servicing Agreement until such time as IKON has notified GE that it has engaged
a third party to provide such services for IKON; provided, that in no event
shall GE be required to continue to provide such services to IKON for a period
longer than one (1) year following the date of termination of the Program and
(B) IKON shall use all commercially reasonable efforts, following the
termination of the Program as a consequence of a GE Termination Event, to engage
a third party to provide such services to IKON with respect to IKON’s Retained
Portfolio.
               (iii) GE shall be entitled to payment by IKON of (and IKON shall
be required to pay to GE within ten (10) Business Days after such termination of
the Program) the Program Termination Fee.
          (d) If IKON elects to purchase the Program Financing Contracts,
Program Stream Financings, Purchased Personal Property Tax Receivables and ABS
Entities from GECITS pursuant to Sections 11.3(a) above, then:
               (i) IKON shall provide written notice to GE of such election
within 90 days of the effective date of such termination of the Term, setting
forth a date for such purchase, which date shall not be less than ten (10) nor
more than fifteen (15) Business Days after GE’s receipt of such notice.
               (ii) On the date specified in the notice referred to in
Section 11.3(d)(i), (A) IKON shall purchase from GECITS (by transferring to
GECITS, in immediately available funds, all amounts required to be paid by it
pursuant to Section 11.3(a) above) and (B) GECITS shall sell, transfer and
assign to IKON, and IKON shall purchase from GECITS, all such Program Financing
Contracts, Program Stream Financings, Purchased Personal Property Tax
Receivables, equity interests in the ABS Entities and all related Equipment on
an “AS-IS, WHERE-IS” basis, without recourse, representation or warranty of any
kind, other than Agreed Warranties.
          (e) Notwithstanding any of the foregoing, the rights and obligations
of IKON, GE and GECITS described in Sections 5.2, 5.3, 5.7(a)(iv), 5.13(e),
6.1(b), 6.1(d), 6.1(f), 6.2, 6.3(a)(ii), 8.3(a), 8.3(e), 8.5(a), 8.5(c),
Article 9, Section 10.2 (solely to the extent applicable to Sections 1(a), 1(b)
and 1(c) of Schedule 1), 10.4 and Sections 1(a), 1(b) and (c) of Schedule 1
shall survive any termination of the Program under this Article 11, unless IKON
(or an entity designated by IKON) elects to and does purchase all of the Program
Financing Contracts,

66



--------------------------------------------------------------------------------



 



Program Stream Financings, Purchased Personal Property Tax Receivables and
equity interests in the ABS Entities from GECITS pursuant to the purchase
options described in Section 11.3.
          (f) Upon the termination of the Program for any of the reasons
provided above and the purchase by IKON (or a third party) of all of the Program
Financing Contracts, Program Stream Financings, Purchased Personal Property Tax
Receivables and interests in the ABS Entities held by GECITS, IKON shall have
the right to cause GE and GECITS to provide to IKON, for a reasonable fee to be
agreed by GE and IKON, (i) the necessary information, files, records and
electronic data feeds to transition the servicing of such Program Financing
Contracts, Purchased Personal Property Tax Receivables and Program Stream
Financings to IKON’s platform, and (ii) a continuation of the servicing of such
Program Financing Contracts, Purchased Personal Property Tax Receivables and
Program Stream Financings, in each case, pursuant to a transition services
agreement mutually acceptable to IKON and GE. In no event shall GE be required
to perform for IKON any services pursuant to such transition services agreement
for a period longer than one (1) year (it being agreed that if IKON shall
terminate GE’s servicing of the Program Financing Contracts prior to the end of
such one year period, GE shall not be required to continue to provide services
to IKON with respect to the IKON Retained Portfolio pursuant to
Section 11.3(a)(B), 11.3(b)(i) or 11.3(c)(iii) beyond such earlier termination
date.
ARTICLE 12.
MISCELLANEOUS
          12.1. Confidentiality. (a) Any non-public and proprietary business
strategies or business plans of any IKON Company that is identified by IKON as
confidential or proprietary in nature (whether oral, written or otherwise) and
provided by IKON or any of its Affiliates or representatives to GE in connection
with the Program (and any analyses, notes, compilations or other information
incorporating such information), and any non-public and proprietary business
strategies or business plans of GE or any of its Affiliates that is identified
by GE as confidential or proprietary in nature (whether oral, written or
otherwise) and provided to IKON or any of its Affiliates or representatives (and
any analyses, notes, compilations or other information incorporating such
information) (such confidential or proprietary information of a party is
referred to as such party’s “Confidential Information”), shall be held in
confidence by the receiving party to at least the same extent that and in at
least the same manner as such receiving party protects its own confidential or
proprietary information, but in any event to an extent and in a manner that is
at least commercially reasonable. A receiving party shall not, without the other
party’s prior written approval, (x) disclose Confidential Information of the
other party to any other Person or (y) use Confidential Information for any
purpose whatsoever, other that in connection with the Program and the
transactions contemplated thereby. Notwithstanding the foregoing, Confidential
Information may be disclosed: (i) to GE’s and its Affiliates’ or IKON’s or its
Subsidiaries’ respective directors, officers, employees, representatives,
accountants, counsel or special counsel who the receiving party determines
should know or have access to such information and who have been instructed or
have a duty to keep such information confidential in accordance with the terms
hereof; (ii) to the extent that such disclosure is reasonably necessary to
permit the receiving party to perform its duties and its obligations under this
Agreement or any GE Operative Agreement or IKON Operative Agreement (as
applicable);

67



--------------------------------------------------------------------------------



 



(iii) to such other Persons who are reasonably deemed necessary by GE and IKON,
as the case may be, in connection with the enforcement of their rights under
this Agreement or any GE Operative Agreement or IKON Operative Agreement (as
applicable); (iv) by GE or its Affiliates (A) to potential investors, purchasers
or financing sources in connection with any actual or proposed sale or
syndication of a Program Financing Contract or Program Financing Stream or any
participation or interest therein or (B) to the extent required or appropriate
to be disclosed in response to a reasonable request by rating agencies or
underwriters in connection with financing transactions undertaken by GE or its
Affiliates, who agree or are under a duty to hold such information confidential
in accordance with the terms hereof; (v) by IKON or its Subsidiaries to the
extent required or appropriate to be disclosed in response to a reasonable
request by rating agencies or underwriters in connection with financing
transactions undertaken by IKON or its Subsidiaries (as borrower or obligor),
who agree or are under a duty to hold such information confidential in
accordance with the terms hereof; and (vi) to the extent required pursuant to
applicable Law or by any Governmental Entity (including, but not limited to, the
Internal Revenue Service, state taxing authorities, the Commission or federal or
state judicial authorities); provided that if a receiving party becomes
obligated pursuant to any Order or subpoena to disclose any Confidential
Information of the other party, then the receiving party shall promptly provide
the other party with written notice thereof (including the circumstances
relating to such obligation and the information sought to be disclosed) so as to
permit the other party (at its sole discretion) seek a protective order or other
appropriate remedy, and the receiving party shall cooperate reasonably with the
other party in its efforts in connection therewith.
          (b) The provisions of Section 12.1(a) shall not apply to any
information which (i) is or becomes available to the public other than as a
result of a breach by a receiving party or any of its Affiliates of the
provisions of this Section 12.1; (ii) was known to the receiving party on a
non-confidential basis prior to the time the receiving party obtained such
information from the other party, and such knowledge was obtained by the
receiving party from sources that are not known to the receiving party to be in
violation of any legal or contractual obligation to the disclosing party by
disclosing such information to the receiving party (a “Permitted Source”);
(iii) becomes available to the receiving party on a non-confidential basis from
a source, other than the other party or its Affiliates, that is a Permitted
Source; or (iv) is independently developed by the receiving party without
violating any obligation under this Section 12.1.
          (c) In addition, GE and GECITS further agree not to disclose to any
Person set forth on Annex E (or any person which GE knows to be a Subsidiary or
Affiliate thereof) (i) any information provided to them by IKON or another IKON
Company (whether electronically or in writing) in the form of customer lists of
IKON, IKON customer business plans or strategies, proprietary pricing
information or plans, or strategic alliance or joint venture agreements or
(ii) any analyses, notes, compilations or other information of GE or GECITS
incorporating any of the information referred to in clause (i) above. Any
information of the type described in clause (i) or (ii) above shall be treated
as Confidential Information for purposes of the last sentence of Section 12.1(a)
and for purposes of Section 12.1(b).
          (d) The agreements set forth in this Section 12.1 shall survive the
expiration or termination of the Term for a period of two (2) years.

68



--------------------------------------------------------------------------------



 



          12.2. Amendments. This Agreement may be amended, modified, superseded
or canceled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by an instrument in writing signed by each
of the parties hereto or, in the case of a waiver, by or on behalf of the party
waiving compliance.
          12.3. Integrated Contract. Except for the Confidentiality Agreement,
the Servicing Agreement, the Services Agreement, the Subservicing Agreements,
the Trademark License Agreement, the Federal Assignment Agreement and the
Marketplace Servicing Agreement, this Agreement, and any written amendments to
this Agreement satisfying the requirements of Section 12.2: (i) constitute the
entire agreement between IKON, GE and GECITS with respect to the subject matter
hereof or thereof, and (ii) supersede and replace all correspondence,
understandings and communications between the parties hereto with respect to the
transactions contemplated by this Agreement.
          12.4. Governing Law. This Agreement and the legal relations between
the parties hereto arising hereunder shall be governed by and construed in
accordance with the Laws of the State of New York, without regard to the
principles regarding the choice of Law.
          12.5. Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if sent by registered mail or
certified mail, postage prepaid, by overnight courier service, or by telecopy or
other written form of electronic communication:
If to IKON, at:
IKON OFFICE SOLUTIONS, INC.
70 Valley Stream Parkway
Valley Forge, PA 19355
Facsimile: (610) 408-7264
Attention: General Counsel
with a copy to:
CRAVATH, SWAINE & MOORE LLP
825 Eighth Avenue
New York, NY 10019
Facsimile: (212) 474-3700
Attention: Richard Hall, Esq.
and if to GE or GECITS, at:
GENERAL ELECTRIC CAPITAL CORPORATION
10 Riverview Drive
Danbury, Connecticut 06810
Facsimile: (203) 749-4534
Attention: General Counsel

69



--------------------------------------------------------------------------------



 



and
GENERAL ELECTRIC CAPITAL CORPORATION
260 Long Ridge Road
Stamford, Connecticut 06927
Facsimile: (203) 602-9305
Attention: General Counsel, GE Commercial Finance
with a copy to:
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Facsimile: (212) 310-8007
Attention: Jane Mcdonald, Esq.
or to such other address as shall be furnished in writing by GE or GECITS (on
the one hand) or IKON (on the other hand), to the others, and any such notice or
communication shall be deemed to have been given as of the date so mailed,
dispatched or transmitted (except that a notice of change of address shall not
be deemed to have been given until received by the addressees). Failure or delay
in delivering any notice, demand, request, consent, approval, declaration or
other communication to any Person designated to receive a copy thereof shall in
no way adversely affect the effectiveness of such notice, demand, request,
consent, approval, declaration or other communication to the primary recipient.
          12.6. No Assignment. This Agreement may not be assigned, except by
operation of law; provided, however, that each of GE and GECITS may assign its
rights hereunder to one or more of its Affiliates and may, subject to
Section 5.9, assign its rights in respect of one or more Financing Contracts and
related Equipment to any Person. No assignment otherwise permitted hereunder
shall, without the written consent of IKON, relieve GE or GECITS from any of its
liabilities hereunder. Nothing contained in this Section 12.6 shall limit or
impair in any manner any of GE’s, GECITS’ or IKON’s rights under and pursuant to
Section 5.9.
          12.7. Headings. The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.
          12.8. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each
party hereto and delivered to the other parties hereto.
          12.9. Announcements. GE and IKON agree to consult with each other
prior to issuing any press release or otherwise making any public statement with
respect to the transactions contemplated hereby, and shall not issue any such
press release or make any such public statement prior to such consultation and
without the prior consent of the other party

70



--------------------------------------------------------------------------------



 



(which consent shall not be unreasonably withheld or delayed), except as may be
required by any Law or pursuant to any listing agreement with any securities
exchange or any stock exchange regulations.
          12.10. Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Agreement.
          12.11. Binding Effect. This Agreement and the covenants, terms and
conditions set forth herein shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
          12.12. Waiver of Jury Trial. EACH OF THE PARTIES HERETO KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY EXHIBIT HERETO, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN) RELATING TO THE
FOREGOING. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT.
          12.13. Exclusive Jurisdiction. Except as otherwise expressly provided
in this Agreement, the parties hereto agree that any Action seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in the
United States District Court for the Southern District of New York or any other
New York State court sitting in New York City, and each of the parties hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such Action and irrevocably waives, to the fullest
extent permitted by Law, any objection which it may now or hereafter have to the
laying of the venue of any such Action in any such court or that any such Action
which is brought in any such court has been brought in an inconvenient forum.
Each party agrees that service of process on such party as provided in
Section 12.5 shall be deemed effective service of process on such party.
Notwithstanding anything to the contrary in this Agreement, each party shall
submit at all times to personal jurisdiction in the State of New York.
          12.14. No Third Party Beneficiary. This Agreement is not intended and
shall not be construed to confer upon any Person other than the parties hereto
any rights or remedies hereunder except that the parties hereto agree and
acknowledge that the agreements and covenants contained in Article 9 are
intended for the benefit of the indemnitees referred to therein (each such
Person, a “Third Party Beneficiary”), and that each such Indemnitee, although
not a party to this Agreement, shall be and is hereby constituted a direct and
irrevocable third party beneficiary of the agreements and covenants contained in
Article 9 and shall have the right to enforce such agreements and covenants
against the applicable party thereto in all respects fully and to the same
extent as if such Third Party Beneficiary were a party hereto. Notwithstanding

71



--------------------------------------------------------------------------------



 



the foregoing, this Agreement (including Article 9) may be amended or waived by
GE, GECITS and IKON at any time and from time to time in accordance with
Section 12.2 and any such amendment or waiver shall be fully effective with
respect to the rights of the Third Party Beneficiaries under Article 9.
          12.15. Expenses. Except as otherwise specifically set forth in this
Agreement, IKON (on the one hand) and GE and GECITS (on the other hand) will
each be responsible for the payment of their own respective costs and expenses
incurred in connection with the negotiations leading up to, and the performance
of, their respective obligations pursuant to this Agreement.
          12.16. Misdirected Payments or Communications.
          (a) In the event that GE, GECITS or IKON receives any payment from a
third party which is properly due to the other party, such receiving party
shall, promptly upon becoming aware of such receipt, remit or cause to be
remitted such payment to the appropriate Person. Such payment shall at all times
be the property of the party to whom it is properly due and shall be held in
trust for such Person’s benefit until remitted to such Person.
          (b) In the event that GE, GECITS or IKON receives any communication
from a third party which should have been properly delivered to the other party,
such receiving Party shall, promptly upon becoming aware of such receipt,
deliver or cause to be delivered such communication to the appropriate Person.
          12.17. Representation by Counsel; Interpretation. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
          12.18. No Partnership. Nothing contained in this Agreement shall be
construed to constitute the creation of a partnership, joint venture,
employment, fiduciary or similar relationship between the parties for any
purposes, or to characterize IKON, GE or GECITS or any of their respective
Affiliates as partners, or as joint venturers or as the agent of the other party
for any purposes. It is the intention of GE, GECITS and IKON that (i) GECITS be
the sole owner of any Equipment subject to any Program Financing Contract or
related to any Program Stream Financing financed by GECITS through the Program
and (ii) IKON be the sole owner of any Equipment the Financing Contract in
respect of which is being billed, collected and administered by GE pursuant to
the Servicing Agreement. None of GE, GECITS or IKON shall take any position
inconsistent with this characterization. IKON, GE and GECITS and each of their
respective Affiliates shall at all times remain independent contractors with
respect to this Agreement and the Program.
          12.19. Further Assurances. Upon the reasonable written request of any
of IKON, GE or GECITS, the other parties shall make, execute or endorse,
acknowledge, and file or deliver to the requesting party, from time to time such
schedules, confirmatory assignments,

72



--------------------------------------------------------------------------------



 



conveyances, transfer endorsements, certificates, reports and other assurances
or instruments and take such further steps relating to any Financing Contract or
Program Stream Financing or any related Equipment as the requesting party shall
have reasonably requested. Any Person making a request under this Section 12.19
shall bear the reasonable costs and expenses incurred by the Person to whom such
request is made in connection with such Person’s compliance with such request.
          12.20. Effect of Amendment and Restatement.
          (a) On the Amendment Effective Date, the Existing Agreement shall be
amended and restated in its entirety by this Agreement and the Existing
Agreement shall thereafter be of no further force and effect except to evidence
(i) the representations and warranties of the parties hereto prior to the
Amendment Effective Date and (ii) any action or omission performed or required
to be performed pursuant to such Existing Agreement prior to the Amendment
Effective Date. The amendments and restatements set forth herein shall not cure
any breach thereof existing prior to the Amendment Effective Date.
          (b) This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

73



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective duly authorized representatives as of the date
set forth above.

                              GENERAL ELECTRIC       GE CAPITAL INFORMATION
CAPITAL CORPORATION       TECHNOLOGY SOLUTIONS, INC.
 
                           
By:
          By:                
 
                           
 
  Name:           Name:            
 
  Title:           Title:            
 
                            IKON OFFICE SOLUTIONS, INC.                    
 
                           
By:
                           
 
                           
 
  Name:                        
 
  Title:                        

[Signature Page to Program Agreement]

 



--------------------------------------------------------------------------------



 



Annex A
Program Agreement Definitions
          I. Capitalized Terms. As used herein, the following terms shall have
the meanings set forth below.
          “2006 Purchase Agreement” has the meaning assigned to such term in the
recitals hereof.
          “ABS Entities” means IKON Receivables, LLC, IKON Receivables-1, LLC
and from and after the Amendment Effective Date, IKON Receivables Funding, LLC
and IKON Receivables-2, LLC.
          “Accounting Principles” has the meaning assigned to such term in the
Asset Purchase Agreement.
          “Acquired Financing Contract” has the meaning ascribed to the term
“Purchased Financing Contract” in the 2006 Purchase Agreement.
          “Acquiring Company” has the meaning assigned to such term in
Section 8.3(g).
          “Action” means any action, complaint, investigation, petition, suit or
other proceeding, whether civil, criminal or administrative or in law or in
equity, by or before any arbitrator or Governmental Entity.
          “Administration Fees” has the meaning assigned to such term in
Section 1.1(b).
          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries Controls, or is
Controlled by, or is under common Control with, such Person.
          “Agreed Warranty” means (a) with respect to GECITS’ interest in any
Purchased Personal Property Tax Receivable, Program Financing Contract or
Program Stream Financing, that GECITS is transferring good and valid title to
such interest free and clear of all liens (other than those arising through an
IKON Company), (b) with respect to GECITS’ interest in any Equipment, that
GECITS is transferring to IKON such title thereto as IKON conveyed to GECITS
under this Agreement or the Asset Purchase Agreement, free and clear of all
liens arising through GECITS after the Transfer Date with respect thereto (other
than (i) any lien for taxes not yet due and payable, (ii) any mechanic’s or
materialmen’s lien, which a lessee or borrower under the related Program
Financing Contract or Program Stream Financing Agreement is required to remove,
(iii) any other lien on the lessee’s or borrower’s interest in such Equipment
which is permitted in accordance with the terms of the applicable Program
Financing Contract or Program Stream Financing Agreement, (iv) with respect to
the Equipment, the interest of a Customer under the related Program Financing
Contract or Program Stream

i



--------------------------------------------------------------------------------



 



Financing Agreement, (v) any grant of an interest in or right to purchase such
Equipment to the related Customer (or any Affiliate thereof) in connection with
the related Program Financing Contract or Program Stream Financing Agreement,
(vi) any liens arising through the related Customer (or any Affiliate thereof),
or (vii) any agreement to transfer Equipment in connection with any foreclosure
or repossession, and/or remarketing, thereof) and (c) with respect to the equity
interests in the ABS Entities, (i) that GECITS is transferring good and valid
title to such equity interest to IKON free and clear of all liens (other than
those arising through an IKON Company) and (ii) each of the representations and
warranties set forth on Annex D.
          “Agreement” means this Amended and Restated Program Agreement and all
exhibits, annexes and schedules hereto (as the same may be amended or modified
from time to time).
          “Allocation Policy” has the meaning assigned to such term in
Section 5.1(a).
          “Amendment Effective Date” means April 1, 2006.
          “Application” means any request, delivered to GE by IKON pursuant to
Section 5.5 hereof, to establish or increase a credit line for a Customer.
          “Application Methodology” has the meaning assigned to such term in
Section 5.2.
          “Asserted Service Failure” has the meaning assigned to such term in
Section 6.1(a)(ii).
          “Asset Purchase Agreement” means the Asset Purchase Agreement, dated
December 10, 2003, among GE, IOS Capital and IKON (as the same may be amended or
modified from time to time).
          “Assumed Name” means each of “IKON Financial Services”, “IKON Office
Solutions” and “IKON Management Services”.
          “Bankruptcy Event” means, with respect to any Person, (i) the
commencement by such Person of a voluntary case under, or the consent by such
Person to the entry of a decree or order for relief in an involuntary case
under, any federal, state or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, or other similar law now or hereafter in
effect or (ii) the consent by such Person to the appointment of, or taking
possession by, a receiver, conservator, custodian, liquidator, assignee, trustee
or sequestrator (or other similar official) of such Person or of any substantial
part of its Property or (iii) the making of a general assignment by such Person
generally to pay its debts for the benefit of creditors or (iv) the admission in
writing of such Person of its inability to pay its debts as they become due in
the ordinary course of business or (v) the commencement of liquidation or
dissolution of such Person or (vi) the adoption of a resolution by its directors
or shareholders in furtherance of any of the foregoing or (vii) a case or
proceeding shall have been commenced against such Person in a court of competent
jurisdiction seeking (A) a decree or an order for relief in respect of such
Person under any bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, or

ii



--------------------------------------------------------------------------------



 



other similar law now or hereafter in effect or (B) the appointment of a
receiver, conservator, custodian, liquidator, assignee, trustee or sequestrator
(or other similar official) of such Person or of any substantial part of its
Property or (C) the ordering of the winding up or liquidation of its affairs and
(in the case of this clause (vii)) the continuance of such case or proceeding
unstayed and in effect for a period of sixty (60) days.
          “Bankruptcy Exception” means, with respect to any agreement, contract
or commitment, any limitation thereon imposed by any bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar law affecting
creditors’ rights and remedies generally and, with respect to the enforceability
thereof, by general principles of equity.
          “Base Equipment Service Payment” means, (a) with respect to any
Program Financing Contract or Program Stream Financing Agreement (other than any
Federal Contract, the Equipment, Program Federal Stream Financing and Purchased
Assets subject or related to which are transferred by IKON to GECITS prior to
the Federal Program Integration Date), that portion of the Minimum Periodic
Payment thereunder deemed, as between GE and IKON and in accordance with Section
5.1, to be allocable to IKON’s Equipment Service Obligations thereunder and
(b) with respect to any Federal Financing Contract, the Equipment, Program
Federal Stream Financing and Purchased Assets subject or related to which are
transferred by IKON to GECITS prior to the Federal Program Integration Date, has
the meaning assigned to such term in the Federal Assignment Agreement.
          “Base Origination Fee” with respect to any Originated Financing
Contract, IKON Originated Financing Contract, SLG Financing Contract, Program FM
Stream Financing or Program EM Stream Financing means an amount equal to the
product of (a) the sum of (x) the Purchase Price of the Equipment (other than
Non-Core Equipment) subject or related to such Originated Financing Contract,
IKON Originated Financing Contract, SLG Financing Contract, Program FM Stream
Financing or Program EM Stream Financing plus (y) the purchase price of required
to be paid by GECITS to any third party supplier thereof in connection with the
purchase of any Non-Core Equipment subject or related to such Originated
Financing Contract, IKON Originated Financing Contract, SLG Financing Contract,
Program FM Stream Financing or Program EM Stream Financing, multiplied by
(b) 3%.
          “Bundled Financing Contract” means (i) each Program Financing Contract
or Federal Financing Contract in respect of which, in accordance with the
Allocation Policy, the Minimum Periodic Payment thereunder is allocable, in
part, to the lease or rental of the related Equipment and, in part, to the
Equipment Service Obligations of IKON in respect of such Equipment, (ii) each
Program Facilities Management Agreement and (iii) each Program Equipment
Management Agreement.
          “Business as Usual” means the level of care, observation, diligence
and performance consistent with that exercised by IOS Capital (immediately prior
to the Pre-Closing Merger) in connection with the Purchased Financing Contracts,
except to the extent the parties agree in writing otherwise.

iii



--------------------------------------------------------------------------------



 



          “Business Day” means any day other than a Saturday, Sunday or other
day on which banks are authorized or required to close in New York City.
          “Closing Date IKON Retained Financing Contract” has the meaning
assigned to such term in Section 10.6.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Commissioned Rates” means an additional charge, expressed as a
percentage, determined by IKON to be added to the rates set forth in the GE Rate
Sheets and (when so added to the rates set forth in the GE Rate Sheets) utilized
to determine the rates to Customers to be offered by IKON’s sales force in
connection with the leasing and financing of Equipment pursuant to the Program.
          “Comparable Contracts” has the meaning assigned to such term in
Section 5.13.
          “Confidentiality Agreement” means that certain confidentiality
agreement, dated May 23, 2003, between GE and IKON.
          “Confirmation of Acceptance” with respect to any Equipment means
(a) any written statement, in form and substance satisfactory to GE, of an
Obligor that such Equipment has been accepted by such Obligor in connection with
the related Program Financing Contract or Program Stream Financing, or (b) any
telephone confirmation by the applicable Obligor, satisfactory to GE, that such
Equipment has been accepted by such Obligor in connection with the related
Program Financing Contract or Program Stream Financing.
          “Control” means, with respect to any Person, the indirect or direct
possession of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; provided, however, that (without limiting the generality
of the foregoing) any Person directly or indirectly owning at least fifty
percent (50%) of the equity interests or fifty percent (50%) of any class of
voting securities of any other Person shall be deemed to Control such other
Person. “Controlled” shall have a correlative meaning.
          “CPC Payment” has the meaning assigned to such term in Section 1.1.
          “CPI Charges” has the meaning assigned to such term in Section 1.1.
          “Credit Approval Period” means, (a) with respect to any Application
for a Customer (other than the United States Government) for a line of credit
(whether or not in respect of a proposed Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract, Program FM Stream
Financing or Program EM Stream Financing), four (4) business hours if such
credit line for such Customer is Score Card Eligible, and (b) otherwise two
(2) Business Days (it being agreed that prior to the Federal Program Integration
Date, the Credit Approval Period shall not be applicable to, and shall not be
measured in respect of, any Application for a Customer that is the United States
Government).

iv



--------------------------------------------------------------------------------



 



          “Credit Approval Policy” means the policy attached as Exhibit B
hereto, as the same may be amended or modified from time to time by GE in
accordance with this Agreement.
          “Credit Enhancement” means any Property pledged, assigned, mortgaged,
made, delivered or transferred as security for the performance of any obligation
under or with respect to any Program Financing Contract or Program Stream
Financing.
          “Credit Review Turnaround Failure” means the failure by GE, for at
least two (2) consecutive calendar quarters that commence 90 days or more after
the Original Effective Date, to both (a) approve, conditionally approve or
reject at least 90% of all Applications submitted by IKON within the applicable
Credit Approval Period, and (b) satisfy its obligations to IKON under
Section 5.5(a).
          “Credit Revocation Cutoff Date” with respect to a GE Termination Event
of the type described in Section 11.2(a)(ii) or 11.2(a)(iii), means the 60th day
after the date that GE and GECITS shall have been notified or otherwise shall
have become aware of the occurrence of such GE Termination Event unless, prior
to such 60th day, GE shall have notified IKON in writing that it desires to
extend such Credit Revocation Cutoff Date to a date (as determined by GE and
specified in such notice) that is not more than 120 days after the occurrence of
such event (in which case the Credit Revocation Cutoff Date with respect such
event shall be the date specified in the notice of extension).
          “Customer” means a customer of an IKON Company that desires to
acquire, or has acquired (including by rental or lease), any Equipment from an
IKON Company pursuant to a Financing Contract or a proposed Financing Contract
and any guarantor of the obligations of such customer; provided, however, that a
Customer shall not include any Person acquiring such Equipment for personal,
family, household or agricultural use or for resale.
          “Damages” means any loss (including liquidated damages), liability,
judgment, settlement, award (including back-pay awards), claim, cost, damage,
deficiency, Tax, penalty, fine or expense, whether or not arising out of third
party claims (including interest, penalties, reasonable attorneys’ fees and
expenses, court costs and all reasonable out-of-pocket amounts paid in
investigation, defense or settlement of any of the foregoing and enforcement of
any rights of indemnification against any Indemnitor or with respect to any
appeal). “Damages” shall not include Special Damages (other than any Special
Damages required to be paid by an Indemnitee to any Person (other than to a
party to this Agreement or any of its Affiliates), which Special Damages shall
be deemed to be direct losses of the Person required to pay such Special
Damages).
          “Dealer Compensation Report” has the meaning assigned to such term in
the Services Agreement.
          “Defaulted Equipment” means Equipment which (a) has been sold,
re-leased or otherwise disposed of by GE or IKON and (b) was, at the time of
such sale or disposition, subject to a Written-Off Financing Contract.

v



--------------------------------------------------------------------------------



 



          “Deferred Purchase Price” means, with respect to any Purchased
Personal Property Tax Receivables purchased or to be purchased by GECITS on any
Transfer Date, the amount of personal property tax reimbursement payments owed
by the related Obligor: (i) in respect of personal property or ad valorem taxes
that have been paid by IKON to the relevant taxing jurisdiction prior to such
Transfer Date and (ii) that have been uploaded into the IKONICS system as of
such Transfer Date and are contemplated to be, in the ordinary course, billed to
the applicable Obligor during the 90-day period following such Transfer Date.
          “Designee” means a GE Designee or an IKON Designee, as the case may
be.
          “Determination Period” means, with respect to any Program Financing
Contract or Program Stream Financing Agreement included in any listing,
delivered to IKON in accordance with Section 6.1(b)(iii), of delinquent Program
Financing Contracts or Program Stream Financing Agreements in respect of which
the Obligors thereunder have asserted an Asserted Service Failure as a reason
for non-payment thereunder, (a) the period commencing on the date GE delivers
such listing and ending 90 days thereafter (or, if IKON notifies GE prior to the
end of such 90-day period that it is still pursuing such Obligor’s assertions
towards a satisfactory resolution with such Obligor, 120 days after receipt of
any such listing), with respect to any Program Financing Contract or Program
Stream Financing Agreement that is not a Performance Cancellation Contract and
(b) the shorter of (x) any applicable notice period provided for in such Program
Financing Contract or Program Stream Financing Agreement (as applicable) and
(y) the 90 or 120 day period referred to in clause (a) above, in each case, with
respect to any Program Financing Contract or Program Stream Financing Agreement
that is a Performance Cancellation Contract.
          “Dispute” has the meaning assigned to such term in Section 4.1(b)(ii).
          “Discount Rate” with respect to (a) an Originated Financing Contract,
IKON Originated Financing Contract, SLG Financing Contract, Program FM Stream
Financing or Program EM Stream Financing originated after the Original Effective
Date, means a rate equal to the sum of the applicable like term swap rate for
AAA rated companies as of the date such Originated Financing Contract, IKON
Originated Financing Contract, SLG Financing Contract or Program Stream
Financing (as applicable) is funded by GE plus an incremental amount (expressed
as a percentage) included in the rates set forth in the GE Rate Sheets (as in
effect on the date such Originated Financing Contract, IKON Originated Financing
Contract, SLG Financing Contract or Program Stream Financing is funded by GE)
that is applicable to such Originated Financing Contract, IKON Originated
Financing Contract, SLG Financing Contract or Program Stream Financing based on
the transaction size, Obligor credit rating under the Credit Approval Policy
then in effect (as determined by GE), term, Equipment type and other factors
with respect thereto, (b) a Program Federal Stream Financing transferred to
GECITS prior to the Federal Program Integration Date, has the meaning set forth
in the Federal Assignment Agreement, (c) a Purchased Financing Contract or
Program FM Stream Financing purchased by GECITS pursuant to the Asset Purchase
Agreement, means the “buy-rate” for such Purchased Financing Contract or Program
FM Stream Financing (as applicable) reflected in the books and records of IOS
Capital (immediately prior to the Pre-Closing Merger) and (d) an

vi



--------------------------------------------------------------------------------



 



Acquired Financing Contract, means the “buy-rate” for such Acquired Financing
Contract reflected in the books and records of IKON.
          “Disposed Financing OEC Amount” for any Program Year, as of any time,
means (without duplication of any amounts) the aggregate Original Equipment Cost
of all Equipment subject to Program Financing Contracts, Program Stream
Financing Agreements or Financing Contracts in the Retained Portfolio which has,
as of such time, been cancelled or terminated (whether in connection with the
expiration of the term thereof, a Customer buyout, an upgrade or otherwise, and
whether prior to, upon or following the stated contractual term thereof) during
such Program Year (it being understood that any Financing Contract in any
extension or renewal term or in month-to-month after the end of the
contractually stated term shall not be deemed to have been cancelled or
terminated solely as a result of such extension, renewal or month-to-month
status).
          “Document Package” has the meaning assigned to such term in
Section 5.5(b).
          “Document Review Turnaround Failure” means the failure by GE, for at
least two (2) consecutive calendar quarters that commence 90 days or more after
the Original Effective Date, to both (a) respond (including by approving,
conditionally approving or rejecting) within three (3) Business Days to proposed
changes to Standard Form Documentation submitted by IKON in respect of at least
90% of the proposed Originated Financing Contracts, IKON Originated Financing
Contract and SLG Financing Contracts, in the aggregate, submitted to GE during
such quarter and (b) satisfy its obligations under Section 5.4(b)(ii).
          “Equipment” means any office equipment, intangible property, periodic
software licenses, prepaid data subscription rights or office furnishings and
related services sold or distributed by IKON or any of its Subsidiaries,
including the right to use and transfer by license, sublicense or otherwise, any
software included with such Property, as well as any and all substitute,
successor or alternative technologies therefor; provided that for all purposes
of this Agreement, Equipment shall include Non-Core Equipment subject or related
to any Originated Financing Contract, IKON Originated Financing Contract, SLG
Financing Contract or Program Stream Financing only to the extent that the
funding or purchase of such Non-Core Equipment by GE is expressly approved by
GE.
          “Equipment Sales Tax Payment” means, (a) with respect to any Program
Financing Contract or Program Stream Financing Agreement that is a Sales Tax
Inclusive Financing Contract (other than any Federal Financing Contract the
Equipment, Program Federal Stream Financing and Purchased Assets subject or
related to which are transferred by IKON to GECITS prior to the Federal Program
Integration Date), that portion of the Sales Tax Payment thereunder attributable
to the Lease Payment or Program Stream Financing Payment thereunder (as
applicable) and (b) with respect to any Federal Financing Contract the
Equipment, Program Federal Stream Financing and Purchased Assets subject or
related to which are transferred by IKON to GECITS prior to the Federal Program
Integration Date, has the meaning assigned to such term in the Federal
Assignment Agreement.

vii



--------------------------------------------------------------------------------



 



          “Equipment Service Obligations” has the meaning assigned to such term
in Section 8.3(a).
          “Equivalent Financial Reports” has the meaning assigned to such term
in Section 8.3(g).
          “Evergreen Rentals” has the meaning assigned to such term in
Section 6.5.
          “Exceptions Manual” means the exceptions manual, in the form attached
hereto as Exhibit I-2, as the same may be modified or amended from time to time
upon the written approval of GE.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Excluded Transaction” means any rental or lease of Equipment (a) to
any potential Customer that shall have had an Application rejected by GE, within
one (1) year of the date of determination, as a result of such Customer having a
credit risk rating of ‘5’ or higher; provided, however, that in no event shall
any financing opportunity with such Customer be deemed to be an Excluded
Transaction if recourse to IKON or another IKON Company is offered or provided
in connection with any such financing opportunity, (b) to any Obligor under a
Program Financing Contract or in respect of a Program Stream Financing that has
been terminated by GECITS, within one (1) year of the date of determination, as
a result of a payment default thereunder, (c) to any Obligor that is, at the
time, an adversary in a lawsuit with GECITS as a result of such Obligor’s
default in its obligation to make any (i) Lease Payments due under a Program
Financing Contract or (ii) Program Stream Financing Payments in respect of a
Program Stream Financing (as applicable), (d) under any proposed Financing
Contract, to the extent that it is both (i) required to be offered to any
existing syndication partner of IKON listed on Annex C hereto in connection with
the upgrade of Equipment subject to Financing Contracts held by such syndication
partner pursuant to the terms of the IKON syndication agreement with such
syndication partner as in effect on the Original Effective Date and
(ii) purchased or originated by such syndication partner pursuant to the terms
of such syndication agreement, (e) through a minority- or woman-owned business,
(f) under or pursuant to an Operating Rental Contract or (g) to the United
States Government.
          “Executive Committee” has the meaning assigned to such term in
Section 2.1(a).
          “Facilities Management Agreement” means any Financing Contract (a) in
respect of which IKON is the initial lessor thereunder, (b) pursuant to the
terms of which IKON, as initial lessor, has agreed both to (i) lease or rent
Equipment to the Obligor thereunder and (ii) perform Equipment Service
Obligations in respect of the Equipment subject thereto and (c) the Equipment
Service Obligations in respect of which include an obligation to provide daily
on-site equipment or software service or other similar services to the Obligor
thereunder.
          “Fax Funding Delivery Date” means (a) with respect to any Originated
Financing Contract, IKON Originated Financing Contract, SLG Financing Contract
or Federal Financing Contract with respect to which the Transfer Date in respect
of the Equipment related thereto

viii



--------------------------------------------------------------------------------



 



occurs during the 90-day period commencing on the Original Effective Date, the
date that is 30 days after such Transfer Date, and (b) with respect to any
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Federal Financing Contract with respect to which the Transfer Date
in respect of the Equipment related thereto occurs more than 90 days after the
Original Effective Date, the date that is 20 days after such Transfer Date.
          “Federal Assignment Agreement” means the Purchase and Assignment
Agreement the form of which is attached hereto as Exhibit L.
          “Federal Financing Contract” means any Financing Contract (i) under
which the related Obligor is the United States Government, (ii) entered into by
IKON after the Original Effective Date and (iii) in respect of which the right
to receive the equipment lease or rental payments thereunder is or is to be
purchased by GECITS pursuant to (A) the Federal Assignment Agreement, at any
time prior to the Federal Program Integration Date and (B) this Agreement, from
and after the Federal Program Integration Date.
          “Federal Program Integration Date” has the meaning assigned to such
term in Section 3.5.
          “Final Adjusted Closing Date Schedule” means each of (x) the “Final
Adjusted Closing Date Schedule” as defined in the Asset Purchase Agreement and
(y) the “Final Adjusted Closing Date Schedule” as defined in the 2006 Purchase
Agreement.
          “Financing Contract” means any contract (including any amendment
thereto or assignment, assumption, renewal or novation thereof) in existence on
or after the Original Effective Date and any ancillary agreements relating
thereto (other than any Equipment Service Obligation agreements), in the form of
a lease of or rental agreement with respect to Equipment (it being agreed that
for purposes of this Agreement, (a) each lease schedule to a master lease
agreement shall be deemed to be an individual Financing Contract, (b) each
Program Facilities Management Agreement and each Program Equipment Management
Agreement shall constitute a Financing Contract and (c) if, in connection with
the extension of any Program Financing Contract of the type contemplated by
Section 6.5(c) above, GECITS and the Customer shall agree to lease or rent new
Equipment pursuant to such Program Financing Contract in connection with such
extension, then for all purposes of this Agreement, the lease or rental of such
new Equipment (in accordance with the terms of such existing Program Financing
Contract) shall be deemed to constitute a new and separate Financing Contract
solely to the extent of such new Equipment).
          “Force Majeure Event” means, with respect to any Person, an event that
is beyond the reasonable control of such Person after taking into account (in
the case of a GE Party or IKON) the disaster recovery policy of that Person,
which events may include acts of God, war, terrorism, rioting, fires, floods,
earthquakes, hurricanes, interruption of utility services and acts of any
Governmental Entity.
          “FSS” has the meaning assigned to such term in Section 8.5(d).

ix



--------------------------------------------------------------------------------



 



          “Funded Volume” means, with respect to any period of determination,
the difference between (a) the sum of (i) the aggregate Purchase Price of
Equipment (other than Non-Core Equipment) funded by GECITS in respect of
Originated Financing Contracts, IKON Originated Financing Contracts, SLG
Financing Contracts, Program EM Stream Financings and Program FM Stream
Financings during such period in connection with the Program, plus
(ii) aggregate purchase price of Non-Core Equipment paid by GE or GECITS to
third party equipment suppliers in respect of Non-Core Equipment subject or
related to Originated Financing Contracts, IKON Originated Financing Contracts,
SLG Financing Contracts, Program EM Stream Financings and Program FM Stream
Financings during such period in connection with the Program, minus (b) the sum
of (i) the aggregate Purchase Price of Equipment subject to all Originated
Financing Contracts, IKON Originated Financing Contracts, SLG Financing
Contracts, Program EM Stream Financings and Program FM Stream Financings and
(ii) the aggregate purchase price of Non-Core Equipment paid by GE or GECITS to
third party equipment suppliers in respect of Non-Core Equipment subject or
related to all Originated Financing Contracts, IKON Originated Financing
Contracts, SLG Financing Contracts, Program EM Stream Financings and Program FM
Stream Financings, in each case, in respect of which IKON shall have effected a
“sale reversal” pursuant to Section 6.3(b) during such period in connection with
the Program.
          “GE” means General Electric Capital Corporation, a Delaware
corporation.
          “GE Designees” has the meaning assigned to such term in
Section 2.1(a).
          “GE Guaranty” means that certain Guaranty, dated as of the Original
Effective Date, given and made by GE in favor of IKON (as the same may be
amended or modified from time to time).
          “GE Material Adverse Effect” means (a) a material and adverse effect
on GE’s business, assets, operations or condition (financial or otherwise) or
(b) any event or occurrence which has, or would reasonably be expected to have,
a material and adverse effect on GE’s or GECITS’ ability to perform its
obligations under this Agreement or any other GE Operative Agreement.
          “GE Party” means each of GE and GECITS.
          “GE Operative Agreement” means this Agreement, the Servicing
Agreement, the Subservicing Agreements, the Marketplace Servicing Agreement, the
Services Agreement, the Syndication Subservicing Agreement, the Trademark
License Agreement the GE Guaranty and the Federal Assignment Agreement.
          “GE Rate Sheets” means the rate sheets for the Program attached hereto
as Exhibit J and in effect on the date hereof, as such rate sheets may be
modified by GE from time to time subject to the provisions of Section 4.1.
          “GE Relationship Manager” has the meaning assigned to such term in
Section 2.2.

x



--------------------------------------------------------------------------------



 



          “GE Specified Controls” has the meaning assigned to such term in
Section 7.1(a)(ii).
          “GE Termination Event” has the meaning assigned to such term in
Section 11.2(a).
          “Governmental Entity” means any domestic or foreign federal, state,
provincial, local, county or municipal government, governmental, judicial,
regulatory or administrative agency, department, commission, board, bureau,
court or other authority or instrumentality.
          “IKON” means IKON Office Solutions, Inc., an Ohio corporation.
          “IKON Canada” means IKON Office Solutions, Inc., an Ontario
corporation.
          “IKON Companies” has the meaning assigned to such term in Section 1.1.
          “IKON Designees” has the meaning assigned to such term in
Section 2.1(a).
          “IKON Evergreen Rentals” means, with respect to any Closing Date IKON
Retained Financing Contract, that portion of the periodic minimum payment
thereunder received by IKON in respect of periods following the stated
contractual term of such Financing Contract and prior to the time, if any, that
such Closing Date IKON Retained Financing Contract is sold pursuant to the 2006
Purchase Agreement) that is allocated in the books and records of IOS Capital
(immediately prior to the Pre-Closing Merger) to the rental or lease of the
Equipment subject thereto.
          “IKON Material Adverse Effect” means (a) a material and adverse effect
on IKON’s business, assets, operations or condition (financial or otherwise) or
(b) any event or occurrence which has, or would reasonably be expected to have,
a material and adverse effect on IKON’s ability to perform its obligations under
this Agreement or any other IKON Operative Agreement.
          “IKON Net Book Value” (a) of a Closing Date IKON Retained Financing
Contract that is not an Operating Rental Contract, at any time, means the sum of
(i) all due but uncollected equipment lease or rental payments under such
Financing Contract at such time plus (ii) the net present value of all future
equipment lease or rental payments not then due thereunder, discounted at the
implicit rate of interest under such Financing Contract plus (iii) the net
present value of the booked residual in respect of the Equipment subject to such
Financing Contract, discounted at the “buy-rate” for such Closing Date IKON
Retained Financing Contract reflected in the books and records of IOS Capital
(immediately prior to the Pre-Closing Merger) and (b) of a Closing Date IKON
Retained Financing Contract that is an Operating Rental Contract, at any time,
means the difference between (i) the Original Equipment Cost of the Equipment
subject thereto minus (ii) all accumulated depreciation taken in respect of such
Equipment, as reflected on the books of IKON in accordance with the Accounting
Principles.

xi



--------------------------------------------------------------------------------



 



          “IKON Off-Lease Equipment” means Equipment (other than Defaulted
Equipment) which has (a) (i) previously been subject or related to an Acquired
Financing Contract, Purchased Financing Contract or Program FM Stream Financing
(to the extent purchased by GECITS (directly or indirectly) pursuant to the
Asset Purchase Agreement) repurchased by IKON from GE pursuant to any of
Section 5.7(a), 6.1(b), 6.1(d), 8.3(c) or 9.4 hereof or Section 2.07(a) or
5.04(b)(v) of the Asset Purchase Agreement or Section 2.07(a) or 5.04(b)(v) of
the 2006 Purchase Agreement or (ii) previously been subject to a Closing Date
IKON Retained Financing Contract not sold pursuant to the 2006 Purchase
Agreement (in each case, other than a Written-Off Financing Contract) and (b)
(i) prior to the Systems Facilitation Date, been returned to IKON, repossessed
by (or on behalf of) IKON, purchased by the Obligor thereunder or otherwise
ceased to be subject to such Acquired Financing Contract, Purchased Financing
Contract, Program Facilities Management Agreement or Closing Date IKON Retained
Financing Contract (as applicable) or (ii) on or after the Systems Facilitation
Date, been both (A) returned to IKON, repossessed by (or on behalf of) IKON,
purchased by the Obligor thereunder or otherwise ceased to be subject to such
Acquired Financing Contract, Purchased Financing Contract, Program Facilities
Management Agreement or Closing Date IKON Retained Financing Contract (as
applicable) and (B) sold, re-leased or otherwise disposed of by GE or IKON.
          “IKON Operative Agreement” means this Agreement, the Servicing
Agreement, the Subservicing Agreements, the Marketplace Servicing Agreement, the
Services Agreement, the Syndication Subservicing Agreement, the Trademark
License Agreement and the Federal Assignment Agreement.
          “IKON Originated Financing Contract” means a Financing Contract (i) in
respect of which IKON or IOS Capital, LLC is the named lessor thereunder,
(ii) which has been executed by IKON as the lessor thereunder (or by GE acting
on behalf of IKON pursuant to the power of attorney granted to GE under
Section 6.1(c)(ii)), and (iii) which has been or is to be transferred to GE
pursuant to Section 5.7 (it being agreed that any SLG Financing Contract shall,
in no event, be deemed to constitute an IKON Originated Financing Contract).
          “IKON Pre-Termination Evergreen Contract” means a Closing Date IKON
Retained Financing Contract that, on the date of termination of the Term, is
paying IKON Evergreen Rentals.
          “IKON Relationship Manager” has the meaning assigned to such term in
Section 2.2.
          “IKON Specified Controls” has the meaning assigned to such term in
Section 7.1(b)(ii).
          “IKON Termination Event” has the meaning assigned to such term in
Section 11.2(b).
          “Indemnification Event” shall mean any Third Party Action for which a
Person is entitled to indemnification under this Agreement.

xii



--------------------------------------------------------------------------------



 



          “Indemnitee” means any Person entitled to indemnity pursuant to the
terms of this Agreement.
          “Indemnitor” means the indemnifying person in the case of any
obligation to indemnify pursuant to the terms of this Agreement.
          “Initial Personal Property Tax Receivables” means the Personal
Property Tax Receivables listed in the Purchased Personal Property Tax Schedule
attached as Annex G.
          “Insurance Proceeds” means any amounts paid or payable on claims under
any insurance policy maintained by an Obligor covering losses arising as a
result of the theft or physical damage to Equipment subject to a Program
Financing Contract or in respect of a Program Stream Financing.
          “Late Charges” has the meaning assigned to such term in Section 1.1.
          “Law” means any statute, rule, regulation, code, Order, constitution,
ordinance, common law, standard, limitation, compliance schedule, written
direction, request or treaty, whether legislatively, judicially,
administratively or otherwise promulgated, of any Governmental Entity.
          “Lease Payment” means, with respect to any Program Financing Contract,
that portion of the Minimum Periodic Payment thereunder deemed, as between GE
and IKON and in accordance with Section 5.1, to be allocable to the rental or
lease of the Equipment subject thereto.
          “Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
otherwise), preference, priority, adverse claim, charge, or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC (other than any such
financing statement filed for informational purposes only) or comparable law of
any jurisdiction to evidence any of the foregoing.
          “Marketplace Servicing Agreement” means the Marketplace Servicing
Agreement, dated as of the Original Effective Date, by and between GECITS and
IKON (as the same may be amended or modified from time to time).
          “Material Adverse Change” has the meaning assigned to such term in
Section 11.2(a)(i).
          “Minimum Periodic Payment” has the meaning assigned to such term in
Section 1.1.
          “Net Book Value” (a) of a Program Financing Contract that is not an
Operating Rental Contract, at any time, means the sum of (i) all due but
uncollected payments under such

xiii



--------------------------------------------------------------------------------



 



Program Financing Contract at such time that GE is entitled to retain for its
own account pursuant to Section 5.3(a) (other than any Purchased Property Tax
Receivables in respect thereof) plus (ii) the net present value of all future
Lease Payments not then due thereunder, discounted at the Discount Rate
applicable thereto plus (iii) the net present value of the Residual in respect
of the Equipment subject to such Program Financing Contract, discounted at the
Discount Rate applicable thereto plus (iv) the unamortized portion of all
origination fees (other than the Volume Origination Fee) for such Program
Financing Contract at such time, (b) of a Program Stream Financing at any time
means the sum of (i) all due but uncollected Program Stream Financing Payments
and other payments and amounts under the applicable Program Stream Financing
Agreement at such time that GE is entitled to retain for its own account
pursuant to Section 5.3(b) (other than any Purchased Property Tax Receivables in
respect thereof), plus (ii) the net present value of all future Program Stream
Financing Payments not then due under such Program Stream Financing Agreement,
discounted at the Discount Rate applicable thereto plus (iii) the net present
value of the Residual in respect of the Equipment subject to the related Program
Stream Financing Agreement, discounted at the Discount Rate applicable thereto
plus (iv) the unamortized portion of all origination fees (other than the Volume
Origination Fee) for such Program Stream Financing at such time, and (c) of an
Operating Rental Contract at any time means the difference between (i) the
Original Equipment Cost of the Equipment subject thereto minus (ii) all
accumulated depreciation taken in respect of such Equipment, as reflected on the
books of GECITS in accordance with generally accepted accounting principles.
          “Net Economic Value” of a Program Financing Contract or Program Stream
Financing, at any time, means 108.2% of the Net Book Value thereof at such time.
          “Non-Appropriation of Funds” means, (a) with respect to any SLG
Financing Contract, Program FM Stream Financing or Program EM Stream Financing
the Obligor in respect of which is a State and Local Government Entity, that
(i) the State and Local Government Entity that is the Obligor thereunder has not
been granted an appropriation of funds at any time after the commencement of the
term of such SLG Financing Contract, Program FM Stream Financing or Program EM
Stream Financing in connection with the use by such State and Local Government
Entity of the Equipment governed thereby or for equipment which is functionally
similar to such Equipment, (ii) operating funds are not otherwise available to
the State and Local Government Entity to make the payments that are due and to
become due under such SLG Financing Contract, Program FM Stream Financing or
Program EM Stream Financing, (iii) there is no other legal procedure or
available funds by or with which such payments can be made and (iv) the
non-appropriation did not result from an act or omission by such State and Local
Government Entity, and (b) with respect to any Program Financing Contract or
Program Stream Financing Agreement (other than any SLG Financing Contract), that
(i) the Obligor thereunder has agreed, pursuant to one or more agreements with a
State and Local Government Entity or with the United States’ Government
(collectively, the “Prime Agreement”), to provide for the lease or rental of the
Equipment subject or related to such Program Financing Contract or Program
Stream Financing Agreement (as applicable) to such State and Local Government
Entity or the United States’ Government and (ii) such Prime Agreement is subject
to non-appropriation of funds of the type described in clause (a) above.

xiv



--------------------------------------------------------------------------------



 



          “Non-Core Equipment” means (a) office equipment or furnishings that
are not distributed or sold by IKON or any IKON Company in the ordinary course
of business or (b) other equipment financed by GE Capital Solutions pursuant to
manufacturer or dealer vendor program agreements or arrangements.
          “Non-Purchased Securitization Parties” means IKON Receivables Funding,
LLC, IKON Receivables-2, LLC, IKON Office Solutions, Inc., a corporation
organized under the laws of Ontario, IKON Capital, Inc., a corporation organized
under the laws of Canada, IKON Funding-4, LLC and IKON Funding-5, LLC.
          “Non-Purchased Securitization Documents” means (i) the Assignment and
Servicing Agreement, dated as of April 1, 2003, among IOS Capital, IKON
Receivables Funding, LLC and IKON Receivables-2, LLC, (ii) the Assignment and
Servicing Agreement, dated as of May 1, 2002, among IOS Capital, IKON
Receivables Funding, LLC and IKON Receivables-2, LLC, (iii) the Concurrent Lease
Agreement, dated as of September 14, 1999, among IKON Office Solutions, Inc., a
corporation organized under the Laws of Ontario, IKON Capital, Inc., a
corporation organized under the Laws of Canada, IKON and BNY Trust Company of
Canada, as trustee of the Care Trust, (iv) the Transfer and Servicing Agreement,
dated as of December 1, 2001, among IKON Funding-4, LLC, IOS Capital, IKON and
SunTrust Bank and (v) all related agreements and other documents, each such
aforementioned document, as amended.
          “Obligor” shall mean (i) with respect to any Financing Contract, any
Person that is an obligor, borrower or lessee under such Financing Contract and
(ii) with respect to any Personal Property Tax Receivable, the obligor, borrower
or lessee under the related Financing Contract.
          “Off-Lease Equipment” means Equipment (other than (x) Defaulted
Equipment or (y) Equipment repurchased by IKON from GE pursuant to any of
Sections 5.7(a), 6.1(b), 6.1(d), 6.3(a), 6.3(b), 8.3(c), 9.4 or 11.3 hereof,
Section 2.07(a) or 5.04(b)(v) of the Asset Purchase Agreement or Section
2.07(a)) or 5.04(b)(v) of the 2006 Purchase Agreement) which has (a) previously
been subject to a Program Financing Contract, Program Facilities Management
Agreement or Program Equipment Management Agreement (in each case, other than a
Written-Off Financing Contract) and (b) been both (i) returned to GE,
repossessed by (or on behalf of) GE, purchased by the Obligor thereunder or
otherwise ceased to be subject to such Program Financing Contract, Program
Facilities Management Agreement or Program Equipment Management Agreement (as
applicable) and (ii) sold, re-leased or otherwise disposed of by GE or IKON.
          “Operating Rental Contract” means each Financing Contract in respect
of Equipment which is, by the express terms of such Financing Contract or
pursuant to applicable Law, cancelable by the Obligor thereunder without cause
and for the convenience of the customer (whether or not upon prior notice) and
without the payment of liquidated damages or early termination charges in an
amount at least equal to the Net Book Value of the Financing Contract as of the
effective date of cancellation.

xv



--------------------------------------------------------------------------------



 



          “Order” means any decree, injunction, judgment, order, ruling,
assessment or writ.
          “Original ABS Entities” means IKON Receivables and LLC, IKON
Receivables-1, LLC.
          “Original Effective Date” means March 31, 2004.
          “Original Equipment Cost” means, with respect to any item of
Equipment, the original cost of such Equipment as established on the books and
records of the Person that owned such Equipment at the inception of the
Financing Contract to which such Equipment is subject (it being agreed that the
Original Equipment Cost of any item of Equipment subject or related to any
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing Agreement shall be (a) the Purchase Price
in respect thereof, with respect to Equipment that does not constitute Non-Core
Equipment and (b) the purchase price paid or required to be paid by GECITS to
any third party supplier thereof (other than IKON or any other IKON Company)
with respect to any Equipment that constitutes Non-Core Equipment).
          “Originated Financing Contract” has the meaning assigned to such term
in Section 1.1.
          “Overall Upgrade Excess OEC Percentage” for any Program Year, means a
fraction, expressed as a percentage, (a) the numerator of which is the positive
difference, if any, between (i) the Overall Upgrade OEC Amount for such Program
Year (determined as of end of such Program Year), minus (ii) the Overall Upgrade
OEC Allowance for such Program Year, and (b) the denominator of which is the
Overall Upgrade OEC Amount for such Program Year (determined as of end of such
Program Year).
          “Overall Upgrade Make-Whole Amount” for any Program Year, means the
product of (a) 8.2% multiplied by (b) the product of (i) the Overall Upgrade
Excess OEC Percentage for such Program Year (determined as of end of such
Program Year) multiplied by (ii) the sum (without duplication of any amounts) of
(A) the Net Book Value of all Program Financing Contracts and Program Stream
Financings which have been upgraded or refinanced prior to their respective
stated contractual terms during such Program Year, plus (B) the IKON Net Book
Value of all Financing Contracts in the Retained Portfolio which have been
upgraded or refinanced prior to their respective stated contractual terms during
such Program Year.
          “Overall Upgrade OEC Allowance” for any Program Year, means the
product of (x) fifty percent (50%) multiplied by (y) the Disposed Financing OEC
Amount for such Program Year (determined as of end of such Program Year).
          “Overall Upgrade OEC Amount” for any Program Year, as of any time,
means (without duplication of any amounts) the aggregate Original Equipment Cost
of all Equipment subject to Program Financing Contracts, Program Stream
Financing Agreements or Financing

xvi



--------------------------------------------------------------------------------



 



Contracts in the Retained Portfolio which have been upgraded or refinanced prior
to their respective stated contractual terms during such Program Year, as of
such time.
          “Overall Upgrade Percentage” for any Program Year, as of any time,
means a fraction, expressed as a percentage, (a) the numerator of which is the
Overall Upgrade OEC Amount for such Program Year, as of such time, and (b) the
denominator of which is the Disposed Financing OEC Amount for such Program Year,
as of such time.
          “Performance Cancellation Contract” means any Program Financing
Contract or Program Stream Financing Agreement in respect of which the Obligor
thereunder has the right to terminate such contract, pursuant to applicable Law
or pursuant to such Program Financing Contract or Program Stream Financing
Agreement (as applicable), or pursuant to any other document or agreement
between the Obligor thereunder and the lessor, upon the failure of any IKON
Company to comply with its Equipment Service Obligations thereunder.
          “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization, Governmental
Entity or other entity, as well as any syndicate or group that shall be deemed
to be a person under Section 13(d)(3) of the Securities Exchange Act of 1934.
          “Personal Property Tax Receivables” shall mean, (a) with respect to
any Purchased Financing Contract: (i) all accounts receivable, payments,
reimbursements or other monies due or to become due from the Obligor under such
Financing Contract in respect of any property and ad valorem taxes, fees and
filing costs assessed to IKON prior to the corresponding Transfer Date, together
with all proceeds thereof; (ii) all penalties, late charges, extension fees and
indemnification obligations related thereto; (iii) all ancillary documents
related thereto; (iv) all rights, claims, credits, causes of action or rights of
set-off against third parties relating to or arising out of any of the Personal
Property Tax Receivable described in clauses (i) through (iii) above, and the
right to commence suits against such parties for claims arising out of such
Personal Property Tax Receivable; and (v) all proceeds of the foregoing, in each
case, to the extent the same shall constitute “Excluded Assets” under (and as
defined in) the Asset Purchase Agreement; and (b) with respect to any Acquired
Financing Contract: (i) all accounts receivable, payments, reimbursements or
other monies due or to become due from the Obligor under such Financing Contract
in respect of any property and ad valorem taxes, fees and filing costs assessed
to IKON prior to the corresponding Transfer Date, together with all proceeds
thereof; (ii) all penalties, late charges, extension fees and indemnification
obligations related thereto; (iii) all ancillary documents related thereto;
(iv) all rights, claims, credits, causes of action or rights of set-off against
third parties relating to or arising out of any of the Personal Property Tax
Receivable described in clauses (i) through (iii) above, and the right to
commence suits against such parties for claims arising out of such Personal
Property Tax Receivable; and (v) all proceeds of the foregoing, in each case, to
the extent the same shall constitute “Excluded Assets” under (and as defined in)
the 2006 Purchase Agreement.
          “Pre-Closing Merger” means the merger of IOS Capital with and into
IKON as contemplated by (and in accordance with) the Asset Purchase Agreement.

xvii



--------------------------------------------------------------------------------



 



          “Pre-Mid Term Excess OEC Percentage” for any Program Year, means a
fraction, expressed as a percentage, (a) the numerator of which is the positive
difference, if any, between (i) the Pre-Mid Term OEC Amount for such Program
Year (determined as of end of such Program Year), minus (ii) the Pre-Mid Term
OEC Allowance for such Program Year, and (b) the denominator of which is the
Pre-Mid Term OEC Amount for such Program Year (determined as of end of such
Program Year).
          “Pre-Mid Term Make-Whole Amount” for any Program Year, means the
product of (a) 8.2% multiplied by (b) the product of (i) the Pre-Mid Term Excess
OEC Percentage for such Program Year (determined as of end of such Program Year)
multiplied by (ii) the sum (without duplication of any amounts) of (A) the Net
Book Value of all Program Financing Contracts and Program Stream Financings
which have been upgraded or refinanced prior to their respective stated
contractual terms during such Program Year prior to the expiration of one-half
of the original contractual term thereof, plus (B) the IKON Net Book Value of
all Financing Contracts in the Retained Portfolio which have been upgraded or
refinanced prior to their respective stated contractual terms during such
Program Year prior to the expiration of one-half of the original contractual
term thereof.
          “Pre-Mid Term OEC Allowance” for any Program Year, means the product
of (x) ten percent (10%) multiplied by (y) the Disposed Financing OEC Amount for
such Program Year (determined as of end of such Program Year).
          “Pre-Mid Term OEC Amount” for any Program Year, as of any time, means
(without duplication of any amounts) the aggregate Original Equipment Cost of
all Equipment subject to Program Financing Contracts, Program Stream Financing
Agreements or Financing Contracts in the Retained Portfolio which have, as of
such time, been upgraded or refinanced prior to their respective stated
contractual terms during such Program Year prior to the expiration of one-half
of the original contractual term thereof.
          “Pre-Mid Term Upgrade Percentage” for any Program Year, as of any
time, means a fraction, expressed as a percentage, (a) the numerator of which is
the Pre-Mid Term OEC Amount for such Program Year, as of such time, and (b) the
denominator of which is the Disposed Financing OEC Amount for such Program Year,
as of such time.
          “Pre-Termination Evergreen Contract” means a Program Financing
Contract or Program Stream Financing held by GE that, on the date of termination
of the Term, is paying Evergreen Rentals.
          “Program” means the agreements and arrangements between GE and IKON
with respect to a financing program for Customers of the IKON Companies as
contemplated by this Agreement and otherwise agreed by GE and IKON.
          “Program Commission Policy” has the meaning assigned to such term in
Section 3.2(e).

xviii



--------------------------------------------------------------------------------



 



          “Program EM Stream Financing” means any right, purchased by GECITS
from IKON pursuant to the Asset Purchase Agreement or this Agreement, to receive
the Program EM Stream Financing Payments under, and any payments made in
connection with the exercise by an Obligor of any right to purchase Equipment
subject to, any Program Equipment Management Agreement.
          “Program EM Stream Financing Payment” means, with respect to any
Program Equipment Management Agreement, that portion of the Minimum Periodic
Payment thereunder deemed, as among GE, GECITS and IKON in accordance with
Section 5.1, to be allocable to the rental or lease of Equipment subject
thereto.
          “Program Equipment Management Agreement” means any Financing Contract
(a) in respect of which IKON is the initial lessor thereunder, (b) pursuant to
the terms of which IKON, as initial lessor, has agreed both to (i) lease or rent
Equipment to the Obligor thereunder and (ii) perform Equipment Service
Obligations in respect of the Equipment subject thereto, (c) the Equipment
Service Obligations in respect of which do not include any obligation to provide
on-site equipment or software service or other similar services to the Obligor
thereunder and (d) in respect of which the right to receive the equipment lease
or rental payments thereunder and the Purchased Assets in respect thereof is or
is to be purchased by GECITS pursuant to Section 5.7; provided that if a Program
Equipment Management Agreement also constitutes a Federal Financing Contract,
such Financing Contract shall be deemed, solely for purposes of Sections 5.7,
8.2, 8.3, 10.1, 10.2, 10.3 and Schedule 1 not to constitute a Program Equipment
Management Agreement.
          “Program Facilities Management Agreement” means any Facilities
Management Agreement in respect of which the right to receive the equipment
lease or rental payments thereunder and the Purchased Assets in respect thereof
is or is to be purchased by GECITS pursuant to Section 5.7; provided that if a
Program Facilities Management Agreement also constitutes a Federal Financing
Contract, such Financing Contract shall be deemed, solely for purposes of
Sections 5.7, 8.2, 8.3, 10.1, 10.2, 10.3 and Schedule 1, not to constitute a
Program Facilities Management Agreement.
          “Program Federal Stream Financing” means any right, purchased or to be
purchased by GECITS from IKON pursuant to this Agreement or the Federal
Assignment Agreement under, and any payments made in connection with the
exercise by an Obligor of any right to purchase Equipment subject to, any
Federal Financing Contract.
          “Program Federal Stream Financing Payment” (a) with respect to any
Federal Financing Contract transferred to GECITS prior to the Federal Program
Integration Date, has the meaning assigned to such term in the Federal
Assignment Agreement and (b) with respect to any Federal Financing Contract
transferred to GECITS from and after the Federal Program Integration Date, means
that portion of the Minimum Periodic Payment thereunder deemed, as among GE,
GECITS and IKON in accordance with Section 5.1, to be allocable to the rental or
lease of Equipment subject thereto.

xix



--------------------------------------------------------------------------------



 



          “Program Financing Contract” means any Purchased Financing Contract,
Acquired Financing Contract (from and after the Amendment Effective Date), IKON
Originated Financing Contract, SLG Financing Contract or Originated Financing
Contract (including any amendment, assignment, assumption, renewal or novation
thereof and any ancillary agreements (other than any Equipment Service
Obligation agreements) thereto); it being agreed that a Closing Date IKON
Retained Financing Contract shall not constitute a Program Financing Contract
notwithstanding any purchase thereof by GE or GECITS in accordance with this
Agreement.
          “Program FM Stream Financing” means any right, purchased by GECITS
from IKON pursuant to the Asset Purchase Agreement or this Agreement, to receive
the Program FM Stream Financing Payments under, and any payments made in
connection with the exercise by an Obligor of any right to purchase Equipment
subject to, any Program Facilities Management Agreement.
          “Program FM Stream Financing Payment” means, with respect to any
Program Facilities Management Agreement, that portion of the Minimum Periodic
Payment thereunder deemed, as among GE, GECITS and IKON in accordance with
Section 5.1, to be allocable to the rental or lease of Equipment subject
thereto.
          “Program Stream Financing” means any Program Federal Stream Financing,
Program FM Stream Financing or Program EM Stream Financing.
          “Program Stream Financing Agreement” means any Program Facilities
Management Agreement, Program Equipment Management Agreement or Federal
Financing Contract.
          “Program Stream Financing Payment” means any Program Federal Stream
Financing Payment, Program EM Stream Financing Payment or any Program FM Stream
Financing Payment.
          “Program Termination Fee” means (a) with respect to any termination of
the Program as a consequence of (i) a GE Termination Event of the type described
in Section 11.2(a)(ii) or (ii) an IKON Termination Event of the type described
in Section 11.2(b)(i), $30,000,000 and (b) in all other events, $15,000,000.
          “Program Upgrade Report” has the meaning assigned to such term in
Section 6.3(a)(i)(B).
          “Program Year” means the period commencing on the Original Effective
Date (or any anniversary thereof) and ending on a date that is both (a) one year
thereafter and (b) during the Term.
          “Property” means all property and assets of whatsoever nature,
including personal property, whether tangible or intangible, and claims, rights
and choses in action.

xx



--------------------------------------------------------------------------------



 



          “Property Tax Inclusive Financing Contract” means any Financing
Contract in respect of which the personal property tax reimbursement payments
are not separately identified or billed to the Obligor on invoices or billing
statements with respect thereto.
          “Purchase Price” means (a) with respect to the Equipment subject to
any Originated Financing Contract, IKON Originated Financing Contract, or SLG
Financing Contract, an amount equal to result of (i) the net present value, as
of the lease commencement date, of all unpaid Lease Payments under such
Originated Financing Contract, IKON Originated Financing Contract or SLG
Financing Contract (as applicable) through the stated termination date thereof,
discounted at the Discount Rate with respect to such Originated Financing
Contract, IKON Originated Financing Contract or SLG Financing Contract, plus
(ii) the net present value, as of the lease commencement date (determined based
on a discount rate equal to the Discount Rate with respect to such Originated
Financing Contract, IKON Originated Financing Contract, IKON Originated
Financing Contract or SLG Financing Contract), of the Residual (as determined in
accordance with the Residual Policy) in respect of the Equipment subject to such
Originated Financing Contract, IKON Originated Financing Contract or SLG
Financing Contract minus (iii) the purchase price paid or required to be paid by
GE to any third party supplier of Non-Core Equipment included in such Equipment,
and (b) with respect to the Equipment subject to any Program Stream Financing,
an amount equal to result of (i) the net present value, as of the contract
commencement date, of all unpaid Program Stream Financing Payments under the
related Program Stream Financing Agreement through the stated termination date
thereof, discounted at the Discount Rate with respect to such Program Stream
Financing, plus (ii) the net present value, as of the lease commencement date
(determined based on a discount rate equal to the Discount Rate with respect to
such Program Stream Financing), of the Residual (as determined in accordance
with the Residual Policy) in respect of the Equipment related to such Program
Stream Financing minus (iii) the purchase price paid or required to be paid by
GECITS to any third party supplier of Non-Core Equipment included in such
Equipment.
          “Purchased ABS Entities” means IKON Receivables Funding, LLC and IKON
Receivables-2, LLC.
          “Purchased Assets” means (a) with respect to any IKON Originated
Financing Contract or SLG Financing Contract, collectively, (i) all right, title
and interest of IKON in and to, but none of IKON’s or any other Person’s
obligations under, such Financing Contract and all Credit Enhancements relating
thereto, (ii) the related Financing Contract files, (iii) all payments due and
to become due thereon or paid thereunder, (iv) all Insurance Proceeds, and
(v) all proceeds and income of the foregoing or relating thereto and (b) with
respect to any Program Stream Financing, collectively, (i) all right, title and
interest of IKON in and to, but none of IKON’s or any other Person’s obligations
under, such Program Stream Financing and a pro rata portion of IKON’s rights in
and to any Credit Enhancements relating thereto, (ii) the Financing Contract
files with respect thereto, (iii) all Program Stream Financing Payments,
Administration Fees, sundry charges, Equipment Sales Tax Payments and Uplift
Payments due and to become due thereon or paid thereunder, together with any
Late Charges which may accrue, from time to time, in respect thereof, (iv) all
Equipment casualty payments required to be made by the Obligor under the related
Program Stream Financing Agreement, (v) all Insurance Proceeds, (vi) all
proceeds and income of the foregoing or relating thereto and (vii) all Obligor
indemnity

xxi



--------------------------------------------------------------------------------



 



payments required to be made under the related Program Stream Financing
Agreement, to the extent relating to (A) the Equipment related to such Program
Stream Financing or (B) any of the items described in clauses (b)(i) through
(b)(vi).
          “Purchased Financing Contract” has the meaning assigned to such term
in the Asset Purchase Agreement.
          “Purchased Personal Property Tax Bill of Sale” means, for any Personal
Property Tax Receivables purchased or to be purchased by GECITS on any Transfer
Date, a bill of sale in the form attached hereto as Exhibit N.
          “Purchased Personal Property Tax Receivables” shall mean all Personal
Property Tax Receivables purchased by GECITS pursuant to the provisions of
Section 3.6 hereof; it being agreed that upon any repurchase of any Purchased
Personal Property Tax Receivables pursuant to Section 6.1(f) or 9.4 of this
Agreement, such Purchased Personal Property Tax Receivable shall cease to be a
Purchased Personal Property Tax Receivable for all purposes of this Agreement
(including Section 5.3 hereof).
          “Purchased Personal Property Tax Schedule” means, for any Personal
Property Tax Receivables purchased or to be purchased by GECITS on any Transfer
Date, a schedule in the form attached hereto as Exhibit O.
          “Rejected Eligible Financing Contract” means each proposed Originated
Financing Contract, IKON Originated Financing Contract or SLG Financing Contract
(other than any Excluded Financing Contract) that meets each of the following
criteria:
          (a) such proposed Originated Financing Contract, IKON Originated
Financing Contract or SLG Financing Contract was (i) rejected by GE pursuant to
Section 5.5 or 5.6, (ii) conditionally approved by GE pursuant to Section 5.5 or
5.6, if the terms of such conditional approval (to the extent relating to such
Obligor) were subsequently rejected by the applicable Customer or
(iii) conditionally approved by GE pursuant to Section 5.5 or 5.6, if the terms
of such conditional approval (to the extent relating to the provision, by IKON,
of any recourse, credit support or other accommodation) were subsequently
rejected by IKON; and
          (b) such proposed Originated Financing Contract, IKON Originated
Financing Contract or SLG Financing Contract was originated by IKON; and
          (c) such proposed Originated Financing Contract, IKON Originated
Financing Contract or SLG Financing Contract was syndicated by IKON in its
entirety, to any of Citibank N.A., De Lage Landen International B.V. or Wells
Fargo & Company or any Subsidiary of the ultimate parent company of any thereof
(on terms no less favorable to IKON than those offered to GE), within 30 days
thereafter; and
          (d) such proposed Originated Financing Contract, IKON Originated
Financing Contract or SLG Financing Contract provides an economic return to
Citibank N.A., De Lage Landen International B.V. or Wells Fargo & Company (or
any Subsidiary of the ultimate parent

xxii



--------------------------------------------------------------------------------



 



company of any thereof) (as applicable) no more favorable than the economic
return to GE under the Program; and
          (e) such proposed Originated Financing Contract, IKON Originated
Financing Contract or SLG Financing Contract does not constitute an Excluded
Transaction or a Financing Contract that is not written on the Standard
Form Documentation.
          “Replaced Financing” has the meaning assigned to such term in
Section 6.3(a).
          “Replacement Financing” has the meaning assigned to such term in
Section 6.3(a).
          “Representative Contracts” has the meaning assigned to such term in
Section 5.13.
          “Repurchase Price” shall mean with respect to any Purchased Personal
Property Tax Receivable repurchased or to be repurchased by IKON pursuant to
Section 9.4, the amount due but uncollected in respect thereof as of the date of
repurchase by IKON.
          “Residual” with respect to any Equipment means GECITS’ booked residual
with respect to such Equipment as in effect at the inception of the related
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing financed by GECITS under this Agreement
after the Original Effective Date (or, (x) in the case of a Purchased Financing
Contract or Program FM Stream Financing purchased by GECITS pursuant to the
Asset Purchase Agreement, as in effect on the Original Effective Date or (y) in
the case of an Acquired Financing Contract purchased by GE pursuant to the 2006
Purchase Agreement, as in effect on the Amendment Effective Date).
          “Residual Policy” means the policy attached as Exhibit A hereto, as
the same may be amended or modified from time to time by GE pursuant to
Section 4.3 (it being agreed that during the period commencing on the date
hereof through (but excluding) the Federal Program Integration Date, the
Residual Policy shall not be applicable to any Equipment subject or proposed to
be subject to any Federal Financing Contract).
          “Responsible Officer” of IKON means any (i) director, officer, vice
president or senior vice president of IKON (or any other IKON Company made a
party hereto pursuant to the provisions of Section 3.4), (ii) individual set
forth on Annex F, (iii) any legal counsel of any IKON Company engaged in the
administration, management or operations of the Program or (iv) the IKON
Relationship Manager.
          “Retained Portfolio” means, collectively, (a) (i) with respect to
periods prior to the Amendment Effective Date, IKON’s and the Non-Purchased
Securitization Parties’ (other than IKON Canada’s) portfolio of Financing
Contracts retained (and not sold to GECITS pursuant to the Asset Purchase
Agreement) on the Original Effective Date and (ii) with respect to periods from
and after the Amendment Effective Date, IKON’s portfolio of Financing Contracts
retained (and not sold to GECITS pursuant to the Asset Purchase Agreement on the
Original

xiii



--------------------------------------------------------------------------------



 



Effective Date or to GE pursuant to the 2006 Purchase Agreement on the Amendment
Effective Date), (b) all Financing Contracts and all proposed Program Stream
Financings originated by IKON after the date hereof which (i) are rejected for
funding by GE (or the conditional approvals in respect of which are rejected by
the applicable Customers) or (ii) constitute Excluded Transactions and, in each
case, are originated and retained by IKON, (c) all Program Financing Contracts
and Program Stream Financings which are purchased by IKON from GE pursuant to
this Agreement, and (d) those stand-alone service contracts (including FM
service contracts) that are both (i) entered into in connection with any Program
Financing Contract or any Financing Contract of the type described in clauses
(a) and (b) and (ii) of the type billed and collected by IOS Capital as of the
Original Effective Date (and immediately prior to giving effect to the
Pre-Closing Merger) (it being acknowledged and agreed that in no event shall the
Retained Portfolio include any agreement of the type referred to in clauses
(a) through (d) above to the extent such agreement relates to the sale, lease or
rental of Equipment to, or the provision of Equipment maintenance and servicing
for, Customers at locations outside the United States).
          “RFP” means any Request for Proposal or other purchase or offering
document issued from time to time by a Person for the acquisition of any
Property.
          “Right of First Opportunity” has the meaning set forth in Section 3.3.
          “Sales Tax Inclusive Financing Contract” means any Financing Contract
in respect of which the state sales/use/franchise tax reimbursement payments are
not separately identified or billed to the Obligor on invoices or billing
statements with respect thereto.
          “Sales Tax Payment” (a) means, with respect to each Program Financing
Contract or Program Stream Financing Agreement (i) that is a Sales Tax Inclusive
Financing Contract ((other than any Federal Financing Contract the Equipment,
Program Federal Stream Financing and Purchased Assets subject or related to
which are transferred by IKON to GECITS prior to the Federal Program Integration
Date), that portion of the Minimum Periodic Payment thereunder deemed, as among
GE, GECITS and IKON and in accordance with Section 5.1, to be allocable to the
applicable Obligor’s sales/use/franchise tax reimbursement obligations
thereunder and (ii) that is a Sales Tax Inclusive Financing Contract the
Equipment, Program Federal Stream Financing and Purchased Assets subject or
related to which are transferred by IKON to GECITS prior to the Federal Program
Integration Date, has the meaning assigned to such term in the Federal
Assignment Agreement or (b) that is not a Sales Tax Inclusive Financing
Contract, a separately invoiced payment in respect of the sales/use/franchise
tax reimbursement obligations of the Obligor thereunder.
          “Score Card Eligible” means, with respect to an Application for a
Customer for a line of credit (whether or not in respect of a proposed
Originated Financing Contract, IKON Originated Financing Contract, SLG Financing
Contract or Program Stream Financing), that such Application is eligible for
automatic decision under and pursuant to the Credit Approval Policy.
          “Securitization Documents” means the agreements set forth in
Schedule 3.21(a) to the Asset Purchase Agreement and each and every agreement
and closing document to which

xxiv



--------------------------------------------------------------------------------



 



IKON or any ABS Entity is or was a party in connection with any Securitization
Transaction, but excluding any Financing Contract, each such aforementioned
document, as amended.
          “Securitization Purchase Price” means, with respect to any Program
Financing Contract, an amount equal to the sum of (a) the amount required to be
paid pursuant to the terms of any applicable Securitization Document in
connection with the repurchase by GE of such Program Financing Contract from the
applicable ABS Entity pursuant to any repurchase options contained therein plus
(b) the net present value of the booked residual in respect of the Equipment
subject to such Financing Contract, discounted at the “buy-rate” for such
Financing Contract, as reflected in the books and records of IOS Capital
(immediately prior to the Pre-Closing Merger).
          “Securitization Transaction” means any transaction or series of
transactions that have been entered into by IKON or any of its Subsidiaries
pursuant to which IKON or any of its Subsidiaries has sold, conveyed, or
otherwise transferred, or may sell, convey or otherwise transfer, pursuant to a
Securitization Document, to an ABS Entity, any “accounts”, “general
intangibles”, “instruments” or “chattel paper” (as such terms are defined in the
Uniform Commercial Code), in each case whether now existing or arising in the
future.
          “Service Profit Element” means, with respect to any Program Financing
Contract or Program Stream Financing Agreement as of any time, an amount equal
to 50% of all future Base Equipment Service Payments thereunder.
          “Service Sales Tax Payment” means, (a) with respect to any Program
Financing Contract or Program Stream Financing Agreement (other than any Federal
Financing Contract the Equipment, Program Federal Stream Financing and Purchased
Assets subject or related to which are transferred by IKON to GECITS prior to
the Federal Program Integration Date), that portion of the Sales Tax Payment
thereunder attributable to the Base Equipment Service Payment and the CPC
Charges thereunder and (b) with respect to any Federal Financing Contract the
Equipment, Program Federal Stream Financing and Purchased Assets subject or
related to which are transferred by IKON to GECITS prior to the Federal Program
Integration Date, has the meaning assigned to such term in the Federal
Assignment Agreement.
          “Serviced Assets” has the meaning assigned to such term in the
Servicing Agreement.
          “Services Agreement” means the Administrative Services Agreement,
dated as of the Original Effective Date, by and between GE and IKON (as the same
may be amended or modified from time to time).
          “Servicing Agreement” means the IKON Retained Business Servicing
Agreement, dated as of the Original Effective Date, by and between GE and IKON
(as the same may be amended or modified from time to time).
          “SLG Financing Contract” means a Financing Contract (i) pursuant to
which the Customer is a State and Local Government Entity, (ii) entered into
after the Original Effective

xxv



--------------------------------------------------------------------------------



 



Date and (iii) which has been or is to be transferred to GE pursuant to
Section 5.7. No Program Facilities Management Contract and no Program Equipment
Management Agreement shall, in any event, be deemed to constitute an SLG
Financing Contract.
          “Special Damages” means special, incidental, exemplary, consequential
or punitive losses or damages; provided, however, that “Special Damages” shall
not include any Damages relating to (a) the failure of GE or GECITS to receive
the amounts payable in accordance with the terms of any Program Financing
Contract or Program Stream Financing Agreement, to the extent such amounts may
properly be retained by GE or GECITS pursuant to Section 5.3(a)(ii) or 5.3(b)(i)
or (b) the failure of IKON to receive the amounts payable in accordance with the
terms of any Program Financing Contract or Program Stream Financing Agreement,
to the extent such amounts are required to be remitted by GE or GECITS to IKON
pursuant to Section 5.3(a)(i) or 5.3(b)(ii).
          “Standard Form Documentation” means each form Financing Contract, in
the form attached hereto as Exhibit I-1, with such modifications or additions as
may be permitted pursuant to the Exceptions Manual or as may otherwise be agreed
by GE and IKON (if applicable) in accordance with Section 5.4.
          “State and Local Government Entity” means a Customer that is a state
or a political subdivision of the state in which it is located or the District
of Columbia and which, if the SLG Financing Contract applicable to such Customer
contemplates that interest income received by the lessor or obligee shall be
Tax-Exempt Income, qualifies as an issuer of a state or local bond for purposes
of Section 103 of the Code.
          “Subservicing Agreements” means (i) Subservicing Agreement, dated as
of March 31, 2004, between IKON and GE; (ii) Amendment No. 1, dated as of
March 31, 2004, to Transfer and Servicing Agreement, by and among IKON
Funding-4, LLC, IOS Capital, IKON and SunTrust Bank, and consented to by the
Syndication Agent and the Class A Note Purchasers and the Class B Note
Purchasers, dated as of December 1, 2001; and (iii) Amendment No. 1, dated as of
March 31, 2004, to Note Purchase Agreement, among IKON Funding-4, LLC, SunTrust
Bank, IOS Capital, IKON, the Class A Note Purchasers, the Class B Note
Purchasers and Fleet Capital Corporation, dated as of December 1, 2001, in each
case, as the same may be amended, modified, restated or supplemented from time
to time.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership or other business entity of which an aggregate of fifty percent
(50%) or more of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors, managers, trustees or other
controlling persons, is, at the time, directly or indirectly, owned or
Controlled by such Person and/or one or more Subsidiaries of such Person
(irrespective of whether, at the time, capital stock of any other class or
classes of such entity shall have or might have voting power by reason of the
happening of any contingency).
          “Syndication Subservicing Agreement” means the Syndication
Subservicing Agreement, dated as of the Original Effective Date hereof, by and
between GE and IKON (as the same may be amended or modified from time to time).

xxvi



--------------------------------------------------------------------------------



 



          “Systems Facilitation Date” means the date that IKON’s IT systems
enable it to track the refurbishment and sale of individual items of Equipment
(but in no event later than October 31, 2006).
          “Tax-Exempt Income” means any interest income received by the lessor,
payee or obligee under a Program Financing Contract which is not contemplated to
be included in such lessor’s, payee’s or obligee’s gross income under the Code.
          “Tax-Exempt Public Sector Financing” means (i) each SLG Financing
Contract (but excluding any Financing Contract involving a usage based fee
arrangement) and (ii) each Program FM Stream Financing or Program EM Stream
Financing in respect of which the Obligor thereunder or related thereto is a
State and Local Government Entity, in each case, in respect of which the
interest income derived from such Tax-Exempt Public Sector Financing may
properly be excluded from the gross income of the lessor, payee or obligee under
such SLG Financing Contract, Program FM Stream Financing or Program EM Stream
Financing (as applicable) pursuant to Section 103 of the Code or any predecessor
thereof.
          “Term” has the meaning assigned to such term in Section 11.1.
          “Third Party Action” means any Action, assertion, allegation, cause of
action, demand, notice of actual or potential liability or responsibility, claim
for reimbursement or contribution, Order, request or demand under claim of
authority to take action or refrain from taking action, Lien, proceeding in
condemnation, execution upon judgment, or other claim, in each case, by a Person
(other than a GE Party , IKON or any other Person entitled to indemnification
under Section 9.1 or 9.2) against a GE Party, IKON or any other Person entitled
to indemnification under Section 9.1 or 9.2, as the case may be.
          “Trademark License Agreement” means that certain Trademark License
Agreement, dated as of the Original Effective Date, by and among GE, GECITS and
IKON (as the same may be amended or modified from time to time).
          “Transfer Date” means (a) with respect to any Equipment (other than
Equipment subject to any Federal Financing Contract purchased or to be purchased
by GECITS pursuant to the Federal Assignment Agreement) and any related IKON
Originated Financing Contract, SLG Financing Contract, Program FM Stream
Financing, Program EM Stream Financing or Purchased Assets (as applicable), the
earliest date that each of the conditions to the shipment by IKON of such
Equipment to the applicable Customer set forth in Section 5.6 hereof shall have
been satisfied or waived by GE, (b) with respect to any Equipment purchased or
to be purchased by GECITS pursuant to the Federal Assignment Agreement and the
related Program Federal Stream Financing and Purchased Assets, the earliest date
that each of the conditions to shipment by IKON of such Equipment set forth in
the Federal Assignment Agreement shall have been satisfied or waived by GE and
(c) with respect to the Initial Personal Property Tax Receivables, the Amendment
Effective Date, and (d) with respect to any other Personal Property Tax
Receivables, the date that GECITS purchases such Personal Property Tax
Receivables from IKON pursuant to the provisions of Section 3.6.

xxvii



--------------------------------------------------------------------------------



 



          “Transfer Date Purchase Price” means, with respect to any Purchased
Personal Property Tax Receivables purchased or to be purchased by GECITS on any
Transfer Date, the amount of personal property tax reimbursement payments owed
by the related Obligor (whether or not due): (i) in respect of personal property
or ad valorem taxes that have been paid by IKON to the relevant taxing
jurisdiction prior to such Transfer Date and (ii) that have been billed to such
Obligor in the IKONICS system as of such Transfer Date.
          “Transferred Employees” has the meaning specified in the Asset
Purchase Agreement.
          “Transferred Servicing Agreement” means an agreement between GE and a
purchaser from IKON of Equipment or Serviced Assets which (a) provides for the
billing and collecting by GE of (i) leases and/or rental agreements entered into
by Customers (other than Customers in respect of which an Application shall have
been rejected by GE as a result of such Customer having a credit risk rating of
‘5’ or higher) in respect of Equipment or (ii) such transferred Serviced Assets,
in each case, on behalf of such purchaser, and (b) is (unless otherwise
expressly agreed by GE, in its sole discretion) no less favorable to GE in any
material respect (including with respect to the term of such agreement and the
termination rights in respect thereof) than the terms of Syndication
Subservicing Agreement.
          “United States Government” means the United States government or any
agency, department or instrumentality thereof.
          “Uplift Allocation Percentage” means, with respect to any Property Tax
Inclusive Financing Contract, an amount equal to 2% (or such other amount as
shall be determined by GE to be applicable to such Financing Contract pursuant
to Section 5.1(a)(i)(A)).
          “Uplift Payment” (a) means, with respect to each Program Financing
Contract or Program Stream Financing Agreement (i) that is a Property Tax
Inclusive Financing Contract (other than any Federal Financing Contract the
Equipment, Program Federal Stream Financing and Purchased Assets subject or
related to which are transferred by IKON to GECITS prior to the Federal Program
Integration Date), that portion of the Minimum Periodic Payment thereunder
deemed, as among GE, GECITS and IKON and in accordance with Section 5.1, to be
allocable to the applicable Obligor’s personal property tax reimbursement
obligations thereunder and (ii) that is a Property Tax Inclusive Financing
Contract the Equipment, Program Federal Stream Financing and Purchased Assets
subject or related to which are transferred by IKON to GECITS prior to the
Federal Program Integration Date, has the meaning assigned to such term in the
Federal Assignment Agreement or (b) that is not a Property Tax Inclusive
Financing Contract, a separately invoiced payment in respect of the personal
property tax reimbursement obligations of the Obligor thereunder.
          “VFS Macon” means VFS Macon, Inc., a Delaware corporation.
          “Volume Origination Fee” means with respect to any Funded Volume for
any period, an amount equal to the product of (i) 5.144% multiplied by (ii) such
Funded Volume.

xxviii



--------------------------------------------------------------------------------



 



          “Wholesale Equipment Price List” means the price list previously
delivered to GE by IKON which sets forth for each item of Equipment listed
thereon, the Wholesale Fair Market Value therefor (which amount shall be
expressed net of all out-of-pocket sales, disposition and other similar costs
and expenses), as such price list may be amended by IKON from time to time upon
not less than 30 days’ prior notice to GE.
          “Wholesale Fair Market Value” means, for any item of Equipment,
(a) the wholesale fair market value thereof as set forth on the Wholesale
Equipment Price List, or (b) if such Equipment is not set forth on the Wholesale
Equipment Price List and IKON shall have agreed to perform remarketing and
refurbishment services in respect thereof prior to the Systems Facilitation
Date, such other value as shall be mutually agreed between IKON and GE.
          “Write-Off Policy” means the write-off policy attached hereto as
Exhibit G.
          “Written-Off Financing Contract” means any (a) Closing Date IKON
Retained Financing Contract that was purchased by GE from IKON in accordance
with Section 10.6 and has been written-off by GE for any reason prior to the
earlier to occur of (i) the expiration of its stated contractual term and
(ii) the end of the Term, (b) Program Financing Contract that has been written
off by GE for any reason prior to the earlier to occur of (i) the expiration of
its stated contractual term and (ii) the end of the Term, (c) Purchased
Financing Contract that was written-off by IKON both prior to the Original
Effective Date and prior to the end of its stated contractual term and
(d) Program FM Stream Financing or Program EM Stream Financing that that has
been written off by GE for any reason prior to the earlier to occur of (i) the
expiration of the stated contractual term of the related Program Stream
Financing Agreement and (ii) the end of the Term.
     II. Interpretation and Rules of Construction. In this Agreement, except to
the extent that the context otherwise requires:
          (c) when a reference is made in this Agreement to an article, section,
exhibit or schedule, such reference is to an Article or Section of, or an
Exhibit or a Schedule to, this Agreement unless otherwise indicated;
          (d) whenever the words “include”, “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation”;
          (e) the words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement; and
          (f) the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.

xxix



--------------------------------------------------------------------------------



 



ANNEX B
DESIGNEES; NOTICES
IKON Designees
Robert Woods
IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, PA 19355
Mark Hershey
IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, PA 19355
Jeff Hickling
IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, PA 19355
GE Designees
Valerie Pagliero
GE Capital Solutions
10 Riverview Drive
Danbury, CT 06810
Joespeh Cistulli
GE Capital Solutions
10 Riverview Drive
Danbury, CT 06810
Steven J. Toeniskoetter
GE Capital Solutions
3000 Lakeside Drive
Bannockburn, IL 60015

 



--------------------------------------------------------------------------------



 



ANNEX C
EXISTING SYNDICATION PARTNERS OF THE IKON COMPANIES
1.   Information Leasing Corporation
2.   CCA Financial
3.   De Lage Landen
4.   Wells Fargo
5.   Patriot Bank
6.   Baystone Financial
7.   CIT
8.   Citi Capital

 



--------------------------------------------------------------------------------



 



ANNEX D
AGREED REPRESENTATIONS AS TO ABS ENTITIES
Servicing Provisions Customary.
     Any post-Closing modifications by GE to the servicing fees paid to GE are
consistent, in all material respects, with the arrangements and customary
practices of GE when providing comparable services to non-affiliated entities.
Nonconsolidation.
     Each ABS Entity is, and since the Closing Date has been, operated in such a
manner that it would not be substantively consolidated with GE and such that the
separate existence of each ABS Entity would not be disregarded in the event of a
bankruptcy or insolvency of GE.
Compliance with Law.
     Since the Closing Date, GE has not caused any ABS Entity to be out of
compliance, in any material respect, with any laws, ordinances, governmental
rules or regulations to which it is subject, including the Investment Company
Act of 1940, as amended.
Perfection.
     Since the Closing Date, GE has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the leases or equipment
related thereto (other than as contemplated by the applicable Securitization
Documents) that would result in a representation made in such Securitization
Documents with respect to security interest matters being untrue in any material
respect.

 



--------------------------------------------------------------------------------



 



ANNEX E
PROHIBITED TRANSFEREES/SYNDICATION PARTNERS
Xerox
Canon
Ricoh (including Lanier, Savin and Toshiba)
Oce (including Archer)
HP
Minolta/Konica
Danka
Pitney Bowes
Global Imaging
Sharp
Lexmark
Kodak
Heidelberg
All Subsidiaries of each of the foregoing.
All other Persons entering the office imaging market reflected by the above
subsequent to the Closing Date, to the extent that both (i) such Persons have
substantially equivalent market share (with respect to the sale, lease or rental
of office imaging and related equipment) to any of the Persons set forth above,
and (ii) IKON delivers to GE the name of such Person not less than 90 days prior
to the date such Person is deemed to be included in this Annex E.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
OTHER AGREEMENTS
          SECTION 1 Residual Sharing. (a) (i) During the period from the
Original Effective Date through the end of the Term, IKON shall, as provided in
Section 6.2, make available to GE for GE’s sale or other disposition of
Off-Lease Equipment and Defaulted Equipment, IKON’s retail remarketing channel,
including by offering such Equipment for sale through the sales or other similar
personnel of the IKON Companies on a non-discriminatory basis. In consideration
for such agreement and in consideration for IKON’s involvement in remarketing
activities described in Section 6.2, within 15 days after the end of each
quarter of each Program Year during the Term, GE shall deliver to IKON a report
(the “GE Residual Report) setting forth GE’s determination of the GE Residual
Sharing Amount for such Program Year as of the end of the immediately preceding
quarter and shall, on such date, pay to IKON a portion of such GE Residual
Sharing Amount in excess of 5% of the GE Residual Base Amount for such Program
Year as of the end of the immediately preceding quarter (which shall be retained
by GE for its own account) as follows:
     (A) the positive difference (if any) of (1) an amount equal to the lesser
of (x) 5% of the applicable GE Residual Base Amount or (y) the excess of such GE
Residual Sharing Amount minus 5% of the applicable GE Residual Base Amount (the
amount determined pursuant to this clause (A)(1), the “GE Tier 1 Sharing Amount”
for such Program Year) minus (2) the GE Tier 1 Sharing Amount theretofore paid
by GE in respect of such Program Year, plus
     (B) the positive difference (if any) of (1) an amount (if positive) equal
to the product of (I) 50% times (II) the lesser of (x) such GE Residual Sharing
Amount minus 10% of the applicable GE Residual Base Amount or (y) $20 Million
minus 10% of the applicable GE Residual Base Amount (the amount determined
pursuant to this clause (B)(1), the “GE Tier 2 Sharing Amount” for such Program
Year) minus (2) the GE Tier 2 Sharing Amount theretofore paid by GE in respect
of such Program Year, plus
     (C) the positive difference (if any) of (1) an amount equal to the product
of (I) 70% times (II) the amount (if any) by which such GE Residual Sharing
Amount exceeds the greater of (x) $20 Million and (y) 10% of the applicable GE
Residual Base Amount (the amount determined pursuant to this clause (C)(1), the
“GE Tier 3 Sharing Amount” for such Program Year) minus (2) the GE Tier 3
Sharing Amount theretofore paid by GE in respect of such Program Year.
In the event that, as of the end of the last quarter of any Program Year,
(i) the GE Tier 1 Sharing Amount is less than the GE Tier 1 Sharing Amount
theretofore paid by GE to IKON in respect of such Program Year (the amount of
such deficiency, the “GE Tier 1 Deficiency Amount”), (ii) the GE Tier 2 Sharing
Amount is less than the GE Tier 2 Sharing Amount theretofore paid by GE to IKON
in respect of such Program Year (the amount of such deficiency, the “GE Tier 2
Deficiency Amount”) or (iii) the GE Tier 3 Sharing Amount is less than the GE
Tier 3 Sharing Amount theretofore paid by GE to IKON in respect of such Program
Year (the amount of such

-1-



--------------------------------------------------------------------------------



 



deficiency, the “GE Tier 3 Deficiency Amount”), then IKON shall pay to GE,
within five (5) Business Days of its receipt of the GE Residual Sharing Report,
such GE Tier 1 Deficiency Amount, GE Tier 2 Deficiency Amount and GE Tier 3
Deficiency Amount.
The “GE Residual Sharing Amount” in respect of any Program Year, as of any time,
means the positive difference (if any) of (i) the cumulative sum of the
following amounts received by GE in respect of Off-Lease Equipment during such
Program Year as of such time: (x) the GE Equipment Proceeds actually received by
GE in respect of Off-Lease Equipment less the remaining Net Book Value (if any)
of the Program Financing Contract, Program FM Stream Financing or Program EM
Stream Financing to which such item of Off-Lease Equipment related (net of any
Residual otherwise to be included in the calculation of such Net Book Value)
plus (y) the Evergreen Rentals actually received by GE or GECITS (including
amounts received from an Original ABS Entity or, after the Amendment Effective
Date, a Purchased ABS Entity) in respect of the Program Financing Contract,
Program FM Stream Financing or Program FM Stream Financing to which such
Off-Lease Equipment related minus (ii) the sum of the Residuals with respect to
all Off-Lease Equipment which has been sold, re-leased or otherwise disposed of
by GE or IKON during such Program Year as of such time (such sum under this
clause (ii) being referred to as the “GE Residual Base Amount” for such Program
Year as of such time).
“GE Equipment Proceeds” means, with respect to any item of Off-Lease Equipment,
(a) at any time after the Original Effective Date through (but excluding) the
Systems Facilitation Date, (i) with respect to any item of Off-Lease Equipment
set forth on the Wholesale Equipment Price List for which GE elects, pursuant to
Section 6.2, to utilize IKON to remarket, the purchase price for such Off-Lease
Equipment set forth in the Wholesale Equipment Price List (net an agreed
refurbishment charge), (ii) with respect to any item of Off-Lease Equipment
which is not set forth on the Wholesale Equipment Price List for which GE
elects, pursuant to Section 6.2, to utilize IKON to remarket, $0, or (iii) with
respect to any item of Off-Lease Equipment for which GE elects to remarket
(other than through IKON) pursuant to Section 6.2 (whether or not set forth on
the Wholesale Equipment Price List), the proceeds for such Off-Lease Equipment
(net of all out-of-pocket sales, disposition and other costs and expenses (which
shall be deemed to be 30% of gross sales proceeds for such Off-Lease Equipment)
plus an agreed refurbishment charge) actually received by GE (including amounts
received from an Original ABS Entity or, after the Amendment Effective Date, a
Purchased ABS Entity) in respect of any sale, re-lease, remarketing or other
disposition of such Off-Lease Equipment (whether such disposition is to the
Obligor under the former Financing Contract or another third party), and (b) at
any time from and after the Systems Facilitation Date, the proceeds (net of all
out-of-pocket sales, disposition and other costs and expenses which, in the case
of any such services performed by GE or IKON, shall be deemed to be 30% of gross
sales proceeds for such Off-Lease Equipment plus an agreed refurbishment charge)
actually received by GE (including amounts received from an Original ABS Entity
or, after the Amendment Effective Date, a Purchased ABS Entity) in

-2-



--------------------------------------------------------------------------------



 



respect of any sale, re-lease, remarketing (whether performed by IKON or GE) or
other disposition of such Off-Lease Equipment (whether such disposition is to
the Obligor under the former Financing Contract or another third party).
          (ii) During the period from the Original Effective Date through the
end of the Term, GE shall perform certain services for IKON in respect of IKON
Off-Lease Equipment (including by selling or otherwise disposing of IKON
Off-Lease Equipment) on a non-discriminatory basis. In consideration for such
agreement and in consideration for GE’s involvement in remarketing activities
described in Section 6.2 and other services relating to Equipment and portfolio
management relating to IKON Off-Lease Equipment, within 15 days after the end of
each quarter of each Program Year during the Term, IKON shall deliver to GE a
report (the “IKON Residual Sharing Report” setting forth IKON’s determination of
the IKON Residual Sharing Amount for such Program Year as of the end of the
immediately preceding quarter and shall, on such date, pay to GE a portion of
such IKON Residual Sharing Amount in excess of 5% of the IKON Residual Base
Amount for such Program Year as of the end of the immediately preceding quarter
(which shall be retained by IKON for its own account) as follows:
     (A) the positive difference (if any) of (1) an amount equal to the lesser
of (x) 5% of the applicable IKON Residual Base Amount or (y) the excess of such
IKON Residual Sharing Amount minus 5% of the applicable IKON Residual Base
Amount (the amount determined pursuant to this clause (A)(1), the “IKON Tier 1
Sharing Amount” for such Program Year) minus (2) the IKON Tier 1 Sharing Amount
theretofore paid by IKON in respect of such Program Year, plus
     (B) the positive difference (if any) of (1) an amount (if positive) equal
to the product of (1) 50% times (2) the lesser of (x) such IKON Residual Sharing
Amount minus 10% of the applicable IKON Residual Base Amount or (y) $20 Million
minus 10% of the applicable IKON Residual Base Amount (the amount determined
pursuant to this clause (B)(1), the “IKON Tier 2 Sharing Amount” for such
Program Year) minus (2) the IKON Tier 2 Sharing Amount theretofore paid by IKON
in respect of such Program Year, plus
     (C) the positive difference (if any) of (1) an amount equal to the product
of (1) 30% times (2) the amount (if any) by which such IKON Residual Sharing
Amount exceeds the greater of (x) $20 Million and (y) 10% of the applicable IKON
Residual Base Amount (the amount determined pursuant to this clause (C)(1), the
“IKON Tier 3 Sharing Amount” for such Program Year) minus (2) the IKON Tier 3
Sharing Amount theretofore paid by IKON in respect of such Program Year.
In the event that, as of the end of the last quarter of any Program Year,
(i) the IKON Tier 1 Sharing Amount is less than the IKON Tier 1 Sharing Amount
theretofore paid by IKON to GE in respect of such Program Year (the amount of
such deficiency, the “IKON Tier 1 Deficiency Amount”), (ii) the IKON Tier 2
Sharing Amount is less than the IKON Tier 2 Sharing Amount theretofore paid by
IKON to GE in respect of such Program Year (the amount of such deficiency, the
“IKON Tier 2 Deficiency Amount”) or (iii) the IKON Tier 3 Sharing Amount is less
than the IKON Tier 3 Sharing Amount theretofore paid by IKON to GE in respect of
such

-3-



--------------------------------------------------------------------------------



 



Program Year (the amount of such deficiency, the “IKON Tier 3 Deficiency
Amount”), then GE shall pay to IKON, within five (5) Business Days of its
receipt of the IKON Residual Sharing Report, such IKON Tier 1 Deficiency Amount,
IKON Tier 2 Deficiency Amount and IKON Tier 3 Deficiency Amount.
The “IKON Residual Sharing Amount” in respect of any Program Year, as of any
time, means the positive difference (if any) of (i) the cumulative sum of the
following amounts received by IKON in respect of IKON Off-Lease Equipment during
such Program Year, as of such time: (x) the IKON Equipment Proceeds in respect
of such IKON Off-Lease Equipment less the remaining IKON Net Book Value (if any)
of the Financing Contract to which such item of IKON Off-Lease Equipment related
(net of any residual otherwise to be included in the calculation of such IKON
Net Book Value) plus (y) the IKON Evergreen Rentals actually received by IKON
(including amounts received from a Non-Purchased Securitization Party on or
prior to the Amendment Effective Date) in respect of the Financing Contract to
which such IKON Off-Lease Equipment related minus (ii) the sum of the residuals
with respect to all IKON Off-Lease Equipment which has been sold, re-leased or
otherwise disposed of by IKON or GE during such Program Year as of such time
(such sum under this clause (ii) being referred to as the “IKON Residual Base
Amount” for such Program Year as of such time).
“IKON Equipment Proceeds” means, with respect to any item of IKON Off-Lease
Equipment, (a) at any time after the Original Effective Date through (but
excluding) the Systems Facilitation Date (i) with respect to any item of IKON
Off-Lease Equipment set forth on the Wholesale Equipment Price List for which GE
elects, pursuant to Section 6.2, to utilize IKON to remarket, the purchase price
for such IKON Off-Lease Equipment set forth in the Wholesale Equipment Price
List (net an agreed refurbishment charge), (ii) with respect to any item of IKON
Off-Lease Equipment which is not set forth on the Wholesale Equipment Price List
for which GE elects, pursuant to Section 6.2, to utilize IKON to remarket, $0,
or (iii) with respect to any item of IKON Off-Lease Equipment for which GE
elects to remarket (other than through IKON) pursuant to Section 6.2 (whether or
not set forth on the Wholesale Equipment Price List), the proceeds for such IKON
Off-Lease Equipment (net of all out-of-pocket sales, disposition and other costs
and expenses (which shall be deemed to be 30% of gross sales proceeds for such
IKON Off-Lease Equipment) plus an agreed refurbishment charge) actually received
by GE and remitted to IKON (for itself or, on or prior to the Amendment
Effective Date, for the benefit of a Non-Purchased Securitization Party) in
respect of any sale, re-lease, remarketing or other disposition of such IKON
Off-Lease Equipment (whether such disposition is to the Obligor under the former
Financing Contract or another third party), and (b) at any time from and after
the Systems Facilitation Date, the proceeds (net of all out-of-pocket sales,
disposition and other costs and expenses which, in the case of any such services
performed by IKON or GE, shall be deemed to be 30% of gross sales proceeds for
such IKON Off-Lease Equipment plus an agreed refurbishment charge) actually
received by IKON (including amounts received from a Non-Purchased Securitization
Party on or prior to the Amendment Effective Date) in respect of any sale,
re-lease, remarketing (whether performed by GE or IKON) or other disposition of
such IKON Off-Lease

-4-



--------------------------------------------------------------------------------



 



Equipment (whether such disposition is to the Obligor under the former Financing
Contract or another third party).
          (b) (i) Within 10 Business Days after the first anniversary of any
termination of the Term (other than as a consequence of a GE Termination Event),
GE shall pay to IKON 50% of the amount, if any, by which (i) the aggregate
Evergreen Rentals received by GE pursuant to Pre-Termination Evergreen Contracts
during the 12-month period following such termination of the Term exceeds (ii)
the aggregate net amortized residual, as of the date of such termination of the
Term (as reflected on the books and records of GE Capital Solutions), of the
Equipment subject to such Pre-Termination Evergreen Contracts.
          (ii) Within 10 Business Days after the first anniversary of any
termination of the Term (other than as a consequence of a IKON Termination
Event), IKON shall pay to GE 50% of the amount, if any, by which (i) the
aggregate IKON Evergreen Rentals received by IKON pursuant to IKON
Pre-Termination Evergreen Contracts during the 12-month period following such
termination of the Term exceeds (ii) the aggregate net amortized residual, as of
the date of such termination of the Term (as reflected on the books and records
of IKON), of the Equipment subject to such IKON Pre-Termination Evergreen
Contracts.
          (c) Within fifteen (15) days after the end of each Program Year and,
after the termination of the Program, within fifteen (15) days after each
anniversary of the end of last Program Year (and until such time as IKON or its
designee purchases Program Financing Contracts, Program Stream Financings and
ABS Entities from GE pursuant to Section 11.3), GE shall deliver to IKON its
determination of the Loss Recovery Sharing Amount for such Program Year or
subsequent one-year period, and shall, on such date, pay to IKON:
          (i) an amount equal to the product of (A) the lesser of (x) such Loss
Recovery Sharing Amount or (y) $20.1 Million multiplied by (B) 68%, plus
          (ii) an amount equal to the product of (A) the amount (if any) by
which such Loss Recovery Sharing Amount exceeds $20.1 Million multiplied by
(B) 15%.
The “Loss Recovery Sharing Amount” in respect of any Program Year or subsequent
one-year period means the aggregate sum of (x) all Lease Payments received by GE
during such Program Year or subsequent one-year period pursuant to any
Written-Off Financing Contract, to the extent such amounts are so received
subsequent to the date such Financing Contract has been written-off by GE, plus
(y) all GE Defaulted Equipment Proceeds actually received by GE in respect of
Defaulted Equipment during such Program Year or subsequent one-year period.
“GE Defaulted Equipment Proceeds” means, with respect to any item of Defaulted
Equipment, (a) at any time after the Original Effective Date through (but
excluding) the Systems Facilitation Date, (i) with respect to any item of
Defaulted Off-Lease Equipment set forth on the Wholesale Equipment Price List
for which GE elects, pursuant to Section 6.2, to utilize IKON to remarket, the
purchase price for such Defaulted Off-Lease

-5-



--------------------------------------------------------------------------------



 



Equipment set forth in the Wholesale Equipment Price List (net an agreed
refurbishment charge), (ii) with respect to any item of Defaulted Off-Lease
Equipment which is not set forth on the Wholesale Equipment Price List for which
GE elects, pursuant to Section 6.2, to utilize IKON to remarket, $0, or
(iii) with respect to any item of Defaulted Off-Lease Equipment for which GE
elects to remarket (other than through IKON) pursuant to Section 6.2 (whether or
not set forth on the Wholesale Equipment Price List), the proceeds for such
Defaulted Equipment (net of all out-of-pocket sales, disposition and other costs
and expenses (which shall be deemed to be 30% of gross sales proceeds for such
Defaulted Equipment) plus an agreed refurbishment charge) actually received by
IKON and remitted to GE (for itself or for the benefit of an Original ABS Entity
or, after the Amendment Effective Date, a Purchased ABS Entity) in respect of
any sale, re-lease, remarketing or other disposition of such Defaulted Equipment
(whether such disposition is to the Obligor under the former Financing Contract
or another third party), and (b) at any time from and after the Systems
Facilitation Date, the proceeds (net of all out-of-pocket sales, disposition and
other costs and expenses which, in the case of any such services performed by GE
or IKON, shall be deemed to be 30% of gross sales proceeds for such Defaulted
Equipment plus an agreed refurbishment charge) actually received by GE
(including amounts received from an Original ABS Entity or, after the Amendment
Effective Date, a Purchased ABS Entity) in respect of any sale, re-lease,
remarketing (whether performed by IKON or GE) or other disposition of such
Defaulted Equipment (whether such disposition is to the Obligor under the former
Financing Contract or another third party).
          (d) Base Equipment Service Payments received by GE pursuant to any
Written-Off Financing Contract, to the extent such payments are so received
subsequent to the date such Financing Contract has been written-off by GE, shall
be remitted by GE to IKON within one (1) Business Day after such amount is
received and identified by GE and the proper application thereof has been
determined by GE.
          (e) For purposes of applying the Allocation Policy and the Application
Methodology to payments received in respect of Written-Off Financing Contracts
and the calculations to be made pursuant to clauses (c) and (d) above, all
future Minimum Periodic Payments (and the related Lease Payments, Program FM
Stream Financing Payments, Program EM Stream Financing Payments and Base
Equipment Service Payments) shall be deemed accelerated and to have become due
and payable.
          (f) To the extent that any amounts that would otherwise be included in
the calculations of the GE Residual Sharing Amount, IKON Residual Sharing Amount
or Loss Recovery Sharing Amount for any Program Year are required to be held or
applied, pursuant to the terms of the Subservicing Agreements or any
Securitization Documents to secure, repay, satisfy or discharge any obligations
of any of the ABS Entities or any Non-Purchased Securitization Party under such
Securitization Documents, such amounts shall not (to the extent required to be
so applied) be so included in the calculation of the GE Residual Sharing Amount,
IKON Residual Sharing Amount or Loss Recovery Sharing Amount (as applicable) for
such Program Year (it being agreed that such amounts shall be included in the
calculation of the GE Residual Sharing Amount, IKON Residual Sharing Amount or
Loss Recovery Sharing Amount

-6-



--------------------------------------------------------------------------------



 



for the Program Year such amounts are released to and actually received by GE or
IKON (as applicable) pursuant to the terms of the applicable Securitization
Documents).
          Section 2 Distributions in Respect of Notional Loss Pool. (a) Within
ten (10) Business Days after the date that the last Acquired Financing Contract,
Purchased Financing Contract, Closing Date IKON Retained Financing Contract and
Program FM Stream Financing (to the extent purchased by GECITS pursuant to the
Asset Purchase Agreement) shall have expired, been written off or otherwise been
terminated, GE shall remit to IKON an amount equal to the then-remaining
positive balance (if any) of the notional loss pool established pursuant to
Section 10.6(a) of the Program Agreement (determined after giving effect to the
application of all amounts required to be applied against the notional loss pool
pursuant to Section 10.6(a) of the Program Agreement).
          (b) This Section 2 of Schedule 1 shall have no further force and
effect upon any termination or expiration of the Term and purchase by IKON of
GECITS’ interests in the Program Financing Contracts, Program Stream Financings
and ABS Entities.

-7-



--------------------------------------------------------------------------------



 



SCHEDULE 2
EXISTING OLD FACILITIES MANAGEMENT AGREEMENTS

              Existing Facilities Management Agreements   Expiration Date
1.
       
 
       
2.
       
 
       
3.
       

-1-



--------------------------------------------------------------------------------



 



EXHIBIT O
FORM OF PURCHASED PERSONAL PROPERTY TAX SCHEDULE
This Purchased Personal Property Tax Schedule is executed pursuant to that
certain Amended and Restated Program Agreement, dated as of the 1st day of
April, 2006 (the “Agreement”), by and between IKON OFFICE SOLUTIONS, INC.
(“IKON”), and GE CAPITAL INFORMATION TECHNOLOGY SOLUTIONS, INC. (“GECITS”).
This Schedule is dated and effective as of                     , ___(the
“Transfer Date”), and incorporates the terms and conditions of the Agreement.
Capitalized terms used not otherwise defined herein shall have the meanings
ascribed thereto in the Agreement. Effective as of the Transfer Date, this
Schedule evidences the transfer, sale and conveyance of the Purchased Personal
Property Tax Receivables from IKON to GECITS relating to the Financing Contracts
specified on the spreadsheet attached as Annex I and made a part hereof.
This Schedule incorporates the information contained on the spreadsheet attached
as Annex I and made a part hereof, describing the Obligor(s) and the Financing
Contract(s) and stating (i) the aggregate Transfer Date Purchase Price and
(ii) the aggregate Deferred Purchase Price with respect to all Personal Property
Tax Receivables covered thereby.

                              GE CAPITAL INFORMATION TECHNOLOGY       IKON
OFFICE SOLUTIONS, INC.
 
                            SOLUTIONS, INC.                        
 
                           
By:
          By:                
 
                           
 
  Name:           Name:            
 
  Title:           Title:            

-1-



--------------------------------------------------------------------------------



 



ANNEX I
[Attach Spreadsheet]

-2-



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF PURCHASED PERSONAL PROPERTY TAX BILL OF SALE
FOR VALUE RECEIVED, IKON OFFICE SOLUTIONS, INC., and Ohio corporation
(“Seller”), for good and valuable consideration, the receipt of which is hereby
acknowledged, does hereby sell and transfer to GE CAPITAL INFORMATION TECHNOLOGY
SOLUTIONS, INC., a California corporation (“Buyer”), all of the Purchased
Personal Property Tax Receivables from IKON to GECITS relating to the Financing
Contracts set forth on Annex A hereto. Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed thereto in that certain Amended
and Restated Program Agreement, dated as of the 1st day of April, 2006 (the
“Agreement”), by and between Buyer and Seller.
     To have and to hold the same unto Buyer, its successors and assigns
forever, absolutely and unconditionally, and Seller does hereby bind itself, its
successors and assigns, to warrant and to forever defend the title to the
Purchased Personal Property Tax Receivables conveyed by this Bill of Sale unto
Buyer, its successors and assigns, against every person whomsoever lawfully
makes any claim thereto.
     IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed by
its duly authorized officers this ___ day of ___, 20___.

          IKON OFFICE SOLUTIONS, INC.  
By:
       
 
 
 
Name:    
 
       
 
 
 
Title:    

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
 
AMENDED AND RESTATED
PROGRAM AGREEMENT

 
by and among
GENERAL ELECTRIC CAPITAL CORPORATION,
a Delaware corporation,
GE CAPITAL INFORMATION TECHNOLOGY SOLUTIONS, INC.,
a California corporation,
and
IKON OFFICE SOLUTIONS, INC.,
an Ohio corporation
 
Dated April 1, 2006
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page Article 1.   PROGRAM FINANCING STRUCTURE    
1  
 
  1.1.   Financing Structure     1   Article 2.   MANAGEMENT OF THE PROGRAM    
2  
 
  2.1.   Executive Committee     2  
 
  2.2.   Program Relationship Managers     4   Article 3.   THE PROGRAM     4  
 
  3.1.   Private Label Administration     4  
 
  3.2.   GE as Preferred Provider     6  
 
  3.3.   GE Right of First Opportunity     8  
 
  3.4.   Sale of Equipment by IKON Companies Other Than IKON     8  
 
  3.5.   Federal Program     9  
 
  3.6.   Purchase of Personal Property Tax Receivables     9  
 
  3.7.   Product Reviews     9  
 
  3.8.   Training     9   Article 4.   GE RATE SHEETS; CREDIT APPROVAL POLICY;
RESIDUAL POLICY     9  
 
  4.1.   GE Rate Sheets; Changes     9  
 
  4.2.   Credit Approval Policy; Changes     11  
 
  4.3.   Residual Policy; Changes     12   Article 5.   LEASE ORIGINATIONS    
12  
 
  5.1.   Calculation and Allocations of Minimum Periodic Payment     12  
 
  5.2.   Application of Payments     15  
 
  5.3.   Remittance of Payments     15  
 
  5.4.   Financing Documentation; Exceptions     17  
 
  5.5.   Credit Approval; Preparation of Document Package     19  
 
  5.6.   Authorization     21  
 
  5.7.   Purchase and Sale of Equipment     24  
 
  5.8.   Rights Under Leases; Security Interest     27  
 
  5.9.   Syndication     29  
 
  5.10.   Financings with Recourse or Other Support     30  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page
 
  5.11.   Transferred Servicing Agreements     30  
 
  5.12.   Execution and Assignment of Certain Program Financing Contracts     30
 
 
  5.13.   Non-Standard Financing Contracts     31  
 
  5.14.   Program Reliance and Recourse     32   Article 6.   ADMINISTRATION    
32  
 
  6.1.   Administration of GE Portfolio     32  
 
  6.2.   De-Installation, Repossession and Remarketing Support     37  
 
  6.3.   Cancel/Upgrades; Mid-Term Buy Outs     38  
 
  6.4.   Administrative Support from IKON     41  
 
  6.5.   Evergreen Rentals     42  
 
  6.6.   Performance of Services; Force Majeure     43   Article 7.   AUDIT
RIGHTS     43  
 
  7.1.   Audit Rights     43   Article 8.   REPRESENTATIONS, WARRANTIES AND
COVENANTS     46  
 
  8.1.   General Representations and Warranties of IKON     46  
 
  8.2.   Transactional Representations and Warranties of IKON     47  
 
  8.3.   Covenants of IKON     49  
 
  8.4.   Representations and Warranties of GE and GECITS     51  
 
  8.5.   Covenants of GE and GECITS     52   Article 9.   REMEDIES     53  
 
  9.1.   IKON Indemnities     53  
 
  9.2.   GE Indemnities     53  
 
  9.3.   Indemnification Procedure for Third Party Actions     53  
 
  9.4.   Purchase of Program Financing Contracts, Program Stream Financings and
Equipment     55  
 
  9.5.   Personal Property Tax Reimbursement     56  
 
  9.6.   Right of Offset     56  
 
  9.7.   Loss Allocation     56  
 
  9.8.   Limitation on Damages     56   Article 10.   FEES; OTHER AGREEMENTS;
LOSS POOL     56  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                              Page
 
  10.1.   Origination Fees     56  
 
  10.2.   Other Agreements     57  
 
  10.3.   Rejected Application Fee     57  
 
  10.4.   Year One Expense Reimbursement     57  
 
  10.5.   [INTENTIONALLY OMITTED]     58  
 
  10.6.   Loss Pool     58   Article 11.   TERM AND TERMINATION     59  
 
  11.1.   Term of Agreement     59  
 
  11.2.   Termination Rights     59  
 
  11.3.   Consequences of Termination     60   Article 12.   MISCELLANEOUS    
63  
 
  12.1.   Confidentiality     63  
 
  12.2.   Amendments     64  
 
  12.3.   Integrated Contract     64  
 
  12.4.   Governing Law     64  
 
  12.5.   Notices     65  
 
  12.6.   No Assignment     66  
 
  12.7.   Headings     66  
 
  12.8.   Counterparts     66  
 
  12.9.   Announcements     66  
 
  12.10.   Severability     66  
 
  12.11.   Binding Effect     66  
 
  12.12.   Waiver of Jury Trial     66  
 
  12.13.   Exclusive Jurisdiction     67  
 
  12.14.   No Third Party Beneficiary     67  
 
  12.15.   Expenses     67  
 
  12.16.   Misdirected Payments or Communications     67  
 
  12.17.   Representation by Counsel; Interpretation     68  
 
  12.18.   No Partnership     68  
 
  12.19.   Further Assurances     68  

iii



--------------------------------------------------------------------------------



 



Table of Exhibits

     
Exhibit A
  Residual Policy
Exhibit B
  Credit Approval Policy
Exhibit C
  [Intentionally Omitted]
Exhibit D
  Minimum Periodic Payment Worksheet
Exhibit E
  Application Methodology
Exhibit F
  Allocation Policy
Exhibit G
  Write-Off Policy
Exhibit H-1
  Form of SLG Notification Letter
Exhibit H-2
  Form of SLG Consent Letter
Exhibit I-1
  Form of Program Financing Contract
Exhibit I-2
  Exceptions Manual
Exhibit J
  GE Rate Sheets and Related Assumptions
Exhibit K
  Representative Contracts
Exhibit L
  Federal Assignment Agreement
Exhibit M
  Non-Standard Representations, Warranties, Covenants and Indemnities
Exhibit N
  Purchased Personal Property Tax Bill of Sale.
Exhibit O
  Purchased Personal Property Tax Schedule  
Table of Annexes
 
Annex A
  Definitions
Annex B
  Designee Notices
Annex C
  IKON Syndication Partners
Annex D
  ABS Agreed Warranties
Annex E
  Prohibited Transferees Syndication Partners
Annex F
  Responsible Officers
Annex G
  Initial Personal Property Tax Receivables  
Table of Schedules
 
Schedule 1
  Other Agreements
Schedule 2
  Existing Facilities Management Agreements

 